Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 1 of 128

) FILED
IN CLERKS OFFICE

20200EC -2 aMig: 57

US. DiSTRIC
;
DISTRICT OF ase

EXHIBIT ONE

 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 2 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 1 of 78

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

xX
JOHN HARNOIS, Civil Action No: 1:19-CV-10705
Plaintiff,
-against- 3°? AMENDED COMPLAINT

UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH;

PEYTON R. HELM in individual and official capacity;

CYNTHIA CUMMINGS, in individual and official capacity;

DEBORAH MAJEWSKI, in individual and official capacity;

SCOTT WEBSTER, in individual and official capacity;

DAVID GOMES, in individual and official capacity;

JOHN BUCK, in his individual and official capacity;

EMIL FIORAVANTI, in his individual and official capacity;

UNNAMED PROFESSOR, in his individual and official capacity;
Defendants.

x

 

Plaintiff John Harnois (hereinafter referred to as “Plaintiff’), Pro Se, respectfully alleges:

THE NATURE OF THIS ACTION

“Show me the man and I’ll find you the crime”!

1. This constitutional due process, Title IX reverse discrimination and related state law claims suit
is brought by Plaintiff John Harnois, Pro Se, a former male graduate student with a previously
unblemished disciplinary record at the University Of Massachusetts At Dartmouth (“UMASSD”), who

was constructively expelled.

2. Plaintiff's dream to work in baleen whale conservation has been destroyed as the result of a bogus

disciplinary case and investigation intended to force Plaintiff's withdrawal or his expulsion because he

was a properly matriculated male student with a properly disclosed conviction from a decade prior.

3. | When Defendants learned in late April 2016 that Plaintiff had a criminal conviction, they commanded

 

1 “1 don’t like criminal investigations to start on hoping that you have the target, maybe we'll find the crime, maybe
we'll find the statute — and if we can’t find the statute, we'll stretch the statute to fit the person..." "That sounds like
Lavrentiy Beria [Joseph Stalin’s secret police chief] I don't want to ever see that come to America." - Harvard Law
School Professor Alan Dershowitz on Special Counsel Mueller’s investigation of President Donald Trump - May 26,
2017.

 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 3 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 2 of 78

him to attend a sham Conduct Conference with insufficient notice of the meeting and the charges. He was
accused of vague undefined allegations related to creating a hostile learning environment and improperly
disclosing his history in his admissions application. Defendants attempted to extort Plaintiff by threatening
to disseminate his confidential educational record information, accuse him of a crime and destroy his
reputation with his colleagues and advisors both within UMASSD and with outside research opportunities if
he refused to withdraw from UMASSD.

4. Plaintiff refused to acquiesce to Defendants’ threats. Denying Plaintiff any due process, Defendants
instituted unwarranted punitive interim sanctions with a DO NOT TRESSPASS ORDER, a “Do Not
Contact” order denying him communication with anyone associated with UMASSD, and suspended him

without cause.

5, | Within two weeks, Defendants, as promised, maliciously and falsely accused Plaintiff of multiple
crimes, intentionally promulgated sensitive confidential information, then defamed him with his colleagues
at UMASSD and outside research opportunities. These actions alone stigmatized Plaintiff and ruined his
reputation in his pursuit of chosen academic field and profession.

6, The baseless accusations of sexual misconduct and of other felonious crimes led to formal sanctions
and change of Plaintiff’s legal status despite a finding of not responsible for all misconduct allegations.
Throughout the Kafkaesque disciplinary process that denied due process, Plaintiff was presumed guilty from
the start, and subjected to gender-biased unfair treatment leading to an erroneous outcome of sanctions
unsupported by the facts, by any school policy or by basic faimmess. By way of examples, without limitation
were Defendants’: (i) failure to provide Plaintiff with proper, adequate and timely notice of the charges against
him and the potential sanctions for such charges; (ii) failure to provide Plaintiff the opportunity to be heard;
(iii) deliberate refusal to honor Plaintiff’s right to have an advisor at his Conduct Conference or choice of his
advisor at any time; (iv) failure to conduct a fair, thorough, and impartial investigation; (v) failure to address
Plaintiff's repeated reported complaints (from himself and through his attorney) detailing violations of due
process, violations of school policies, and of sexual discrimination in the disciplinary process; (vi) intentional
failure to adhere to UMASSD’s own policies; (vii) abuse of discretion in the issuance of an unwarranted
interim sanction; (viii) failure to provide the identity of any supposed accuser(s); (ix) failure to provide any
shred of evidence against Plaintiff; (x) failure to provide any opportunity to confront the accuser, question
the witnesses, present witnesses, or present a defense at a hearing; (x) failure to provide the Special
Examiner’s report to Plaintiff; (xi) imposing actual formal sanctions without justification after a finding of
not responsible, causing Plaintiff to suffer a hostile learning environment, and summarily denying Plaintiff
an appeal without ever providing a sufficient explanation or rationale to those decisions.

7. Despite a finding of not responsible, Defendants still sanctioned Plaintiff. He received a formal warning
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 4 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 3 of 78

and they directed the Dean of SMAST to implement ‘appropriate interventions.’ The illegitimate sanctions
censored Plaintiff from engaging other students, confined him to an isolated supervised workspace adjacent
to the Dean’s office, and denied Plaintiffs access to his normal routine in the graduate student work area, all
which denied his benefitting from his contractual educational experience. Defendants amended his academic
program without his consent from a Master’s Thesis Program/Fastrack to Ph.D. to Master’s Non-Thesis.

8. Plaintiff found the UMASSD directed harassing environment on campus so hostile and toxic that he was
compelled to seek a leave of absence. UMASSD constructively expelled Plaintiff from his education
program, and caused him to lose 5 years of funding in pursuit of a Ph.D. in his chosen field.

9. For these reasons, Plaintiff brings this action to obtain equitable, declaratory relief and legal damages,
inter alia, for violations of Title LX of the Education Amendments of 1972, breach of contract and covenant of
good faith/fair dealing, defamation, invasion of privacy, intentional/negligent infliction of emotional distress,

civil conspiracy, Violation of 1 Amendment Right to Speech, and denial of due process.
THE PARTIES

10. Plaintiff, a natural person, citizen of the United States, is a resident of Rhode Island. He is a disabled
veteran, who attended UMASSD under 38 U.S.C. section 3101, which authorized him 5 years of academic
funding to pursue a Ph.D. in Oceanography.

11. Defendant UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH (“UMASSD”) receives Federal
funding and is a public body corporate and politic established, organized and authorized under and pursuant to the
laws of Massachusetts, with the authority to sue, and be sued, and was at all times relevant herein, operating within
the course and scope of its authority under color of state law and in receipt of federal funding under Title IX, 20
U.S.C. §§ 1681-1688. At all times material hereto, UMASSD acted by and through its agents, employees,
and representatives who were acting in the course and scope of their respective agency or employment and/or in

the promotion of UMASSD business, mission and/or affairs, under the color of law.
12, Defendant Peyton Helm (“Helm”) was the Interim Chancellor of UMASSD and is a resident of Oregon.
13. Defendant Cynthia Cummings (“Cummings”) was the Asst. Vice Chancellor for Student Affairs and is

a resident of Massachusetts.

14. Defendant Deborah A. Majewski (“Majewski”) was the Associate Vice Chancellor, Title IX
Coordinator, ADA and 504 Coordinator, Office of Diversity, Equity and Inclusion and is a resident of
Massachusetts.

15, Defendant Scott Webster (“Webster”) was the Director Graduate Studies & Admissions and is a
resident of Massachusetts.

16, Defendant David Gomes (“Gomes”) was the Deputy Director / Senior Investigator of Diversity, Equity
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 5 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 4 of 78

& Inclusion, and is a resident of Massachusetts.
17. Defendant John Buck (“Buck”), was a tenured professor at UMASSD and is a resident of

Massachusetts.

18. | Unnamed Professor (“Professor”) was a professor at UMASSD and is a resident of Massachusetts.
19. Defendant Emil Fioravanti (“Fioravanti”) was the UMASSD Police Chief and is a resident of
Massachusetts.

20. All individual Defendants are being sued in their individual and official capacity.

JURISDICTION AND VENUE

21. This Court has diversity, federal question and supplemental jurisdiction pursuant to 28 U.S.C. § 1331,
28 U.S.C. § 1332, and 28 U.S.C. 28 U.S.C. § 1367 because: (i) Plaintiff and each Defendant are citizens of
different states and the amount in controversy exceeds $75,000, exclusive of costs and interest; (ii) the claims
herein arise under federal law under Title LX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq.;
and (iii) the state law claims are so closely related to the federal law claims as to form the same case or controversy
under Article ITI of the U.S. Constitution.

22. This Court has personal jurisdiction over all Defendants, who conducted business within
Massachusetts.

23. Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim(s) occurred in this judicial district.

FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

L Plaintiff's Efforts to Apply to UMASSD

24. From April 2015 to his matriculation of January 20, 20167, Plaintiff fully disclosed the facts
surrounding his conviction of a decade prior to Webster and his staff.

25. In April of 2015, Plaintiff took a graduate acoustics class and accepted a summer internship with
Professor James Miller at (URI) related to underwater acoustics of the Block Island Wind Farm. Miller
recommended Plaintiff contact Defendant Buck.

26. On June 1, 2015, Plaintiff requested Buck serve as his Ph.D. advisor. By July 1, 2015 Buck promised
to sponsor Plaintiff's academic pursuit of a Ph.D. in Oceanography/Bioacoustics and help develop research
projects for Plaintiff's Ph.D. dissertation. Buck further promised to introduce Plaintiff to specific scientists
for Plaintiff’s committee. From June 1, 2015 to May 4, 2016, Buck and Plaintiff exchanged over 150 texts,

 

? Despite many applicants of male students with convictions to UMASSD, Plaintiff was the first and only applicant who
was accepted, and when Cummings and Majewski learned of same, they took extraordinary action to remove Plaintiff.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 6 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 5 of 78

calls and emails regarding Plaintiff's Ph.D. pursuit and development of his committee, consulted weekly in
Buck’s office, and Buck provided Plaintiff a workspace in Buck’s EE lab. Buck served officially and
contractually as Plaintiff's advisor, and had a fiduciary responsibility with him.

27. Plaintiff attended the 170th Meeting of the Acoustical Society of America in Jacksonville, FL from
November 2 to 6, 2015, so Buck could introduce Plaintiff to Douglas Nowacek, Ph.D., Duke Nicholas School
of the Environment, and Jennifer L. Miksis-Olds, Ph.D., Director, Center for Marine Science & Technology,
at The Pennsylvania State University. Both met with Plaintiff, discussed detailed scientific corroboration and
agreed to serve on Plaintiff's academic graduate committee, which constituted advantageous relations.

28. In the fall (September) of 2015, Plaintiff took three classes at UMASSD in preparation of and to
promote his application for matriculation to UMASSD graduate school. Professors of each fall class and

Buck wrote Plaintiffs letters of recommendation.

UL. Plaintiff's Performance at UMASSD and Development of Research Interest

29. The parochial academic community of Plaintiff's research interest, an interest which he had been
developing since 2012, consisted of bioacoustics scientists, who used drones to assess stress on baleen
whales, including scientists from the Boston Aquarium, Woods Hole Oceanographic Institute (WHOD, URI,
Duke Marine Lab, and Miksis-Olds’ lab.

30. From December 31, 2015 to January 20, 2016, Plaintiff and Senior Scientist Michael Moore, Ph.D.,
Director of Marine Mammal Center at WHOI developed a joint whale research project with Buck that would
continue through the summer of 2016, which constituted an advantageous relationship.

31. In February 2016, Buck arranged for Miksis-Olds to accept Plaintiff in a prestigious bioacoustics
program scheduled for June 5-10, 2016, called SeaBASS, a biannual training program that recruited the best
international talent in bioacoustics. Students accepted often leverage attendance into additional invitations to

collaboration on research projects and grants.

32. Throughout the Spring of 2016, Professor Nowacek recruited Plaintiff to apply to the Nicholas School
of Marine Science at Duke, and lobbied for Plaintiff's acceptance into the 2016 summer classes and internship
program at Duke Marine Lab.

33. Leading into the Spring of 2016, Plaintiff had labored successfully to develop a viable graduate
program, with the world’s leading scientists in the realm of his academic and career pursuit and maintained a

4.0 GPA in all graduate courses.

III. Representations, Agreements, Covenants and Warranties of Plaintiff and UMASSD

34, Plaintiff told Webster he would not jeopardize his academic career and VA scholarship if the graduate
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 7 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 6 of 78

admissions office could not guarantee absolute confidentiality of the disclosed conviction. Multiple times
Webster made unambiguous promises that he, his staff and UMASSD staff would secure Plaintiff's
confidential information in addition to restrictions under FERPA.

35. Buck likewise unambiguously promised that, as a term to Plaintiff's matriculating to UMASSD
SMAST, he would serve as Plaintiff's advisor through his dissertation completion.

36. Solely based on Webster’s promise to ensure Plaintiff’s confidentiality of the information in his
disclosure statement, and based on Buck’s promise to advise Plaintiff in his Ph.D. pursuit, Plaintiff decided to
apply his scholarship to and matriculate at UMASSD over all other programs under consideration to his
detriment. But for these assurances, Plaintiff would have chosen matriculation elsewhere.

37. From when Plaintiff enrolled in classes in September 2015, to Plaintiff’s matriculation to the UMASSD
SMAST thesis Master’s Degree program’, a contractual relationship existed between Plaintiff and UMASSD
bound by the terms of school online policies including: 1) UMASSD 2015-2016 Student Handbook
(Handbook), which includes Student Conduct Policies and Procedures, (Policies)°; 2) FERPA policy; 3)
2015 Sexual Violence Protocol (herein as “Protocol”), and 4) any and all statements of procedure or policy
on UMASSD official websites at the times relevant.

38. Protocol, which was to govern sexual misconduct cases going forward, in fact competed and paralleled
with Policies as related to sexual misconduct causing confusion for Defendants and Plamtiff on the
implementation of the policy.

39. UMASSD Handbook states:° “The Student Handbook is the University’s official notification of

UMASSD resources, policies, regulations, and community standards.

UMASSD Sexual Violence Protocol — 2015 (Herein as Protocol)
40. In August 2015, UMASSD implemented Protocol under the Office of Diversity, Equity and Inclusion,

and Student Affairs, which was specifically tailored to conform to directing guidelines in the Federal Dear
Colleague Letter of (DCL) 2011.’
41. UMASSD utilizes an Investigative Model® for the resolution of complaints of sexual violence.

42. Per Protocol when notified of an incident of sexual violence, the Title IX Coordinator in the Office of

Diversity, Equity and Inclusion will review the available information and if necessary, appoint a Title IX

 

3 Plaintiff had applied to the Ph.D. program; Plaintiff, Buck and Steve Cadrin (Admissions Director of SMAST) agreed
that Plaintiff would be considered on the FastTrack program for acceptance into the Ph.D. program once Plaintiff wrote
a research proposal.

* https://www-.umassd.edu/studentaffairs/studenthandbook/ (for 2016)

* https://www.umassd,edu/studentaffairs/d ents/student-conduct-and-dispute-resolution/policies/ (for 2016

5 https://www.umassd. edu/studentaffairs/studenthandbook/ (for 2016).

7 Definitions and procedures of Protocol directly mirror those “recommended” by OCR.

8 https://columbialawreview.org/content/the-old-college-trial-evaluating-the-investigative-model-for-adjudicating-
claims- of-sexual-misconduct/
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 8 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 7 of 78

Investigator. Title LX Investigators receive annual training for this role.

43. Using a single investigative model UMASSD Protocol deprives an accused of a hearing before an
impartial panel and instead permits one unlicensed individual within the Title IX office, with undisclosed
qualifications, potential conflicts of interests and experience to act as detective, prosecutor, judge and jury.
44, This convergence of roles creates substantial conflicts of interest that allow a single individual to direct
the ultimate outcome of the matter based his/her presumptions about the veracity of the allegations and
influenced by innate beliefs about the roles of males and females in sexual situations, compounded by the
preconceived notions of any male with a conviction.

45. Moreover this investigative model deprives an accused student of a full and meaningful opportunity to
be heard as he is denied the opportunity to present his defense before an impartial panel of decision makers,
to cross examine his accuser (whether or not the reporting party is the alleged victim) and to challenge the
evidence or witnesses who, per the Title IX Office, offered adverse testimony against him.

46, Further, upon information and belief, UMASSD uses the trauma informed investigation model when
investigating complaints, which teaches that trauma causes responses in victims that may be counterintuitive;
for instance, continued contact with the perpetrator, delayed response to trauma, flat affect, or use of humor. It
discusses that “survivors” do not act in any one way but responses can vary as thereare a variety of coping
mechanisms. Consequently, statements denying that any trauma occurred could be construed as a direct
response to the trauma suffered.

47. Like the regulation at issue in DeJohn v. Temple University, 537 F.3d 301 (3d Cir. 2008) and in Saxe
v. State Coll. Area School Dist., 240 F.3d 200 (3d Cir. 2001), definitions of sexual misconduct, sexual
harassment, hostile environment, etc.. in Protocol and Policies at UMASSD, which mirror those in DeJohn
and Saxe are facially overbroad and constitutionally vague and thus deny Plaintiff and any student adequate

notice and opportunity to be heard in referencing them.

48. Upon information and belief Investigator Gomes, Cummings and Majewski failed to receive proper
training on the implementation of either Policies and/or Protocol and on proper training on the scope,
definition and application on what constitutes sexual harassment and hostile learning environment sufficient to

warrant a Title [IX investigation or implement a constitutionally deficient procedure.

49. Evidence suggests that Gomes, Majewski and Cummings incredulously hold that Plaintiff's statement
— of simply conveying emotion about missing his children - equates to a hostile learning environment that
watrants interim and final sanctions wildly different than the standard issued by the Supreme Court in Davis
v. Monroe County Bd. of Educ., 526 U.S. 629 (1999).?

 

3 “Moreover, we conclude that such an action will lie only for harassment that is so severe, pervasive, and objectively
offensive that it effectively bars the victim's access to an educational opportunity or benefit.”
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 9 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 8 of 78

50. Additionally, Majewski illustrated her ignorance of the process in Protocol and Procedures by
repeatedly confusing the start of the disciplinary process, which began since the May 4" Conduct Conference.
§1. Protocol implies a hearing is guaranteed inasmuch as it states, “Both the reporting party and the
respondent may appeal the outcome of a student conduct hearing if they attended the hearing.” Such covenant
reasonably implies that a student under investigation under Protocol should receive a hearing of some kind

with reasonable fairness of due process, all which Plaintiff was denied.

IV. UMASSD Faced Intense Federal, UMASS, Local and Student Pressure to Comply with Title
IX _and to Ensure Another Male Student did not Re-traumatize UMASSD

UMASSD was traumatized and suffered pressure after housing the Boston Marathon Bomber
52. On April 15, 2013, Dzhokhar Tsarnaev - a UMASSD student who lived on the third floor of the

UMASSD Pine Dale dormitory — and his brother horrifically set off two pressure cooking bombs at the
finish line of the Boston Marathon, killing and/or injuring more than 200 innocent people..

53. On April 19, 2013, international media, assault army helicopters, federal agents, and armed police swat
teams in tactical gear deluged UMASSD in search of Dzhokhar Tsarnaev. All UMASSD students, staff, and
employees were evacuated while police conducted their search from building to building. Many evacuated
personnel and students reported being traumatized by the experience and expressed fear and a sense of lack
of safety thereafter at UMASSD.

534. The Boston Marathon Bombing gained international, national, regional and local media attention.

55. On May 20, 2013 Chancellor Divina Grossman convened an independent task force to review the
actions and procedures related to the Boston Marathon Bombing heightening the profile of UMASSD’s
involvement in the Marathon Bombing and the fact that a male student - associated with criminal activity -
traumatized the entire UMASSD community. The task force involved Cynthia Cummings in their
investigation and further sensitized Cummings to male students with potential criminal associations.

56. The national, regional and local reputation of UMASSD was severely tarnished because it housed and
harbored an international terrorist without any sense of his malicious intentions.

57. For the two years immediately following and related to the bombing, campus performance sharply
declined including significant reductions in enrollment and private fund raising. On Thanksgiving 2015, the
Boston Globe reported that Marty Meehan, UMASS President, would dismiss Grossman for declining
campus performance. In Grossman’s retirement announcement, she referred to UMASSD’s response to the
Marathon Bombing as a professional achievement, but also implied that it was the proximate cause for the

decline in enrollment and donations.

 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 10 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 9 of 78

58. Upon information and belief, Defendants are in possession of documents that similarly state that
UMASSD was and is under pressure to preclude another high profile criminal association, would take any
and all actions necessary against male students to ensure that crimes will not be associated with UMASSD,

and extraordinary measures and policies against males were implemented but unpublished.

National Institutional Pressure from "April 2011 Dear Colleague Letter"
59. On April 4, 2011, the Office for Civil Rights (“OCR”) of the United States Department of Education

issued a guidance letter to colleges and universities in the United States in receipt of federal funding which
became widely known as the “Dear Colleague Letter” (the “DCL” or “2011 Dear Colleague Letter”). The
DCL advised recipients that sexual violence constitutes sexual harassment within the meaning of Title IX of
the Education Amendments of 1972, 20 U.S.C. §1681 ef seg.and its regulations, and directed schools to “take
immediate action to eliminate the harassment, prevent its recurrence and address its effects.”

60, The DCL relied on faulty statistics in sounding a “call to action” for campuses nationwide—that “about 1
in 5 women are victims of completed or attempted sexual assault while in college.” DCL, at p. 2. The researchers
behind this study subsequently invalidated that statistic as a misrepresentation of the conclusions of the study
and warned that it was “inappropriate to use the 1-in-5 number as a baseline...when discussing our country’s
problem with rape and sexual assault.” http://time.com/3633903/campus-rape-1-in-5-sexual-assault- Relying
on these faulty numbers, the DCL minimized due process protections for the accused men by, among other things,
eschewing any presumption of innocence, mandating a preponderance of the evidence standard, limiting cross-
examination, and forbidding certain forms of alternate resolution.

61. The Obama Administration, through the DOE and OCR, has treated the 2011 Dear Colleague Letter as
binding on regulated parties for all practical purposes and thus has pressured colleges and universities to
aggressively pursue investigations of sexual assaults on campuses. Catherine Lhamon, Assistant Secretary
of the Department of Education ("DOE") in charge of its Office of Civil Rights ("OCR"), has delivered what
has been treated as marching orders by colleges and universities.

62. On April 29, 2014, OCR issued additional directives to colleges and universities in the form of a
guidance document titled: Questions and Answers on Title IX and Sexual Violence (“Q&A”) which was
aimed at addressing campus sexual misconduct policies, including the procedures colleges and universities
“must” employ “to prevent sexual violence and resolve complaints” and the elements that “should be included
in a school’s procedures for responding to complaints of sexual violence.” Q&A, at p. 12. The Q&A advised
schools to adopt a trauma informed approach, advising, for example, that hearings should be “conducted in a

manner that does notinflict additional trauma on the complainant.” Id. at p. 31.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 11 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 10 of 78

63, In April 2014, the White House issued a report entitled “Not Alone’®”’. Like the 2011 Dear Colleague
Letter, it relied upon the faulty “1 in 5” statistic and focused on protecting women from sexual assault,
“engaging men” and “if you see it happening, help her, don’t blame her, speak up.” Jd. at p.2. The report also
suggested that college and universities undergo “trauma informed training” because “victim’s often blame
themselves; the associated trauma can leave their memories fragmented; and insensitive or judgmental
questions can compound a victim’s distress.” The report included a warning that ifthe OCR found that a
Title IX violation occurred, the “school risk[ed] losing federal funds” and that the DOJ shared authority
with OCR for enforcing Title IX and may initiate an investigation or compliance review of schools. Further,
if a voluntary resolution could not be reached, the DOJ could initiate litigation. The report contained no
recommendation with respect to ensuring that the investigation and adjudication of sexual assault complaints
be fair and impartial or that any resources be provided to males accused of sexual assault.

64. In June 2014, Llhamon testified before the United States Senate that if OCR could not secure voluntary
compliance with the DCL from a college or university, it would elect to initiate an administrative action to
terminate federal funds or refer the case to the Department of Justice. She stated, “some schools are still
failing their students by responding inadequately to sexual assaults on campus. For those schools, my office
and this Administration have made it clear that the time for delay is over."

65. In July 2014, Lhamon, speaking at a conference on campus sexual assault held at Dartmouth College,
stated that she was prepared to cut off federal funding to schools that violate Title IX and that she would strip
federal funding from any college found to be non-compliant with the requirements of the Dear Colleague
Letter. "Do not think it's an empty threat," Lhamon warned. She went on to describe that enforcement
mechanism as part of a set of "very, very effective tools," adding "If a school refuses to comply with Title
YX in any respect, I will enforce." Lhamon was quoted: “It's not surprising to me that we haven't gone to the
last step... ; It means that so far the process has been working." Meredith Clark, "Official to colleges: Fix
sexual assault or lose funding," July 5, 2014.

66. On September 1, 2014 the Chronicle of Higher Education noted that “Colleges face increasing pressure
from survivors and the federal government to improve the campus climate.” “Presumed Guilty: College men
accused of rape say the scales are tipped against them,” Chronicle of Higher Education, September 1, 2014.
In the same article, the Chronicle noted that different standards were applied to men and women: “Under
current interpretations of colleges’ legal responsibilities, if a female student alleges sexual assault by a male
student after heavy drinking, he may be suspended or expelled, even ifshe appeared to be a willing participant

and never said no. That is because in heterosexual cases, colleges typically see the male student as the one

 

10 http://changingourcampus.org/about-us/not-alone/

10
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 12 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 11 of 78

physically able to initiate sex, and therefore responsible for gaining the woman’s consent.” “Presumed Guilty:
College men accused of rape say the scales are tipped against them,” Chronicle of Higher Education,
September 1, 2014.

67. Robert Dana, Dean of Students at the University of Maine, echoed the sentiment that a fear of
governmental intervention and withdrawal of funds could lead colleges to rush to judgment against male
students in disciplinary proceedings. See Tovia Smith, Some Accused of Sexual Assault on Campus Say
System Works Against Them, National Public Radio (Sept. 3, 2014),
https://www.npr.org/2014/09/03/3453 12997/some-accused-of-campus-assault-say-the-systemworks-
against-them. Dana told NPR, "{cJolleges and universities are getting very jittery about it.”

68. To support its enforcement of the DCL, the OCR hired hundreds of additional investigators. To date,
OCR has conducted over five hundred investigations of colleges for the potential mishandling of complaints
of sexual misconduct. See Title IX: Tracking Sexual Assault Investigations, Chronicle of Higher Education,
https://projects.chronicle.com/titleix/ (last visited Dec. 18, 2018).

69. The threat of revocation of federal funds—the ultimate penalty—was a powerful tool in motivating
colleges, including UMASSD, to aggressively pursue and punish male students accused of sexual
misconduct. In that regard, Anne Neal, of the American Council of Trustees and Alumni, observed: “There
is a certain hysteria in the air on this topic, it’s really a surreal situation, I think.” See Tovia Smith, How
Campus Sexual Assaults Came to Command New Attention,” National Public Radio (Aug. 12, 2014),
https://www.npr.org/2014/08/12/339822696/how-campus-sexual-assaults-came-to-command new-
attention. Neal explained that “schools are running so scared of violating the civil rights of alleged victims
that they end up violating the due process rights of defendants instead.”

70. On September 22, 2017, the OCR rescinded the DCL and put in place interim guidance (the “2017
Q&A”), while the current administration reviews and revises its practices regarding the adjudication of

complaints of sexual misconduct on college campuses. See Dep’t of Ed., Q&A on Campus Sexual

Misconduct (Sept. 2017), https:/Awww2.ed.gov/about/offices/list/oct/docs/qa-title-ix-201709.pdf.
71, The 2017 Q&A suggests that the policies and procedures in place at UMASSD at all times relevant to

this lawsuit - which, on information and belief, were tailored in such a way as to comply with the 2011 DCL
under threat of loss of federal funding — were unfair and, ultimately, out of step with the goal of gender
equality in Title LX proceedings. Moreover, to the extent these policies did purport to provide a fair process

to respondents, Defendants failed to honor them.

DCL in relation to UMASSD and UMASSD’s compliance under Federal/Media/Student pressure.
72, On May 1, 2014, the DOE issued a press release naming University of Massachusetts as one of the

11
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 13 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 12 of 78

initial 55 colleges and universities being investigated for violating Title IX. Llhamon stated that the schools
were being named “in an effort to bring more transparency to our enforcement work and to foster better
public awareness of civil rights.” Per the press release, “All universities...receiving federal funds must
comply with Title IX. Schools that violate the law and refuse to address the problems identified by OCR can
lose federal funding or be referred to the U.S. Department of Justice for further action.

73. University of Massachusetts System, maintains multiple campuses, is governed by a single 22- member
Board of Trustees that represents various interests of the public at large, and functions as a legislative body
dealing mainly with general policies governing the University. The events at one campus that threatens the
Federal funding under Title IX influences the decisions of the University of Massachusetts System at large,
especially when those events occur at the headquarters campus at Amherst.

74, In response to pressure from OCR, DOJ, and the White House, educational institutions, like UMASS
and UMASSD have amended their policies to comply and have limited procedural protections afforded to
male students, like Plaintiff, in sexual misconduct cases. Additionally UMASS and UMASSD officials have

made specific comments in response to and illustrated sensitivity to the pressure of OCR, DOJ and the
White House.

75. The Boston Globe on May 3, 2014 described the experience of Dana Bolger that garnered national
attention.'' Similar precipitating events caused policy changes at UMass Amherst, which influenced the
decisions and policy of officials at all campuses (including UMASSD).

76. Thatsame day, UMass Amherst’s Title [X Office announced it adopted a “survivor-centered” approach
to misconduct investigations and hearings, under which all members of the University community are exhorted
to “BELIEVE” and are instructed, “Don’t Question. Don’t Judge...Just Believe and Support.”

77. Shortly thereafter, the University created and funded The Men’s and Masculinities Center, which
claims that men who adhere to “more traditional constructions of masculinity” are “more inclined to engage in
a range of unhealthy and risky behaviors including ...sexual violence.”

78. Leaving no doubt it was bowing to outside pressure, UMass Amherst issued a public statement explaining
that its “student conduct code has been revised...We’ve been very concerned with this; it’s an issue here and
across the Country.” UMASSD officials, in responding to press reports regarding sexual violence against women,
cited verbatim those very concerns as those of UMass Amherst officials.

79. For UMASSD specifically there has been financial gain to open Title [X investigations and find against
the accused. UMASSD's Center for Women, Gender, and Sexuality (CWGS) received a three year, $300,000

 

" hitps://www.zoogle.com/amp/s/www.bostonglobe.com/metro/2014/05/02/student-activism-white-house-

- elevated- al-assault-college-campuses-national-concern/JiMUJDdaidub]mTuEREPaL/amp. html

12
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 14 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 13 of 78

grant from the U.S. Department of Justice's Office on Violence against Women (“OVW”). to “Reduce Sexual
Assault, Domestic Violence, Dating Violence and Stalking on Campus, which the maximum amount ($300,000)
which could be awarded to an individual institution.

80, The federal description for the OVW grant, which was authorized by the Violence Against Women Act,
42 U.S.C. § 14045b, states “the Campus Program encourages a comprehensive coordinated community
approach that enhances victim safety, provides services for victims and supports efforts to hold offenders
accountable. The funding supports activities that develop and strengthen victim services and strategies to
prevent, investigate, respond to and prosecute these crimes... Colleges and universities should demonstrate to
every student that these crimes will not be tolerated, and that perpetrators will face serious consequences....”
UMASSD was awarded a $300,000 OVW federal grant based upon their application supporting the
foregoing criteria. (emphasis supplied)

81. In July 2014, local news publications reported that the US Dept. of Education’s Office of Civil Rights
was investigating UMASSD’s mishandling of sexual misconduct cases of female victims.'” ' The complaint
being investigated focused on the improper response to sexual assault on a female student. In response to the
investigation UMASSD officials were quoted and equated victims with female students, and committed to
inter alia proactive prosecutions of males, such as in Plaintiff’s case. In assuming the accuracy of victims’
(females) statements, male perpetrators’ are assumed guilty.

82. Circa August 2014, UMASSD acknowledged the DCL on the UMASSD Title IX website, and
incorporated the explicit directive guidance into Title IX Investigative Procedures."

83. In August 2014, UMASSD was ordered to pay nearly $1.2 million after appealing a ruling of a
discrimination complaint,'> causing UMASSD to become hypersensitized to potentially similar suits by

females filing Title [X discrimination complaints.

 

1? https://cohasset. wickedlocal.com/article/20140730/NE WS/140739503

3 “UMass Dartmouth officials said they're not taking the investigation lightly..." “It's an important issue. We're going to
do what we need to do to comply with the request,” said David Milstone, UMass Dartmouth's Vice Chancellor for Student
Affairs. “We're obviously going to do our best to strengthen our program.” “Over the past several years, we have been

proactive in enhancing our response to Title IX issues, and will approach this inguiry as an opportunity to further strengthen
our policies and practices,” UMass Dartmouth spokesman Plaintiff Hoey said in a statement. Milstone said. “UMass

oF

Dartmouth averages about four reported cases each year” and said that, “based on what we know about sexual violence,”
there is a discrepancy between the number of incidents of sexual violence that actually happen on campuses versus those
that ultimately get reported. “Any time there is a complaint... we have two responsibilities. One is to ensure safety of victim.
The other is to make sure the community has a separation from the alleged perpetrator in this case,” Milstone said. “We want

to be careful to support the victim... We want to assume accuracy in what the victim is saying...
4 On April 4, 2011, the U.S. Department of Education Office of Civil Rights released a Dear Colleague Letter providing

guidance and reminding colleges and universities that accept federal funds of their responsibilities under Title IX of the
Education Amendments of 1972 to address sexual harassment and assault. The Dear Colleague Letter is based on the OCR
interpretation of the 2001 Revised Sexual Harassment Guidance and provides institutions with practical examples of how
postsecondary institutions should comply with Title LX by proactive education and by taking action to end harassment,
prevent recurrence and remedy the effects.

45 hitps://www.heraldnews.com/article/20140805/NEWS/140808391

 

13
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 15 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 14 of 78

84. In August 2014 local news publications reported continued pressure on UMASSD to increase steps to
protect women from men,'* in which UMASSD officials illustrated clear bias against males.'? When the
report stated “...U.S. Department of Education’s Office of Postsecondary Education, the number of sexual
saults reported by students between 2010-12 was_ 11,” Milstone’s was quoted, “if all crimes against
women were reported, the number could be closer to 200 over the same span.” With this statement Milstone
evidenced his and UMASSD’s bias that men cannot and are not considered victims of sexual assaults. In the
article, “Milstone noted...sexual assaults are perpetrated by men.” “The first thing we do when we get a report
we let the person who's accused know and put them on interim suspension status immediately so we can
investigate,” “Milstone said. “Jn most of the cases that have been brought forward, perpetrators have been
found responsible and separated from campus. Research shows victims very seldom file a false claim. Why

would somebody put themselves through that?”’”’ So it’s up to colleges to provide options and let survivors
know, ‘You’re not alone. This shouldn’t have happened.’” David Milstone, UMASSD’s Vice Chancellor

 

 

for Student Affairs, (direct supervisor of Cummings) clearly responded that pursuant to the to the White
House’s “Not Alone” report, UMASSD would comply with the pressure to increase prosecutions of male
students and given the mirrored wording of the “Not Alone” report and other incriminatory comments to the
press, Milstone and UMASSD equated women as sexual victims requiring protection and males as sexual

predators requiring discipline.

 

16 hitps://www.metrowestdailynews.com/article/20140705/NEW S/ 140708394,
https://newb ort. wickedlocal.com/article/20140705/NEWS/140708394

17 “While victims’ advocates are heartened by colleges’ efforts to educate students on rights and accurately report incidents,
many say campuses should take more action.” “Take the University of Massachusetts Dartmouth as an example. According
to the U.S, Department of Education’s Office of Postsecondary Education, the number of sexual assaults reported by

students between 2010-12 was 11. But David Milstone, the school’s Vice Chancellor for Student Affairs, said he would
guess if all crimes against women were reported, the number could be closer to 200 over the same span. Milstone is one

of many officials on college campuses looking at how to address the ongoing problem on campuses nationwide. The issue
has recently been placed under the microscope by President Barack Obama’s administration — which, earlier in the year,
appointed a task force to look into crimes against women — and the Department of Education, which recently announced
changes to the Clery Act and what crimes will be reported that will go into effect as soon as November of this year. “When
she sought help from college officials, Bolger said, they refused to pursue disciplinary action the perpetrator or offer her
support. One dean advised her “to take a semester off, get a job at Starbucks ... come back after he graduated.” “This is not

just an Amherst situation,” she said. “Survivors are encouraged to take time off, while perpetrators are supported,” “As a

result of such campaigns, as well as increased pressure from Washington to improve the resources offered to_ survivors,
campuses are changing. In addition to an expanded Clery Act, the Department of Education’s Office of Civil Rights is using

Title LX to look at how colleges respond to reports of on-campus sexual assaults. As of June 19, the office was investigating
64 college campuses over how they handled the reports, Seven of those 64 campuses are in Massachusetts: Amherst College,
the University of Massachusetts Amherst, Boston University, Emerson College, Berklee College of Music, Harvard College
and Harvard University Law School.” “At UMass Dartmouth, students are learning about bystander intervention during the
same orientation at which they learn about campus life and how to register for courses, Milstone said. The school has also

hired a victims advocate.” “Survivors like Bolger say they are encouraged by the policy changes but that these changes
need to be accompanied by action, such as campus officials issuing no- contact orders against etrators.”’ In Dartmouth,

Milstone called the changes “‘an incredibly positive thing.”

14
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 16 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 15 of 78

85. In November 2014 local news publications reported that the U.S. Department of Education’s Office of
Civil Rights had opened and closed three investigations into the University of Massachusetts Dartmouth’s
handling of on-campus sexual assault complaints in recent years. “A fourth investigation into another
complaint opened July 16 (2014) and is ongoing, according to a list of open investigations released
Wednesday by the Department of Education.” UMASSD spokesman Plaintiff Hoey stated, “sexual assault,
including those occurring on college campuses, is still under-reported by victims.”

86. In October 2015 in response to Federal pressure, UMASSD announced creation of a campus Diversity
& Inclusion Council - co-chaired by Assistant Vice Chancellor for Student Affairs Cynthia Cummings — the
new panel would report directly to the Chancellor and make recommendations related to campus climate.'*
The council had a call to action stating: Growing diversity requires not tolerating violence, or intimidation of
any kind. Defending diversity requires acknowledging and working against oppression and violence.

87. On August 31, 2015, UMASSD implemented an amended Protocol 2015 in direct response to pressure
stated herein, and in response to and consistent with fear of retaliation from OCR if measures were not
stiffened to comply with DOE’s DCL. Protocol broadened investigatory authority while removing the need
to offer due process rights to male perpetrators, making it less burdensome to prosecute offenders. Upon
information and belief changes to Protocol were made in haste to comply with the DCL. For example the
hearing referred to in §51, though explicitly referred to in Protocol, seems misplaced with either Protocol or
Policy.

88. For the month of April 2015, UMASSD's Center for Women, Gender & Sexuality (CWGS) organized a
series of events in recognition of Sexual Assault Awareness Month. The goal of Sexual Assault Awareness Month
“was to raise public awareness about sexual violence.” In actuality the effect from the events pressured UMASSD
to take any actions to protect females from male perpetrators and created a frenzy of paranoia regarding sexual
assault on campus. Juli Parker, Ph.D., Assistant Dean of Students is the Director of CWGS and in sponsoring these

events, she and the University engendered male bias in the Title LX process.!®

 

8 ttps://www.umassd, edu/news/2015/diversitycouncil html

19 Events included: April 1 - Taking Down Rape Culture with keynote speaker: Laci Green. Green is an activist youtube
celebrity who sensationalizes the acceptance of Rape Culture by universities nationwide, who refuse to investigate male
perpetrators. “Victims don’t cause rape — rapists do.” “Green talked about the tolerance of rape culture. She gave many
examples of universities which try to demean the issue, politicians who blame the victims and news broadcasters who
trivialize the issue.” Sponsored by CWGS; April 2 -Take Back the Night - 7 pm Campus Center Quad — Consisted of a female
only march throughout campus to symbolize women's individual walk through darkness and to demonstrate that women
united can resist fear and violence. The effect was stressing the UMass Dartmouth perspective that only woman are victims
and males are perpetrators. Sponsored by CWGS; April 6, 13, 20, 22 -R.A.D. (Rape Aggression Defense) - Self- Defense
Class for Women only to defend against male perpetrators— Again adding to bias that women are the sole victims of sexual
harassment and violence and males are sole perpetrators; April 7 - 5 (Dirty, Little) Secrets from the Science of Women's
Sexuality: Keynote speaker: Emily Nagoski. Nagoski spoke on the sexual response of a woman’s body when they are raped.
Sponsored by CWGS; LOVE wtf Keynote speaker: Emily Nagoski. Nagoski spoke on when a male boyfriend sexually attacks
a woman in a relationship, depicting men as unpredictable violent predators. Sponsored by CWGS; April 8 - Safe Zone
Training; April 9 - Human Trafficking: Victims & Perpetrators: Keynote speaker: Donna Hughes. Hughes discussed women

15

 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 17 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 16 of 78

89, On April 15, 2015, The Hunting Ground Film Screening - sponsored by CWGS, and Department of
Women's and Gender Studies - was shown to a packed crowd. Reviews of this movie are widespread”® but the
movie depicts in graphic detail that 1 in 5 woman who attend college will be raped, that serial rapist mostly commit
the rapes, and implies men are serial predators on campus seeking to assault and rape women. The clear implication
from the film is that Winston (one of the rapist depicted in the film) is a monster frequently preying on his victims
by drugging them and was ultimately able to elude justice because Harvard does not take victims seriously; by
implication in the film, all Universities do not take rape seriously.

90. ‘The Torch’ published in its April 14-21, 2016 edition an opinion written by Chancellor Helm:_Getting
Real about Sexual Assault on Campus. In his opinion he attempted to depict neutrality, but male bias was
evident, and he acknowledged his sensitivity to and the pressure UMASSD felt under the Obama’s Title IX
demands to retain Federal funding, and from student pressures. “The Obama administration and student
activists are castigating colleges for not preventing sexual assault and not following up appropriately when
it occurs...”

91. On March 15, 2016 Defendant Helm took up his duties at Interim Chancellor at UMASSD, where he
was tasked with responsibilities inter alia compliance with the directives consistent with the DCL of 201 land
ensuring UMASSD retained its Federal funding and ensuring another male student did not tarnish the

school’s reputation.

92. Upon information and belief, Cummings, as Diversity & Inclusion Council chair, and Majewski briefed
Helm on her position that Plaintiff should be removed from school as the result of being a male with a
conviction and specific actions taken. Upon further belief, email and internal communications exist between
Helm and Cummings or Majewski, related to the improper removal of Plaintiff, that will evidence Helm knew
about the malfeasant conduct and facilitated it, approved it, condoned it, or turned a blind eye and acquiesced as
to the pressures of Cummings, Majewski and from the OCR and DOJ.

93. For the month of April 2016, CWGS organized a series of events in recognition of Sexual Assault

Awareness Month”! contemporaneously with allegations against Plaintiff.

 

trafficked as sex slaves with perpetrators as men who stalk and lure women mostly from others countries into the sex
trafficking trade, but also discussed male predators on American campuses. Sponsored by Women & Gender Studies
Department; April 16 - Safe Zone Training; April 22 - Walk to Class in Her Shoes (all day)and Relay in Her Shoes; April
29 -Denim pay: Wear denim in solidarity for the Italian Supreme Court case where a rape conviction was overtumed,

full- pictur e. ture.htm tml) .
look-at- campus-rape. htnl ) (https: www. huffingtonpost.com/elizabeth-nicholas/why-critiques-of-the-

camp, _b_8607618.html)(https://reason.com/blog/2015/1 1/20/how-the-hunting-ground-spreads-lies-abou)
21 Events included: April 5 - Marge Piercy Poetry Reading: Piercy's poetry tends to be highly personal free verse and often

addresses the same concern with feminist and social issues; April 6 - Expressive Arts Therapy Workshop for Survivors of
Sexual Violence with Ellen Landis; April 12 - Expressive Arts Therapy Workshop for Survivors of Sexual Violence with
Megan O’ Toole - LMHC, ATR; April 14 - Expressive Arts Therapy Workshop for Survivors of Sexual Violence with Maria
Curran - Ph.D., LPCS; April 21 - Sexual Violence Survivor Art Show Opening Speak Out; April 26 - Expressive Arts Therapy

16

 
 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 18 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 17 of 78

94. On April 13, 2016, Keynote speaker Wagatwe Wanjuki gave her speech on ‘The Power of Storytelling:
Speaking Our Truth to End Rape Culture’’,® rallying students to protest UMASSD’s Title LX efforts. This
call to action, sponsored by UMASSD officials, put pressure on UMASSD to prosecute male perpetrators,
and if all else fails file complaints with Dept of Education (which could jeopardize Federal funding),
engendered male bias temporally connected to the allegations against and investigation of Plaintiff.

95. Encouraged by the aggressive stance by the Obama Administration against sexual violence, from 2013
through the conclusion of the UMASSD’s investigation of Plaintiff and later, various activist “survivor
groups” and their members demanded that UMASSD and the UMass System in general aggressively
prosecute more male perpetrators including: Every Voice (http://Avww.everyvoicema.org/our-
coalition. html); Jane Doe Inc. (https://nnedy.org/meet-jane-doe-inc-massachusetts-coalition-sexual- assault-
domestic-violence/);} Bay Area Rape Crisis Center (https://barcc.org); End Rape on Campus
(https://endrapeoncampus.org); Surv Justice (https://survjustice.org); and KnowyourlX
(https://www.knowyourix.org).

96. Prior to pressure from DCL, the number of sexual assaults reported on UMASSD from 2010-2012
was 11. Consistent with UMASSD’s effort to show Dept of Education that it was cracking down on male
perpetrators, from 2014 to 2016 the number of reported/investigated acts considered sexual misconduct
without cause or explanation spiked to 8174 — nearly an 800% increase in response to the pressure to

protect females.

97. In the minds of administrators, officials and personnel investigating sexual misconduct at
UMASSD, victims equal female complainants and perpetrators equal male aggressors, and sexual

misconduct against females remains under reported; hence more males must be investigated.

98. Upon information and belief all or nearly all male students accused of sexual misconduct from 2014-
2016 were found responsible, and those found not responsible (like Plaintiff) were still sanctioned as though

found responsible so to satisfy the demands of the DCL, Dept of Education,” and the fear of another Tsarnez.

 

Workshop for Survivors of Sexual Violence with The Women’s Center, Inc.; April 27 - Denim Day; and April 28 - Sexual
Violence Survivor Art Show Closing.

2 https://dartmouth.theweektoday.com/node/22166?source=rss

23 Wanjuki is a feminist, social media strategist, vocal activist against campus sexual violence and spokesperson for new
media activism. She spoke on her personal assault where the school took no action. She described her successful efforts to
lobby the Obama administration with 180,000 signatures, calling for greater political pressure on local universities. She
incited female students to rally and demand Umass Dartmouth to crack down on male rapists. “If I can influence the
President of the United States, anyone can do anything,” Wanjuki said. Wanjuki told the crowd that everyone can do their
part to stop rape culture by debunking harmful myths about rape, speaking against harmful policies that further victimize
survivors, and villainizing the rapists, not the victims. She recommended that female students, if they are not getting the
support guaranteed by the Title, then they should file complaints with the Department of Education.

24 UMASSD 2016 Clery Report

25 Only six of 81 were unfounded including Plaintiff.

17
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 19 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 18 of 78

99. Inearly March 2019 Plaintiff filed FOLA requests with UMASSD”*, Without cause and in violation of
FERPA’s mandated release requirements, MGL Ch. 66 and UMASSD policy STU-012 (FERPA), UMASSD
has denied everything Plaintiff has requested, including Plaintiffs right to his own education records, all

which implies cause for secrecy.

VY. Cummings Maintains History of Bias Against Men, Especially Those Accused of Crimes

Cummings offered an unprecedented bounty on male perpetrator’s capture and prosecution
100. On Nov. 2, 2006 Cynthia Cummings, then University of Delaware (UD) Associate Vice President for

Campus Life, set a $10,000 bounty on the head of a male perpetrator to reward anyone who provides

information leading to the arrest of the (male) perpetrator. Cummings said the University must address the

6

growing fear that the area has become unsafe. “Jt is very important that we all acknowledge that people's
perceptions are their reality...If we have a perception that our campus is not safe, then in the reality of our

students our campus is therefore not safe. We must acknowledge that, and we must address it and do
everything we can to try to rectify the situations that we're facing right now.”*” Cummings’ bounty of $10,000
is an outlier of a normal response for a school official and indicates a personal male bias and ill- will against a
male alleged of violence against women.”* A reasonable person could plausibly infer, that Cummings meant, she
would take any and all actions whatsoever to respond to the external and internal pressures, including wrongfully

prosecuting any accused male.

Cummings capriciously violated UD _male’s 1° Amendment right
101, On April 20, 2007, Cummings suspended a male UD student (Mr. Murakowski) in relation to alleged

improper use of University computer resources. Cummings charged Mr. Murakowski through the
University's judicial system, and suspended him. On April 24th, 2007 Mr. Murkowski delivered adoctor’s

letter to Cummings, which stated in relevant part: “Upon my review of his writings and his responses to me

 

26 Plaintiff sought inter alia: (1) A listing of all Title [IX complaints investigated at UmassD, the nature of the complaint,
detailed by gender of complaint and accused, and the outcomes of same from 2012 to December 2017; (2) Any and all
documents related to the Title IX or misconduct investigation of Plaintiff during the spring and summer of 2016 to include
but not limited to: interoffice emails and other communications between Cynthia Cummings, Deborah Majewski, Scott
Webster and Graduate Admissions Staff, David Gomes, Campus Security, the staff at School of Marine Science and
Technology; investigative reports/summaries/ and interviews, and any other documents thereby related; (3) Any
communications or documents related to Dept of Education OCR investigations from 2012 to December 2017; (4) All letters,
documents and communications related to TITLE IX procedures that changed as the response of the Dept of Education Dear
Colleague Letter of 2011, and policy created by Umass Dartmouth Employees therefrom including hiring or organizational
changes related to TITLE [X procedures since 2012, and (5) David Gomes’, Cynthia Cummings’ and Deborah Majewski’s
resume and training records as an investigator related to Title IX investigation from Jan 2012 to September 2016 inclusive,
and (6) Plaintiff's educational records and application documents.

27 http://www 1 .udel.edwPR/UDaily/2007/nov/reward | 10206.html

28 Despite Plaintiff's exhaustive google search, he could not find one other example of a University offering such a reward
to catch and prosecute a male perpetrator.

18
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 20 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 19 of 78

during the clinical assessment, I do not believe that this young man is a threat to himself or others.””° Despite
meeting Cummings’s explicit requirements to return to his classes and dormitory room, Cummings denied the
request, stating “! don't care what that letter says, you may not return to class until I say so." On September
5", 2008 The Federal District Court of Delaware ruled that Cummings had violated Murakoski’s 1*
Amendment right. Cummings departed UD within weeks of the Court’s decision. Pursuant to Plaintiff’s
discussion with Mr. Murakoswki, and based on belief and knowledge, Cummings was terminated therefor

her discrimination.

Cummings was Raised in Violence against her Family Perpetrated by Male Violence

102. On June 1, 2016, Cummings described herself in an article entitled “I BELIEVE IN CAMPUS
ACTIVISM” for the online magazine of UMASSD*. In the article she described herself as a protester and
activist, who saw great violence in her upbringing brought upon her family by white males. “We saw dogs
and fire hoses turned on black people who marched for basic rights such as access to public facilities and
voting rights.” The frustration, anger, and sadness she developed as a youth, which continues as an adult,
was caused by “being in an oppressed group controlled” by white males. “While a student, I discovered
feminism and worked for women’s and gay rights. I joined the Lesbian Liberation Organization...] protested
at events that objectified and demeaned women.”

103. Cummings remains emotionally damaged as an adult by the scars of her childhood, and unconsciously
or intentionally seeks to settle scores with men, who in her opinion have harmed women. For decades
Cummings has championed only women’s causes that have been victimized by men. A school official, like
Cummings, who has final decision authority over a disciplinary system that almost exclusively sanctions men,
and who advocates for the exclusive benefit of one gender or sexual orientation at the complete exclusion of
the male gender, carries an inherent bias against men for whom her efforts are bereft of support in a zero sum
game related to bias. Cummings has a defined conflict of interest in her roles. In the YWCA 2018 Spring

Newsletter, Cynthia Cummings bias toward women was discussed.*!

 

29 Murakowski v. University of Delaware, Case 1:07-cv-00475-MPT.

3 hnttps://umassdbelieves.com/201 6/06/01 /campus-activism-cynthia-cummings-student-affairs/

31 “45 Assistant Vice Chancellor for Student Affairs, Cynthia supervises a number of departments and functions, including
those focused on diversity, equity, and inclusion, such as the Frederick Douglass Unity House, the Center for Women, Gender,
and Sexuality .,,manages the Endeavor Leadership Scholars Program for women and students of color, serves as the Title IX
Deputy Coordinator, and chairs the University’s Diversity and Inclusion Council. Cynthia has dedicated her life to
eliminating racism and empowering women, particularly those who identify as lesbian. For Jorty years, she has been an
outspoken activist for feminism and LGBT rights. For six years, as chair of UMass Dartmouth’s Diversity and Inclusion
Council, Cynthia has led efforts to improve the campus climate for students of color, women, and members of the LGBT
community. Cynthia lives in Dartmouth with her wife of 39 years, Mary Ann Hunsche.”

19
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 21 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 20 of 78

VI. Defendant’s Controversial Implementation Of Policies And Protocol Process

Initiation of Disciplinary Proceedings — Notification of Alleged Violation
104. On Tuesday, May 3, 2016 at 5:28:10 PM, Cummings sent Plaintiff a vague email (with a subject of

“meeting”) related to his disclosure statement on his admissions application**. He was directed to meet
Cummings and Majewski at the Foster Admin Bldg. Room 323, May 4th, at 3:00 pm.*

105. UMASSD, Majewski and/or Cummings violated Plaintiff's due process rights under the Fourteenth
Amendment and/or rights under Policies and/or Protocol in part by providing inadequate notice. Cummings’
email gave Plaintiff only 21 hours’ notice, failed to notice or allege that Plaintiff violated the Code of Conduct
or violations named in Protocol, failed to advise Plaintiff of his right to have an attorney or advisor present
at the Procedural Review, failed to advise Plaintiff of the basis for any allegation, failed to imply any matter
related to sexual misconduct or issue associated with a Title IX investigation, and failed to inform Plaintiff of the
seriousness of the meeting, which he was required to attend.

106. Cummings’s email, a de facto Notification of Alleged Violation, triggered the Handbook disciplinary
contractual procedure, and by procedure Cummings named herself as the “Conduct Conference Facilitator”
with the general responsibility of overseeing Plaintiff's disciplinary proceedings.

107. Based on information and belief, Cummings communicated with Webster and discerned that Webster
fully vetted Plaintiff's disclosure statement required by UMASSD’s application, and Webster informed
Cummings of his and UMASSD’s guarantee to secure Plaintiffs confidential information away from the
staff, faculty and students at SMAST.

108. Based on information and belief, Cummings, Majewski and other UMASSD Defendants exchanged
emails stating that Plaintiff should not have matriculated and the admissions error needed to be corrected by
removing Plaintiff from UMASSD by whatever means.

109. Pursuant to Policies, “ALL complaints...of student misconduct will be referred to the Dept. of Public
Safety, and the Office of Housing and Residential Education, or the Office of Student Conduct and Dispute
Resolution (OSCDR)...” Cummings’ and Majewski’s in an ongoing effort to conceal their efforts, hijacked
the process and failed to refer the matter as directed under Policies.

110. Instead, Majewski, Gomes, Cummings and Helm intentionally conducted the secret process among

 

32 Herein known as “Admissions Misconduct.”

33 Per Handbook, Notification of Alleged Violation - “A student shail be notified, via email to the student's UMass
Dartmouth email address in a Conduct Conference Notification that the student is alleged to have violated the Code of
Conduct. This notice will be sent by a Conduct Conference Facilitator...generally within 72 hours of the incident or
complaint. The notification shall include a request that the student attend a Conduct Conference, to be held no sooner
than three (3) consecutive business days following date of the original notice... The Conduct Conference generally occurs
within two weeks of the incident... Confirmation of delivery by the University’s email server will be considered the
confirmed delivery date and time of notification.” Friday, May 6, 2016 was the soonest that any Conduct Conference
could have occurred.

20
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 22 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 21 of 78

them improperly administering the already tilted procedure in favor of female students.
Conduct Conference** In Office of Defendant Majewski with Defendant Cummings Present
111, On Wednesday, May 4, 2016, at 3 PM, Plaintiff attended the “meeting” with Majewski and

Cummings.

112. The Conduct Conference was a sham and pretense to coerce Plaintiff into withdrawing from
UMASDD. Majewski and Cummings came to the Conduct Conference having predetermined the Plaintiff's
final guilt thereby holding a sham conference and denying Plaintiff his opportunity to be heard prior to
deprivation of property and liberty interests.

113, Immediately upon Plaintiff's entering Foster Administration Building, Room 323, Cummings
identified herself, and demanded Plaintiff’s withdrawal from UMASSD. Cummings accused Plaintiff of his
“fraudulently disclosing his history in his application.” Cummings was hostile and dispositive in her
judgment. Cummings did not detail the basis of her allegations.

114. Plaintiff denied the allegation, explaining that he fully disclosed his conviction to Webster as required
per the graduate school admissions process, and that Webster accepted Plaintiff only after vetting him.

115. Plaintiff shared Webster’s guarantee of confidentiality and that violation of it would inevitably create
unbearable bias and would preclude Plaintiff from pursuing his research interest in Oceanography. Plaintiff
detailed his fear if scientists in his field unnecessarily and prematurely learned of his disclosed history.
Plaintiff admitted he might transfer to Duke Marine Lab under Professor Douglas Nowacek and would be
taking summer classes at Duke.

116. Based on knowledge and belief, Plaintiff's disclosed history remained confidential prior, inasmuch as
to those with SMAST/UMASSD, students, colleagues, and his academic advisors.

117. Cummings laughed at Plaintiff's statement, “Do you think you'll get accepted anywhere else?”
Cummings stated that she informed other universities - URI and Woods Hole*- of Plaintiff's disclosed
history, and she would soon broadcast it to others. Plaintiff inferred that Cummings threatened to further
disseminate Plaintiff's history inter alia to other schools, and to his colleagues maliciously.

118. Majewski explained that the purpose of the meeting was to inform Plaintiff that he was being accused
of violating the student code of conduct, that multiple and independent people — students and faculty - had

recently filed formal complaints regarding Plaintiff's misconduct, which created a hostile learning

 

34 Conduct Conference Procedures states: “At the Conduct Conference, the student has the opportunity to discuss the
incident, review any reports regarding the matter, and review options for resolution of the complaint. If the student
wishes to take responsibility for the alleged violation(s), the student is able to resolve the incident with the Conduct
Conference Facilitator. The Conduct Conference Facilitator may present a recommendation for resolution based
exclusively on the student’s statement at the Conduct Conference and the written report. If the student does not take
responsibility for the violation(s), the matter would be forwarded to an investigator for a full investigation.”

35 Woods Hole Oceanographic Institute

21
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 23 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 22 of 78

environment,”® and that they were considering a Title [X investigation.

119. Plaintiff denied the possibility of any such misconduct, requested to know the specific allegations, the
identities of his accusers, and when the allegations were made. Majewski and Cummings refused to offer
either. In so doing, UMASSD and/or Defendants violated Plaintiff’s rights under due process, Title IX
Protocol, and Policies.

120, Cummings stated that some accusers had come forward as early as December 2015, but most were
recent. Plaintiff asked, “People came forward with accusations of misconduct against me six months ago,
and you are just now informing me of them?”?” Cummings confirmed the reports of 6 months past.

121. Given that UMASSD took no action on the 6-month old complaints, which per Protocol demanded
immediate investigation, it is plausibly inferred UMASSD, Cummings and Majewski decided to investigate
Plaintiff only upon learning of the subject on his application disclosure statement, and was unrelated to any
supposed complaints vaguely referred to on May 4” ora Title [X investigation would have begun months earlier.
122, Plaintiff protested; he claimed no one had filed any complaints, that the two officials were solely
taking this action because he was a male student with a conviction, and they wanted him out.

123. Neither Cummings nor Majewski denied Plaintiff's accusation; as such both offered a tacit confession
as to their male bias, wherein under the circumstances an innocent or unbiased person would have denied it.
124. In filing his verbal objections to disciplinary discrimination on sexual gender, he provided UMASSD
officials adequate notice of his own Title [X complaint as a person under a protected status.

125. Plaintiff was asked, “Are you refusing to leave the school voluntarily?”

126, Plaintiff said, “Yes, Absolutely.” Plaintiff again denied any misconduct, requested the list and nature
of the allegations and identities of his accusers, so he could defend himself.

127. Majewski told Plaintiff to read the Handbook, to look to the possible accusations that couldtrigger a
code of conduct investigation, but offered nothing more as to the factual basis of the allegations.

128, Majewski asked, “Have you ever caused someone to feel uncomfortable at school?

129. Plaintiff stated that the only time he confronted students was to criticize ongoing and perennial
cheating rings in Physical Oceanography and Biological Oceanography, the latter course which he had just
completed with a final exam a few days earlier, and for which he intended to report the academic misconduct.
He described the cheating in detail including how Professor Jefferson Turner allowed students to type their
exams on their computers, which had answers prepared in advance to the perennial same questions; he named
four students and asked Cummings to investigate.

130. Upon information and belief Cummings never investigated the reported ubiquitous cheating scandals

 

3€ Violations of the Code of Conduct are processed under Policies and violations of sexual violence under Protacol.

22
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 24 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 23 of 78

at SMAST.

131, Without identification of the alleged complainants against him, Plaintiff asked to file detailed
complaints of ageism against certain students, and to report incidents of female students, who continued
sharing explicit sex stories concerning both their undergraduate experiences and in current relationships.
132. Cummings refused to hear any complaint, stating that if Plaintiff intended to pursue the filing of any
complaint whatsoever that she would consider it retaliation, and retaliation would constitute a separate offense
of misconduct and another Title IX violation.

133. Plaintiff asked, “How can I retaliate against anyone when I have no clue as to my accuset’s identity?”

He asked, “If I was a female making a complaint against a male student wouldn’t you investigate?

youd

34, Cummings noticeably did not reply, as such offered a tacit confession affirming her male bias.

35, UMASSD and/or Defendants violated Plaintiff Due Process rights and/or rights under Title IX in part

because it applied Protocol 2015 and Policies in a gender biased fashion. In denying Plaintiff's complaint of

ooh

violations of both Policies and Protocol and even threatening retaliation to chill his filing ANY complaint -
because he was a male — Majewski and Cummings discriminated against Plaintiff in pursuit of expelling him.
136. Prior to the meeting, Cummings prepared and signed a letter dated May 4, 2016, which she allowed
Plaintiff to read.>” The letter disclosed Plaintiff's confidential educational record, falsely accused him of a
crime, issued a Do Not Trespass Notice and Do Not Contact (DNC) directive, suspended him from school,
and gave him inadequate notice of any potential charges that might warrant suspension or investigation of
charges that he might face.

137. Cummings copied Emil Fioravanti, the Chief of University Police; Tesfay Meressi, the Associate
Provost for Graduate Studies, and Steve Lorenz, the Dean of SMAST. Prior to promulgation of this letter,
none of these individuals knew that Plaintiff had a criminal past, and thus violated Plaintiff's confidentiality,
and stigmatized Plaintiff.

138. After Cummings and Majewski disseminated the letter, accusations related to his “Admissions

Misconduct” disappeared, which showed neither Defendant had probable cause to initiate the Conduct

 

37 Tt stated in relevant part: “Jt has come to the attention of the UMass Dartmouth administration that you have a more
extensive...history than you disclosed prior to being admitted to the Master's program in Marine Science**, In addition,
members of the University community have expressed concerns about your behavior that is considered aggressive and
hostile... Due to the serious nature of this matter, I am writing to inform you that, effective immediately, you are suspended
from UMass Dartmouth, pending the resolution of the Title IX investigation for allegations of creating a hostile learning
environment. During the period of suspension, you may not attend classes or be present on any of the UMass Dartmouth
Campuses, including the two SMAST facilities, without my permission and without the escort of a Public Safety
Officer... Additionally, you may not contact any UMass Dartmouth students or faculty/staff members, unless you have been
instructed to do so as part of the Title IX investigation. No contact includes,, but is not limited to, the following forms of
communication: in person , through a third party, by phone, by text, through social media or other electronic means...Any
personal belongings that you have left at the SMAST facility in Fairhaven will be packed and mailed to you at the address
above.”

23
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 25 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 24 of 78

Conference related to student misconduct, nor pursued it further once the damage from promulgation of the
stigmatizing letter was complete.

139. Cummings issued Plaintiff a “NOTICE NOT TO TRESPASS,” which she required Plaintiff to sign.
Cummings stressed that if Plaintiff stepped on UMASSD property then he would be criminally prosecuted.
Plaintiff inferred her statement was more of a threat than a notice of fact.

140, Plaintiff had significant personal property “at the SMAST facility in Fairhaven” including personal
effects, his library of over 25 textbooks, academic notebooks and papers and a personal Mac computer that was
never returned to Plaintiff, and which was denied him as the result of banning him from UMASSD property.
141. Plaintiff felt intimidated; he inferred Cummings’ coercion, that if he refused to withdraw from
school, then she would ruin his ability to finish his degree at UMASSD, destroy his reputation, accuse him
of a crime, deny his ability speak to anyone at UMASSD, and suspend him from school, an act that would
likely destroy his ability to continue and pursue his choice of academic pursuit of an Oceanography career
elsewhere.

142. Plaintiff objected to the terms in both documents and argued they were baseless, that with both in place
he could not effect a defense or question anyone, that he believed it was a sham investigation because he was a
male student with a conviction, that he wanted to be able to speak to and choose as his advisor Professor Buck,
because Plaintiff wanted to personally explain his disclosed history, and seek his advice on how to proceed™’.
143. Cummings refused Plaintiff's choice as an advisor or any ability to have an advisor at the Conduct
Conference. Plaintiff asked for a recommendation for an advisor. Cummings recommended a private
attorney. In contrast the supposed female complainant(s) received assistance in finding a free school advisor
per Policy/Protocol.

144. Cummings told Plaintiff that if he agreed to withdraw from school then he would not undergo a
Title [IX investigation, that no one would learn of his disclosed history, and that she could likely ensure

Plaintiff received excellent letters of recommendation to seek an education elsewhere.

 

38 In accordance with Gen Laws of the Commonwealth of Massachusetts, Chapter 266 Section 120, you “John Harmois”,
...are hereby notified that you are forbidden to enter any lands or buildings owned or controlled by the Commonwealth
of Massachusetts... This notice shall remain in effect...until 5/4/17...Any violation of this notice is a criminal offense
and will be subject you to arrest at the time of violating this order. The Trespass Notice was in effect that morning at
1020 am - prior to the meeting

39 Per Policy Right to an Advisor: A student, party to a matter of student conduct, may elect to be accompanied at all
formal proceedings by an advisor of his choice. The advisor must be a member of the faculty, staff or student body of
the University except that legal counsel may accompany a student, at the student’s discretion, when a criminal charge
arising from the matter is pending or is considered likely. Absence of a pending criminal charge or the bona fide
likelihood thereof, the advisor must be drawn from within the University community. In matters involving a Title IX
Investigation for Sexual Misconduct, both the accused student and the reporting party may have an advisor of their
choice. If a student would like to have an advisor accompany her at their formal proceeding, but does not have someone
in mind, the Director for Student Conduct and Dispute Resolution may be contacted to provide the name and contact
information of volunteer advisors. Advisors are students, faculty, and staff who are well versed and trained in student
conduct proceedings.

24
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 26 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 25 of 78

bm
an

4
4

leave, ’ll get your kind with a Title [X investigation,”
147. A reasonable person could plausibly infer that Cummings meant “your kind” was any male student

. Cummings demanded Plaintiff's resignation a second time; Plaintiff refused.
: In realizing Plaintiff would not leave UMASSD on his own accord, Cummings stated, “Ifyou won’t

ry
IN

like Plaintiff, and meant “get... with a Title [IX investigation” related to taking whatever action necessary to
tid UMASSD of Plaintiff, including malfeasance.

148. Cummings informed Plaintiff that each incidence of communicating with anyone associated with
UMASSD would constitute a separate charge of student misconduct, and she repeated a trespass would
constitute a separate criminal charge.

149. Plaintiff inquired into the confidential nature of an investigation*’. Majewski assured Plaintiff that no one
would know of the Title [X proceeding or investigation, except the few who are vital part of the investigation.
Majewski directed Plaintiff not to discuss the investigation with anyone except his advisor. Plaintiff left the
meeting with neither any sense of the charges against him, nor of the identities of his accusers, despite his multiple
requests for same.

150. Majewski directed Plaintiff to inform her within the week if he decided to withdraw from UMASSD.
In doing so she continued the implied and expressed threats at the Conduct Conference.

151, Majewski and Cummings had already prejudged Plaintiff's absolute guilt prior to the investigator’s
appointment. Defendant Gomes was unable to prevent personal bias against Plaintiff since he worked directly
subordinate to Majewski and was highly influenced by Cummings in daily operations; he depended upon both
for future promotion prospects in the joint organizational department. As proof of said influence and loyalty,
Gomes has since been promoted to Director of Diversity Equity and Inclusion.

152. Cummings twice commanded Plaintiff's withdrawal (constructive expulsion) from school as the
extreme and unwarranted sole resolution option in the Conduct Conference; Cummings and Majewski

showed bias toward Plaintiff (because he was a male) having convicted him in their minds of any charge that

 

40 Policy states section XI. Student Conduct Records The Office of Student Affairs shall maintain the following
records pertaining to each disciplinary case: The original complaint; All documents, correspondence, forms, statements,
etc., pertaining to the matter; A record of the decision including any finding, sanction, and any action recommended or
taken...All case records and materials pertaining to a student conduct proceeding shall be kept secure away from public
view. Except where confidentiality is further restricted by law, access to such case records or materials shall be limited
to the accused student, and Administrative Officers of the University having direct involvement with the case. Access to
student conduct case records by anyone other than those expressly named shall be by written authorization of the student
in whose name the file is kept... Protocol explicitly states: Responsibility of Confidentiality: When a report of sexual
assault is made, both the accused and the accuser, and all identified witnesses who are named in the investigation, will be
notified of the university's expectation of confidentiality. Breaches of confidentiality or retaliation against: the person
bringing the complaint; any person assisting with the investigation; or the person or individuals being charged with the
complaint; will result in disciplinary review. The university will make all reasonable efforts to maintain the confidentiality
of parties involved in sexual assault investigations.

25
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 27 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 26 of 78

could warrant permanent expulsion.

153. Inassigning such prejudice, Cummings, Majewski and Gomes infected all further proceedings with bias;
all should have been disqualified from further participation in the disciplinary process since their participation
denied Plaintiff an unbiased decision maker, and thus viclated his due process.

154. Contractually the Conduct Conference, as initiated and conducted in this case, continued the
disciplinary process under Policies, under which Plaintiff should have been afforded rights, but was endlessly
denied. Majewski and Cummings hereafter would choose carte blanche which procedures of each policy
(Protocol and Policies) — that engendered their cause to expel Plaintiff. Investigator Gomes’s role was to
simply fulfill and endorse the decision of his superiors to eliminate Plaintiff from the University.

155. Pursuant to Policies section IX, Cummings, who had charged and sanctioned Plaintiff for his
“Admissions Misconduct” was required to appoint a trained investigator (not Special Title IX investigator) to
review facts surrounding Cummings allegations of Plaintiff's “Admissions Misconduct.”

156. No investigator was ever assigned to review facts of the “Admissions Misconduct.”

157. Majewski initiated the Title IX investigation of Plaintiff without regard to sexual misconduct, which is
contraindicative of the purpose of Protocol. Upon conclusion of the Conduct Conference, Plaintiff had not
been accused of sexual misconduct and thus believed that the Conduct Conference was the beginning of the

Title IX investigation, which he believed was the school normal disciplinary process.

158. Per Protocol 2015 “sexual harassment” is defined in part as “unwelcome conduct of a sexual nature. It
includes unwelcome sexual advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct
of a sexual nature.” At no time during the entire investigation are any stated or implied allegations against Plaintiff
related to these descriptions of any type, and thus application of Title IX procedures based on creating a hostile
environment from sexual harassment was discriminatory and capricious at its outset.

459, Majewski and Cummings were required per Protocol to conduct a threshold determination, which

under any reasonable standard, an investigation, based on the facts, could not justifiably ensue.

SMAST Conducted an unprecedented “All Hands Meeting” to Exile Plaintiff

160. Indirect violation of its obligations with respect to Plaintiff's privacy and confidentiality in the Title
IX process, Cummings and Majewski directed Steve Lorenz (within a few days of the Conduct Conference} to
hold an unprecedented all hands meeting with compulsory attendance regarding Plaintiff. Attendees were
informed that UMASSD had initiated a Title [IX investigation against Plaintiff, he was enjoined from
speaking to any student, faculty or staff associated with UMASSD, Plaintiff was issued a “Do Not Trespass”
order, denying him access to UMASSD property, and was suspended pending the investigation.

161. Students, faculty and/or staff were directed to report to Cummings when/if any sightings of Plaintiff

26
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 28 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 27 of 78

were made on UMASSD property and/or if any contact was made by Plaintiff or by his proxy.

162. Within a week of the Conduct Conference, students, faculty, and staff at SMAST knew that Plaintiff
had a criminal history as the result of the all hands meeting and leaks from and innuendo related to the Title
IX investigation and many had read the letter promulgated by Cummings.

163. Cummings via Lorenz did not qualify her specific directive at the all-hands meeting, leaving the staff,
faculty and students to conclude that they could not speak to Plaintiff. Moreover, the message implicated that
Plaintiff was dangerous and unsafe.

164, Inlight of Lorenz’s and Cummings authority at UMASSD, this directive had the effect of a gag order
that deterred potential communications between Plaintiff and possible witnesses, impeded Plaintiff from
learning pertinent factual information, and hindered Plaintiff's preparation of his defense at a potential hearing.
165, Upon information and belief, the leaks by Cummings and the Title [X investigation were intentional to
harm him and interfere with Plaintiff’s ability to return to his program of studies and research interest. In

contrast the identity and confidentiality of the supposed female victim(s) were diligently protected.

ASSD and Individual Defendants Willfully Interfered_with Plaintiff's Outside Educational Pursuits

     

166, On May 9, 2016 Plaintiff received a letter attached to an email from Tom Schultz, Ph.D., Director,
Marine Conservation Molecular Facility, Director of Undergraduate Studies, Duke University Marine Lab. It
read: Dear Mr. Harnois, Thank you for your application to the Duke University Marine Lab’s summer
program Unfortunately we are not able to offer you a space in our program this year. We appreciate your
interest in the Duke University Marine Laboratory and we wish you all the best.

167. As a graduate student with a 4.0, and with the strong recommendation of fully tenured Professor
Douglas Nowacek, Plaintiff’s application to take undergraduate summer classes should have been a certainty.
168. Plaintiff spoke to Tom Schulz telephonically on or about May 9, 2016, seeking an explanation to
his rationale. Schulz referred to Plaintiff’s Title IX investigation at UMASSD; he stated, “I can’t allow you
on the island. We have to keep our people safe. You should have informed Doug you had a conviction.” When
Plaintiff asked him if the UMASSD staff informed him of his conviction and Title IX investigation, he stated,
“What do you think?” Thereafter Douglas Nowacek refused to take Plaintiff’s calls or respond to Plaintiff's
electronic communications.

169. In March 2019, Professor Laela Sayigh, Ph.D., Michael Moore, Ph.D., and James Miller, Ph.D., told
Plaintiff that in 2016 Cummings told them that UMASSD had initiated a Title [IX investigation because an
admissions error had been made, that there were safety concerns from Plaintiff's criminal past, that Plaintiff

lied on his application regarding his convictions, and that UMASSD hoped to correct it.

27
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 29 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 28 of 78

Defendants Filed Bogus Criminal Complaints to Affect Investigation and Expel Plaintiff
170. On May 17, 2016 UMASSD Police filed a report stating that Cummings and a professor alleged that

“somehow” Plaintiff logged into his computer a few days prior, which would have constituted a violation of
Plaintiffs “Do Not Trespass Notice,” and other crimes. Chief Fioravanti assigned a detective to conduct an
extensive and prosecutorial investigation, ordered the computer confiscated for forensic evidence and
provided it to Associate Director of Enterprise Systems for expert analysis.

171. The investigation concluded that no evidence existed of Plaintiff's presence on UMASSD or SMAST
property, including but not limited to the fact that: (i) no student, faculty member nor staff saw Plaintiff enter
SMAST or any UMASSD property; (ii) building internal and/or external video surveillance failed to record
his presence; (iii) Plaintiff's swipe card required to enter SMAST buildings failed to record his entrance; (iv)
Plaintiff did not have the code to bypass the building’s security upon entrance after hours; (v) no evidence
existed of forced entering into the professor’s office, and (vi) no forensic computer evidence existed as to
Plaintiff's computer trespass. The investigation confirmed Plaintiff never stepped foot on UMASSD property
from May 4 to early September 2016 unless escorted by UMASSD Police to meet Majewski and Cummings.
172. Within days rampant rumors among students and staff of the false alleged crimes further stigmatized
Plaintiff's ability to return to any program at SMAST.

173. Upon information and belief, UMASSD emails and communication exist that indicate that Cummings
and/or Majewski concerted with the unnamed professor to falsely accuse Plaintiff of a crime that would
engender Plaintiff’s expulsion from school, engender his defamation through rumor and accusation of crimes,

engender his inability to continue his academic program if he returned after reinstatement, and engender his

guilt in the Title LX investigation.

174. On March 26, 2019 Fioravanti - a sworn police officer - refused to take Plaintiff's statement, and
recused his entire department from assisting Plaintiff seeking to file felony extortion charges against
Cummings and Majewski. Fioravanti justified his inability to conduct a fair and impartial investigation

against the officials, because Majewski and Cummings were his “colleagues and friends”.

175. Upon information and belief, UMASSD Police denied Plaintiff from petitioning the government, i.e.
attempting to file a criminal complaint because of the stigmatization of Plaintiff as the result of UMASSD’s
investigation and defamation of Plaintiff.

176. Without cause Chief Fioravanti has repeatedly denied Plaintiff's request for the identity of the
unnamed professor, whose name was improperly redacted in the police report. Upon information and belief,
Defendants concerted to deny Plaintiff’s ability to file a complaint against Majewski and Cummings, and to
conceal the identity of the unnamed professor.

177. Upon information and belief UMASSD Police Dept. has never recused itself when a female student

28
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 30 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 29 of 78

current or former student attempted to file a criminal complaint.

UMASSD/Cummings/Majewski imposed punitive interim restrictions without due process

178. UMASSD, Cummings and Majewski’s imposition of punitive “interim restrictions” violated
Plaintiff's due process rights and Title IX and caused tremendous suffering to Plaintiff. In suspending
Plaintiff for the spring/summer term it must be considered a long term suspension (a de facto temporary
explusion).

179. Plaintiff was barred from all classes, seminars and university sponsored programs, from participating
in any UMASSD sponsored activities for the spring and summer that buttressed the start of the Fall semester,
and from all UMASSD facilities which prevented him from receiving the medical treatment and rehabilitative
care necessary for the recovery and preparation for his hip replacement surgery performed on June 6, 2016.
180. Plaintiffs tuition in part was devoted to such events and restricting him from participating in those
activities without notice, opportunity to be heard or proper hearing deprived Plaintiff of a liberty and property
interest without due process.

181, Defendants violated Plaintiff's due process in that Plaintiff’s interim suspension and banning from
school was in part or in whole related to his alleged violations of Protocol 2015; he was given no notice or
basis of the allegations of same in Cummings’ email of May 3, 2016 or at the Conduct Conference.

182. Any consideration given to the “Meeting” of May 4" as to due process must be removed since the
Conduct Conference was a sham. Majewski and Cummings had “fait accompli” already decided Plaintiff's
fate, imposed the interim suspension, the do not contact persons associated with UMASSD directive, and the
Do Not Trespass Notice prior*! to the meeting at 3 PM on May 4". The interim sanctions, instituted without
notice or opportunity to be heard, capriciously violated not only Plaintiff's civil rights under the U.S. and
Massachusetts Constitution, but also UMASSD’s policy on freedom of speech and freedom to associate”

183. Handbook section XII states: In cases of discipline arising from extraordinary or emergency conditions,
the Chancellor or his/her designee may invoke the action of interim suspension of a student... who act, or refuse
to act, if the result of said conduct is to interfere with the rights of others and is non-peaceful or is disruptive or
said conduct constitutes a clear and present danger to the health, safety, or property of others.

184, The decisions to invoke interim sanctions against Plaintiff and every accused male student are
capricious since Milstone directs UMASSD to invoke interim sanctions against every male student accused

of sexual misconduct. Plaintiff was neither disruptive, nor non-peaceful, nor did Plaintiff's conduct constitute

 

“| The Do Not Trespass was processed 10:49 am on May 4th by UMASSD Police.
* Student's rights to Freedom of Association, Freedom of Inquiry and Expression, Freedom of Assembly, Freedom
of Speech as detailed under UMASSD Handbook 2015-2016.

29
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 31 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 30 of 78

a clear and present danger based on his actions while a student at UMASSD. There was no basis for any
such finding here as confirmed by the complete rebuttal and disappearance of the “Admissions Misconduct,”
and moreover evidenced by the innocuous questions that Gomes posed July 15" none of which imputed a
physical threat, intimidation or harm to another student.

185. Plaintiffs complaints about his interim restrictions were never addressed, thereby denying him his
right to request an assessment per Policies. At no time did Majewski, Cummings or UMASDD review the
status of the interim suspension to explain the sanction as “necessary and effective,” thereby denying due
process.

186, Protocol explicitly states “When becoming aware of a complaint of sexual violence the University

may take interim measures including but not limited to restriction of communication with named

individuals: in Plaintiff's case he was restricted from communication with the entire population of every

student, employee or staff member associated with UMASS.
187. The purpose of a “Do Not Contact” (DNC) is to protect the victim, and at best prevent identified

witnesses from being unduly influenced or retaliated against. In issuing a DNC as issued in this case, it shows
capricious and deliberate indifference to Plaintiff's due process and Title [X rights and to his well-being. The
DNC as invoked implies the investigation had no basis and UMASSD casted a wide net seeking any
incriminatory evidence possible without Plaintiff's intervention.

188. Interim restrictions are imposed to ensure equal access to educational programs and activities and
protect the complainant as necessary. UMASS and Defendants, however, showed bias by never attempting to
show that the interim restrictions placed on Plaintiff were necessary to protect the complainant or to ensure
her (their) equal access to educational programs and activities. Defendants’ deprivation of Plaintiff's rights
through the interim restrictions was wholly intentional, and effectively barred him from participating inall
school sponsored activities for 4 months, and denied him any ability to defend himself, and/or protect his
reputation.

189. Despite the fact that Plaintiff lacked any prior disciplinary history at UMASSD, Plaintiff was escorted
off campus on May 4", 2016.

190. Upon information and belief, UMASSD has documents showing it has never invoked similar interim
sanctions against female students accused of misconduct of any kind, but automatically imposes similar

interim sanctions on all male students accused of misconduct.

The Special Examiner’s Closed-Door Investigation and Judgment of Plaintiff's Case.
191. On May 4, 2014, and for weeks thereafter, Plaintiff and his attorney repeatedly asked University
officials to inform him of the allegations and factual bases for any charges against him. He had not been

provided with anything more than “members of the University community have expressed concerns about

30
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 32 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 31 of 78

your behavior that is considered aggressive and hostile.” Even the egregiously vague accusations failed to

imply sexual misconduct necessary to invoke a Title [IX investigation.

192. On May 9, 2016 at 3:11 PM Plaintiff emailed Majewski stating: “I am not prepared to withdraw at
this time. At your earliest convenience I would appreciate receiving a copy of any allegations so I may prepare
my defense.”

193. On May 9, 2016 at 4:50 PM Majewski emailed Plaintiff acknowledging Plaintiff's decision not to
resign and detailed Plaintiff's rights and matters regarding the Protocol process.*? Majewski’s email was the
first notification of Plaintiff's rights in the process, but she denied Plaintiff's request to receive details of
allegations upon which the investigation was based. UMASSD’s issued DNC denied Plaintiff's choice of
advisor and forced retention of private counsel.

194, In appointing David Gomes to serve as investigator, prosecutor, judge and jury of Plaintiff, UMASSD
and/or Defendants violated Due Process concerns issued by U.S. Department of Justice’s (“DOJ”) Office in
its May 9, 2013 findings.*°

195. On May 20, 2016 Attorney Baysan emailed Majewski announcing his retention by Plaintiff and
objected to UMASSD’s failure to provide Plaintiff any notice or basis of the charges against him.**

 

3 Plaintiff's decision not to resign; that the University will begin the Title IX investigation immediately, that The Office of
Diversity, Equity and Inclusion will contact Plaintiff as soon as possible to schedule an interview as part of UMass

Dartmouth's investigation into allegations that he may have engaged in misconduct, in violation of the University's Policies on
Equal Opportunity, Discrimination, Harassment and Sexual Violence; that a face-to-face interview will be conducted with

Plaintiff; the location of the interview,; that Plaintiff has the right to have an advocate present during the investigatory

interview session; that participation in this interview is voluntary; that in the event Plaintiff declined to participate in this

interview, the University will preceed with its investigation and will draw whatever reasonable inferences are necessary

based on the evidence produced in case Plaintiff does not participate; that Plaintiff will be asked to provide information and

respond to questions asked; that Plaintiff will be permitted to ask questions of the interviewer. Majewski added: UMass
i the sh

 

to respect the sensitivity of this matter for all parties, and that Plaintiff should be advised that he was still under the

University's directive to have no contact with UMass Dartmouth students, faculty, or staff members while this complaint is
being investigated. As such, you should have no communication with any students, faculty or staffmembers in person, through

a third party, or by any electronic means, including telephone, e-mail, text, social media, ete.
* William Gens Law Firm, Boston, MA.

45 || the dual role of [a university emplayee] in investigating [University of Montana] complaints and presenting the case on
behalf of the University to the University Court creates a potential conflict that can deprive . . . an adequate, reliable, and
impartial investigation. .. [therefore prohibiting] the same official playing these dual roles of investigator and ‘prosecutor’
. . will ensure that individuals who play a role in. . . processing student complaints .. . do not have any actual or perceived
conflicts of interest in the process.”
46 “Mr. Harnois attended a meeting with you on May 4 to discuss the pending allegations against him. In accordance with
Titles VI and VIII of University of Massachusetts Dartmouth’s (hereinafter “UMass Dartmouth”) Student Conduct Policies
and Procedures, a student who is facing any allegations is entitled to a conduct conference during which he is given _“... the
opportunity to discuss the incident, review any reports regarding the matter, and review his/her options for resolution of the
complaint.” It has come to our attention that during the conduct conference, Mr. Harnois was not and has not been afforded
these rights and thus far he neither knows nor has a reason to know the basis of these allegations. ...Additionally, the letier
of May 4, 2016 references Mr. Harnois disclosures regarding “the extent of his..history.”” Upon our review of his graduate
school application questions and his responses, it is clear that Mr. Harnois was asked about... convictions and that he
provided a detailed explanation of the charges that were brought against him ... for which he was convicted. Therefore, Mr.

31
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 33 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 32 of 78

_—_

96. On May 24, 2016 Majewski emailed Attorney Baysan detailing the rights of Plaintiff in prior cover.

197. On May 25, 2016 Attorney Mehmet Baysan emailed Majewski seeking details of allegations.*”
198. In Majewski’s response on May 27, 2016, she implied that the Student Conduct Procedure had not
begun on May 4, 2016. Additionally, she stated that Plaintiff may have engaged in behaviors that violate any
potential misconduct code whatsoever without offering specifics,“* denying Plaintiff proper notice.

199. Policies, Protocol and DCL require Title LX Coordinators and investigators to receive annual training
on the procedures and requirements of Title IX. Majewski’s responses illustrated her lack of training and
confusion as to disciplinary process under Protocol and Policies. Further Majewski, Gomes and Cummings
misunderstood and wrongly applied (from inadequate training) the ambiguous definition of “hostile learning
environment” and “sexual harassment” as it relates to Protocol and Policies.

200, On June 2, 2016 Attorney Baysan emailed Majewski to offer Plaintiff's signed release and to renew

his objections and concerns regarding the ever changing landscape of potential allegations facing Plaintiff.”

 

Harnois_does not and cannot understand and determine _the_basis of these additional claims of non-disclosure that were
referenced in theletter...”

47 “4lso, please kindly share with us any and all documents that are relevant to the underlying allegations so that Mr. Harnois
understands and properly prepares for the interview and for the Title LX Investigation all together. As I mentioned in my
previous email, he is entitled to this information and he should have been provided with the same during the Conduct
Conference under Titles VII and VII of UMass Dartmouth’s Student Conduct Policies and Procedures.”

48 “Tn response to your second request, please understand that at this point in time the University is conducting a Title IX
investigation based on allegations that Mr. Harnois may have engaged in behaviors that violate the student code of conduct
and/or the University's Policies on Equal Opportunity, Discrimination, Harassment and Sexual Violence (see attached). Mr.
Harnois will not be provided with any additional information prior to the Investigatory Interview...Also, please understand

that at this time the Office of Diversity Equity and Inclusion is conducting a fact-finding review, and no decision has been

made to initiate the Student Conduct Process. Therefore, we are not at the point of a Conduct... Conference. The purpose of
the Investigatory Interview with Mr. Harnois is to provide him with an opportunity to respond to the allegations, to provide
us with witnesses he believes we should speak with pertaining to this matter, and or any documentation he may have to

substantiate his responses.”

 

49 In your last email, for the first time, you mentioned that the underlying allegations for the Title IX investigation may arise
out of acts that violated your institution’s policy against sexual violence...this comes as a complete surprise to us as the
sexual nature of these allegations has not been previously shared with us or Mr. Harnois much less mentioned in either the
initial suspension letter or in any other correspondence that originated from your institution thus far. This once again
underlines my concerns regarding the lack of any substantive basis for these allegations, which is in direct violation of your
institution's own rules and regulation. My reading of Title VIII of the Student Conduct Policies and Procedures in conjunction
with Titles VI] and IX contemplates giving any student who is accused of any violation of the student code “an opportunity to
discuss the incident, review and reports regarding the matter, and review her options for resolution of the complaint.”
Considering your face to face meeting with Mr. Harnois on May 4 and your request for his voluntary withdrawal from your
institution during this meeting, I am disappointed to see that Mr. Harnois is not receiving the full benefits of these rules that
are designed to offer an accused student an opportunity to make an educated decision with regards to his/her position based
upon his/her review of the evidence, or at the very least, the allegations that are pending against him/her. On the contrary,

your institution's position has been mainly committed to making vague and broad allegations that seem to expand in every
correspondence. This is clearly evident in your latest email as it referenced the following categories under which Mr. Harnois
may have violated the school’s policies: Equal opportunity, discrimination, harassment and sexual violence and code of
conduct violations. These chapters would encompass most if not all of the violations that may be committed by a student. This
not only places Mr. Harnois in a very difficult position but also directly contradicts UMass Dartmouth’s own written policies.

This holds true even if we assume, for the sake of analysis, that the allegations are of sexual nature, as alleging sexual
violence does not take these proceedings outside the realm of these rules and regulations. With regards to the investigatory
interview referenced in your latest email: The only procedural mechanism that allows your institution to proceed with such

32
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 34 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 33 of 78

201. On June 7, 2016, Majewski emailed Plaintiff and his attorneys informing him of the general
allegations of violations of Policies and Protocol.*° The terms “created an uncomfortable learning and work
environment” have been deemed unconstitutionally vague,*! provided no basis of charges, precluded
Plaintiff's ability to be heard, and in part denied Plaintiff due process.

202. In Attorney Baysan’s July 13, 2016 email to Majewski, he detailed UMASSD’s violations oftheir

own policies, and due process and again requested details of allegations and/or the investigative report.”

203. In March 2019 (3 years after events), Plaintiff spoke with Ashley Weston (“Weston”) and Liberty
Schillp (“Schillp”).*? Weston stated that she had not filed a formal complaint against Plaintiff nor reported

concerns, but only answered questions from the “Title IX office” — such as did Plaintiff ever cause you to

 

an interview before holding a conduct conference would be under Title VI provided that the allegations are of sexual nature.
Even if we assume that to be true, the student would still be afforded an opportunity to review the reports and allegations
during this interview. However, on the contrary, your email describes this interview as an opportunity for Mr. Harnois to
respond to the allegations, to provide the schoal with witnesses, and or any documentation he may have to substantiate his
responses. This, then, begs the following question: How can Mr. Harnois or anyone else who is accused of violating the rules
at UMass Dartmouth be expected to prepare his/her defense, find witnesses, locate documents, gather exculpatory evidence,
and dispute inculpatory evidence without knowing what the allegations are? As you can understand, my client is growing
impatient as he has already been penalized with the most serious sanction of immediate suspension from UMass Dartmouth
without even being afforded an opportunity to understand the nature and the substance af these allegations.... However, I
cannot advise my client to open himself to unknowns and allegations against which he cannot properly defend himself.
Therefore, in light of the absence of any allegations of sexual violence in any of your or your institution's prior written or
oral communications in this matter, and in review of the broad nature of your latest email, I would like to once again renew
my request to have your institution afford Mr. Harnois an opportunity to review the allegations against him outlined in Title
VU of the Student Conduct Policies and Procedures.

50 “Specifically, it has been alleged that you have engaged in behavior that has created an uncomfortable learning and
work environment...I remind you that these are merely allegations at this time, and the University wishes to afford you the
opportunity to respond to these allegations”

5! DeJohn v. Temple University, 537 F.3d 301 (3d Cir. 2008)

52 With regards to your reference to bringing documents and information in support of Mr. Harnois’s position to the July 15
meeting: As I have been reiterating since my first engagement in this matter, Mr. Harnois_is not in a position to prepare for
his defense as he has not been provided with any information regarding the underlying allegations. In my previous emails, I
have diligently outlined our position and relayed to you that your office’s actions have been in violation of your awn school
code, In case my points have been forgotten or neglected: Although you and other members of your office met with Mr.
Harnois in person shortly after the notice of violation (in which you suggested that_he should withdraw on his volition),
during that meeting he was not provided with any information regarding these allegations. Nor was he provided with any

documents, records, or any other items that would disclose to him the basis of these proceedings. This was in direct violation
of Titles VII and IX of the Student Conduct Policies and Procedures. Secondly, each and every response to my requests for

the disclosure of such information has been met with either vague statements or references to title headings that contain almost
every possible conduct violation. This was evidenced by your reference to the section that governs harassment and sexual
violence for the very first time in your June 7 email. We have always made it clear that Mr. Harnois is ready, able, and willing
to cooperate with your office at his utmost for the amicable resolution of this matter. As such, we have always been in
cooperation with your office and, within the boundaries of your institution's own rules and regulations, made numerous good
faith attempts to learn the very basis of these allegations to properly and intelligently prepare our defense. However, thus far
we have received nothing of that sort and, now, we are asked to bring documents and information that would either explain or
dispute these allegations. As I mentioned in my prior emails, we have agreed to come to your office to learn about the
underlying allegations for the first time. Therefore, please be advised that Mr. Harnois cannot be expected to dispute these
allegations during this meeting let alone comment on them without properly hearing the facts and reviewing the documents in
their support. I truly hepe to accamplish these goals pursuant to your institution's own rules and regulations and not in direct
violation of them.

53° Both were female students in Plaintiff's classes and graduate program.

33
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 35 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 34 of 78

feel uncomfortable. Weston was requested to file a formal complaint which she refused. Schillp was asked by
“Title IX people” to explain her relationship with Plaintiff and develop a list of any actions by Plaintiff that
could have possibly made her uncomfortable. Schillp told the Title IX people that she had nothing to tell
them, nor was she interested in participating, that she wanted to be left alone. Instead, Schillp was asked to
file a formal complaint, but she refused.

204. Both stated that neither of them, nor anyone they knew, who were interviewed (regarding the Title IX
investigation), filed a formal complaint nor reported Plaintiff of misconduct. They were told that they were
being interviewed because an “admissions error had been made”, that there were safety concerns from
Plaintiff's past, and that UMASSD hoped to correct it through use of the Title LX investigation.

205. UMASSD Title IX officials intentionally asked alleged complainants, who were in fact not
complainants, to file bogus and false Title LX formal complaints against Plaintiff to buttress UMASSD’s
effort to expel Plaintiff. At the time of these requests, Title [X officials knew that Plaintiff's conduct could not
raise to the level of a finding of “responsibility.” This effort to encourage bogus complaints served as biased
retaliation against Plaintiff as part of his participation in a Title IX investigation, and their effort to rid
UMASSD of Plaintiff.

Investigative Interview of Plaintiff

206. On July 15, 2016 at 4 PM, Plaintiff and his Attorneys met with Cummings, Majewski andGomes to
conduct the investigative interview of Plaintiff pursuant to Conduct Procedure section V and IX.

207. Plaintiff requested a copy of the investigative file including witness statements, identities of his
accusers, opportunity to question his accusers; and a more defined sense of the specific allegations as to
when, where, how or who, all which were denied, and about which Plaintiff voiced his objections. Plaintiff
has never seen heretofore any evidence whatsoever related to the Title [X investigation or the investigation
related to Plaintiff's “admissions misconduct.”

208. Gomes conducted a hostile investigative interview, similar to a cross-examination, which is not and
cannot legally be considered “some kind of hearing” as required under due process. Instead of seeking an
explanation from Plaintiff, or allowing him to defend given the basis of an allegation, Gomes sought to confirm
the credibility of complainants while hiding the facts of any allegation, and thereby pursued a prosecutorial
interview inconsistent with Title [X’s intent.

209. During the interview Gomes asked Plaintiff approximately 15-20 questions, which at worst implicated
innocuous behavior, and refused Plaintiff's request to get a copy of the questions.

210. The investigator (Gomes) refused to provide Plaintiff a single example or timeframe or even month or
location of a specific alleged event, but instead referred to general, undefined, and baseless allegations, which

failed to offer more information for any basis for a charge of creating a hostile learning environment, for example:

34
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 36 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 35 of 78

i) “Did you ever tell someone you missed your children?”

ii) “Did you ever deny helping someone with their homework?”
211, Based on the vague questions asked, all which Plaintiff denied or could not answer for lack of
specificity, Plaintiff was unable to discern the true nature of the allegations, or defend and explain, which
denied Plaintiff the opportunity to be heard im the process.
212. The investigator asked if Plaintiff had brought documents to support Plaintiff's testimony. Plaintiff
replied that he had no idea what documents to bring because Majewski refused to provide him the factual
basis of the accusations or the identity of the accusers.
213. Gomes asked Plaintiff “Why do you think someone would make these allegations?” In response,
Plaintiff expressed his incredulity as to the legitimacy of the investigation, alleged he had been prosecuted
solely because he was a male with a conviction, and alleged no one stepped forward to make the allegations.
Plaintiff asked if officials investigated the cheating scandals he reported or the ageism complaint or sexual
harassment complaint he wanted to file?
214. Neither Gomes, Majewski, nor Cummings denied Plaintiff's accusations that Plaintiff was prosecuted
because he was a male student, nor commented on whether investigations were initiated based on his
complaints.
215. Plaintiff provided a list of witnesses that he wanted interviewed, including his professors at all times
relevant (Geoffrey Cowles, Miles Sundermyer, and Richard Connor).
216. Upon information and belief the investigator interviewed every female student in classes Plaintiff
took seeking corroboration of general allegations or sought information for a new charge, which UMASSD
could use against Plaintiff.
217. Having been refused his accuser’s identity(ies), or basis of any allegations, Plaintiff was forced to
provide shotgun communications of every email, text, and Facebook communication with all students and
faculty members that might cover any circumstance or situation. On July 29, 2016, on advice of counsel,
Plaintiff via Counsel provided Majewski approximately 50 pages of friendly texts, emails and Facebook
messages indicating a friendly and cordial relationship with all students and faculty in his graduate program.
218. Gomes failed to interview any of Plaintiff's witnesses during the investigation, and made no effort to
obtain potentially exculpatory evidence, including highly relevant text messages between supposed
complainants, or information about the reported and ubiquitous cheating scandals at SMAST, which Plaintiff
reported and which gave any potential supposed victim(s) motive to prevaricate.
219. Because no physical or video evidence existed, the investigation rested upon the credibility of
witnesses. Upon information and belief, Gomes neither included Plaintiff's denial of all accusations, nor
Plaintiff’s exculpatory evidence in the 50 pages of electronic communications, nor complainant(s)’ motive

to prevaricate regarding the cheating scandal when Gomes made his credibility assessment between the

35
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 37 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 36 of 78

Plaintiff's and complainant(s)’ versions of events.

220. Upon information and belief, neither Cummings nor Majewski ever spoke to any complainant to
assist them in making a credibility assessment, which was critical to their decision to eventually sanction
Plaintiff.

221. Plaintiff was informed that if he was found responsible for creating a hostile learning environment,

sanctions ranged from a warning to expulsion.

Investigation Completion and Failure to Comply with Policies and Protocol
222. Per Protocol and Procedures Section IX, Plaintiff and the supposed accuser(s) were due facts,

findings, and recommendations to their UMASSD email account within 5 days of investigation completion.“

223. Regardless of the procedure used (Policies or Protocol), and clearly both seem to have been used
whenever convenient to Cummings and Majewski, Plaintiff never received a copy of the report from the
investigator nor Coordinator of Student Conduct and Dispute Resolution per Policies or Protocol, nor

opportunity to respond in writing to the findings within 5 days.”

224. An Administrative Review Panel never reviewed the findings.°° Because there was never an
Administrative Review Panel, Plaintiff never received a letter within 3 business days by the Director of

Student Conduct and Dispute Resolution, and thereby Plaintiff was never offered the opportunity to
appeal.*’
225. A student at UMASSD, who receives a sanction has the right to an appeal under certain criteria.

Plaintiff was denied any appeal opportunity though he qualified for an appeal having been disciplined with

 

54 Student Conduct Procedures, Section EX states: “Once the investigation is completed, the investigator will write a
report of the findings including 1) a summary of the facts 2) a finding of responsible or not responsible for each alleged
violation with a rationale using the More Likely Than Not standard; 3) recommendations for sanctions where applicable.
The report will be completed within 5 business days of the completion of the investigation and will be sent to the accused
student and in cases of violence and/or sexual misconduct, to anyone victimized in the incident.” Protocel states: “When
the investigation is completed, the investigator will present his/her findings to the Title IX Coordinator. Upon approval of
the Title IX Coordinator, the investigator will present his/her findings in writing via UMass Dartmouth email account to the
reporting party, the respondent and the Coordinator of Student Conduct and Dispute Resolution. Both will be asked to
submit in writing a response to the finding to the Coordinator of Student Conduct and Dispute Resolution.”

*5Student Conduct Procedures, Section [X states: Upon receipt of the investigator’s findings, the accused student, and in
cases of violence and/or sexual misconduct, the reporting party, and anyone victimized may within 5 business days submit
a written response to the investigator's report to be included in the review of the findings by the Administrative Review
Panel.

© Student Conduct Procedures, Section IX states: The investigator’s report and any written responses will be reviewed
within 5 business days by an Administrative Review Panel.

57Student Conduct Procedures, Section LX states: Following the review of the findings by the Administrative Review
Panel, the accused student, the reporting party, and anyone victimized in this incident will be sent a decision letter within
3 business days by the Director of Student Conduct and Dispute Resolution or designee. The accused student and in case
of violence and/or sexual violence, the presenting party, and anyone victimized may accept the decision or submit an
appeal if they feel that they can meet grounds for appeal as outlined in the appeal process.

36
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 38 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 37 of 78

multiple sanctions.

226. Upon information and belief, Majewski (with Cummings’ influence) unilaterally determined
Plaintiff's fate after receiving Gomes’ squalid investigation results.°"* Moreover, Majewski and Cummings
sheltered any decision away from prying eyes in their disappointed conclusion that regardless of their witch
hunt of their violation of both school policies (Protocol and Policies) and violation of Plaintiff's due process
tights, Majewski and Cummings could not scour any evidence of legitimate misconduct that was actually

sanctionable under Policies nor Protocol.

VU. The University’s Sanctions Plaintiff Despite Decision of Not Responsible for Misconduct

227. Circa August 30, 2016 Majewski met with and informed Plaintiff and Attorney Baysan of the findings
of the Title [IX Proceeding.
228. Plaintiff was told that he was found not responsible for violating Protocol or Policies, thathe was being
sanctioned with a warming in writing, that similar behavior would yield immediate harsh penalties, that he
was directed to remain away from his accusers or any student associated with the investigation, and that Steve
Lorenz needed to discuss with Plaintiff the changes in his academic program as a result of the Title IX
investigation.
229, Plaintiff requested, but was denied a copy of the investigative file/report and all documents used in
the investigation. Plaintiff objected to any sanctions if he was found not responsible, that the process was a
sham based on his gender, that he hadn’t been informed of the identities of his accusers so how could he
possibly stay away from them, that his program had been damaged enough by the investigation and that if he
was found not responsible then he should be able to return to his academic program without restraint of any
kind.
230. Plaintiff was told there was no appeal rights and that the matter was considered now closed.
231 Plaintiff was provided the decision of the Title LX proceeding in a signed letter by Majewski dated
August 30, 2016. The relevant points of the decision included:
a. There was insufficient information to conclude that Plaintiff engaged in behavior which violated
the University’s Policies on Equal Opportunity. (This conclusion is inconsistent and at odds with the
only two available conclusions of “responsible” or “not responsible”)

b. Despite the conclusion, he was formally sanctioned with a warning™ as though he was found

 

58 Plaintiff was never actually told how or who made the final decision and the basis of facts used in the rational.

59 Student Conduct Procedures, Section 13, Sanctions, states: “Warning by the student conduct process, normally in
writing, is intended to make the student aware of the possible consequences of individual or group actions.” Sexual
Violence Protocol, Possible Outcome section states: “Warning by a student conduct entity, normally in writing, is intended
to make the student aware of the possible consequences of his/her actions. This sanction may be considered with prejudice

37
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 39 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 38 of 78

responsible for violating University Title IX Policies and thus the Code of Conduct.

c. UMASSD recommended ‘appropriate intervention’ with Dean Steven Lorenz and Asst. Dean
Michael Marino, SMAST, to “work with Plaintiff to complete his degree program, and to ensure the
interactions in the academic environment are consistent with policies and expectations of the
University.”

d. Without notifying Plaintiff of persons’ identities who participated in the Title IX procedure,
UMASSD threatened Plaintiff with retaliation charges if it appeared that he was retaliatory towards

anyone he believed may have been involved in the investigatory process.

232, Plaintiff was told there was no appeal rights and that the matter was considered now closed.

233. Student Code of Conduct®™, and Student Conduct Procedure sections X and XI, bar a student from

being sanctioned unless he was found responsible for having committed the misconduct.

234, Inconsistent with the binary option of responsible or not responsible per Policies, the findings here
were that “there was insufficient evidence to conclude that you engaged in behavior which violated the
University’s policies...” The finding was intentionally effected in violation to Protocol and Policies to
engender a home remedy of punishment, and continued stigmatizing Plaintiff.

235. Upon information and belief, UMASSD has never sanctioned a female student in either a similarly
situated misconduct or Title IX proceeding after finding her not responsible for the misconduct, nor conducted
a sham Title IX investigation against a female student, nor changed the nature and scope of female student’s
matriculated academic program after a finding of “not responsible” in any disciplinary proceeding, nor
maliciously disseminated confidential educational and misconduct records as partof a Title Investigation

against a female student.

Unwarranted “Appropriate Interventions” Issued by Cummings and Majewski

236. In early September 2016 SMAST Dean Lorenz told Plaintiff that as a result of the investigation,
Plaintiff lost his thesis advisor John Buck, who refused to return Plaintiff’s calls, emails and texts; that Lorenz
could act only as his administrative advisor, and that the school would need to change his matriculation to a
non-thesis degree, a material legal status change from his matriculation for a masters with a research thesis /
fastrack to Ph.D.

237. Plaintiff objected to any “appropriate intervention,” that he had been found innocent of any charges,

 

by a student conduct entity in future action only when the Warning is presented to the student in writing. This sanction
shall be forany time period specified and shall remain a part of the student's record until graduation or termination of his/her
association with the University, at which time the notationsshall be removed.

60 Students found responsible for unacceptable conduct will be subject to the complete range of sanctions and penalties
provided in the Student Conduct Policies and Procedures.

38
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 40 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 39 of 78

and that he believed he was singled out because he a male student with a conviction. In response Lorenz
nearly quoted portions®' of Majewski’s letter signed August 30, 2016 in violation of confidentiality
procedures defined in Policies, FERPA, and Protocol. Upon information and belief, Defendants leaked the
Title IX findings which continued stigmatizing Plaintiff.
238. In implementing the ‘appropriate intervention,’ as directed by UMASSD executive authority, Lorenz
confined Plaintiff to a work space beside Lorentz’s office, directed him to travel directly from any classroom
activity to his supervised workspace, denied Plaintiff entrance to and use of the work area and school assets at
the AT&T building where Plaintiff prior had a work space and spent most of his time, and directed Plaintiff
to neither engage nor speak to other students in his graduate program.
239, In directing “appropriate intervention”, Majewski and Cummings formally sanctioned Plaintiff further
with loss of privilege’ and no contact® with students at SMAST, which per Protocol are considered serious
sanctions. Plaintiff considered the sanctions and changes in his program as mandated directives of UMASSD,
and any noncompliance would lead to new charges of code of conduct violations.
240. Based on information and belief, Defendants never imposed any type of “appropriate intervention” or
any homemade punishment on a female student found not responsible for misconduct, but imposed such
sanctions on Plaintiff because he was a male student to show Dept’ of Education that males are punished
regardless of responsibility or the facts once accused of sexual misconduct.
VI. Consequences and Actions Subsequent to Title IX Investigation

241. Buck, Michael Moore, James Miller, all of Plaintiff's contacts at Duke Marine Lab, and Jennifer
Miksis-Olds ceased all future communications (related to his graduate degree) with Plaintiff during and
following the investigation (Plaintiff contacted people related to this suit in March 2019.)
242. Plaintiff was unable to attend and benefit from SeaBass and summer classes at Duke Marine Labs.
243. As a proximate result of the sham investigation and unauthorized disclosures by Cummings,
Majewski, and Gomes, and from the leaks of information in the Title [X investigation, no student attempted
to nor spoke to nor had any academic or personal interactions with Plaintiff; only Professors Geoffrey Cowles,

Miles Sundermyer spoke to Plaintiff outside of class.

244. In August 2016, Plaintiff's emotional distress stemming from these matters resulted in panic attacks,

 

6! References to getting too close to people during discussions, to “in your face behavior” and to overly personalized content
in discussions.

® Loss of Privilege allows a student conduct entity to restrict the activity of the student while she is on the University
campus. The student may be prohibited from participating in non-academic or extra-curricular activities and/or from visiting
certain specified areas of the University campus and/or from coming into contact with specified individuals while on campus.
Loss of Privilege should be related to the offense, or serve to correct the result of the offense, or compensate in some relevant
way the offended party(ies).

3 No contact with a specific student, faculty, staff, or community ember, where all direct or indirect (via a third

party on his behalf and with his/her knowledge) verbal, physical, and electronic forms of contact are prohibited.

39
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 41 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 40 of 78

headaches, insomnia, grinding of teeth and excessive wear that caused two molars to crack in half requiring
removal, PTSD flashbacks and symptomology from wrongfully being prosecuted, extreme depression,

excessive alopecia, and his hair turned pure white.

245. Plaintiff enrolled in classes in the Fall of 2016, but he was exiled as a social outcast.

246, Student Handbook and Sexual Violence Protocol’s definitions of sexual harassment or sexual violence
remained unconstitutionally vague. The nature and wording of the warning sanction wasall encompassing,
leaving Plaintiff a sense that any action he took or words he spoke could have been twisted and used against
him. Plaintiff believed the policies and warning sanction as written would allow selective enforcement and
provide UMASSD another opportunity to attempt expelling him.

247. Given that UMASSD attempted to expel him for innocuous general behavior, inter alia missing his
children, the policies as written were grossly ambiguous, which oppressed and chilled his speech and
substantially interfered with Plaintiff’s educational performance and opportunity to benefit from school
services.

248. Without interaction and communication with faculty and other students, Plaintiff could neither
collaborate, seek guidance, nor benefit from his educational experience nor benefit from the educational

services of his program contracted with UMASSD or use of his VA scholarship.

249. Plaintiff withdrew from his Oceanography Policy class, because the class required classroom
deliberation with other students, mostly females.

250. Plaintiff's depression became overwhelming with regard to energy depletion and the time commitment
with appointments to his psychologist and psychiatrist, which made it difficult to maintain his workload. It
was repeatedly recommended that Plaintiff should become hospitalized for his emotional distress. His

depression has worsened through date of filing unabated.

251, Plaintiff completed classes that semester, but because his graduate program had been constructively
destroyed by capricious and malicious efforts of UMASSD; because of the psychological and emotional
trauma Plaintiff suffered, he requested and received a Leave of Absence based on treatment provided between
May 4, 2016 through December 2016 by a licensed psychologist Ph.D. Plaintiff continues to receive
treatment for psychological and emotional trauma related to Defendants’ conduct in his home state of Rhode
Island.

252. Plaintiff was constructively expelled by the actions of UMASSD, Gomes, Buck, Unnamed Professor,
Cummings, Helm and Majewski, and as the result of being a male, he was excluded from participation in,
and denied the benefits of, and subjected to discrimination during his graduate education program, any
education program, or activity receiving Federal financial assistance.

253. In Plaintiff's despair he moved away from family and friends and lived in solitude for 8 months
40
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 42 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 41 of 78

ashamed of being exiled from UMASSD.

IX. UMASSD Committed Numerous Material Breaches of Its Contractual Obligations

Material Breaches Related to Protocol

254, 1° per Protocol officials can issue interim_“restriction of communication with named individuals.” In
Plaintiff's case UMASSD and Cummings restricted Plaintiff's communication with every single person
associated with UMASSD during his interim restriction.

255, 2°4 per Protocol, “Upon approval of the Title IX Coordinator, the investigator will present his/her
findings in writing vie UMass Dartmouth email account to the reporting party, the respondent and the
Coordinator of Student Conduct and Dispute Resolution. Both will be asked to submit in writing a response to
the finding to the Coordinator of Student Conduct and Dispute Resolution.” In Plaintiffs case, Gomes failed
to present his findings via Plaintiff's email account or whatsoever, or to anyone else’s emai! account. Plaintiff
was never afforded the opportunity to submit a written response to the Coordinator of Student Conduct and
Dispute Resolution.

256, 3™ per Protocol, “The finding and written responses from the reporting party and respondent will be
reviewed by an administrative review panel of two faculty/staff. The administrative review panel will make

a decision whether to support to the finding of the investigation and if so, to determine appropriate sanctions.”
In Plaintiff's case neither finding nor responses were reviewed by an administrative panel. Nor did a panel

decide whether to support to the finding nor determine sanctions.
257. 4" per Protocol, “Ihe administrative review panel will present their decision in writing to the

reporting party and respondent via UMass Dartmouth email account. The decision letter will include
information about submitting an appeal. In Plaintiff’s case, Plaintiff did not receive their decision in writing,

nor receive information about submitting an appeal. UMASSD violated its own procedures requiring a 2-
member panel to review the Special Investigator’s findings and recommend to the final decision maker
whether to accept or reject the findings. Instead UMASSD allowed the final decision maker to be the sole
reviewer of the Special Examiner’s findings, thereby eliminating a layer of independent oversight that might

have prevented Plaintiff from suffering sanctions despite being found not responsible of misconduct.

258. 5" per Protocol, “Both the reporting party and respondent may submit a letter of appeal within 5
business days of receiving the administrative review panel’s decision to the Associate Vice Chancellor for
Student Affairs.” In Plaintiff’s case, Majewski foreclosed his right to appeal.

259. 6" per Protocol, “All complaints of sexual violence will be investigated promptly, thoroughly and
impartially by a trained Title [X Investigator.” In Plaintiff's case the investigation was infected with bias, partiality
and with a forgone conclusion from the moment Cummings demanded Plaintiff's withdrawal on May 4". Per

Protocol, “Equitable rights will be provided to both the reporting party and respondent throughout the

41
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 43 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 42 of 78

investigation process.” In Plaintiff's case Plaintiff's rights were repeatedly sacrificed in favor of victim’s rights.

260. 7 per Protocol, “Both the respondent and reporting party have a right to an advisor of their choice
throughout the process.” In Plaintiff's case he was issued a DNC and denied his choice of advisor.

261. 8" per Protocol, “The respondent may request an assessment of interim restrictions with the Associate
Vice Chancellor of Student Affairs or designee.” Plaintiff was denied any opportunity to request an

assessment.

262. 9% per Protocol states reasonable efforts will be made to maintain the confidentiality of parties
involved in sexual assault investigations. In Plaintiff's case, UMASSD repeatedly and intentionally violated

Plaintiff's privacy with the SMAST all-hands meeting and in ensuring “appropriate intervention.”
Material Breaches Related to Policies

263. 10” inconducting a witch hunt with a sua sponte investigation, UMASSD violated express and implied
covenants that UMASSD would not seek to reverse Plaintiff's matriculation with a baseless investigation.
264. 11" per Policies, section VII, The Notification of Alleged Violation “shall include a request that the
student attend a Conduct Conference, to be held no sooner than three (3) consecutive business days following
date of the original notice.” In Plaintiff's case he was afforded 21 hours’ notice following the delivery
confirmation to attend a Conduct Conference.

265. 12" Policies state: “At the Conduct Conference, the student has the opportunity to discuss the incident,
review any reports regarding the matter, and review her options for resolution of thecomplaint.” In Plaintiff’s
case, on May 4", his requests to review any reports were refused and he has never seen any documents
related to his case except for the final finding report.

266, 13” under Policies, section IX, “The investigator will make all reasonable attempts to gather all
relevant information...The accused student and the reporting party may submit questions to the investigator
to be asked of others who may be interviewed. In Plaintiff's case Gomes neither interviewed Plaintiff's
witnesses nor allowed nor offered Plaintiff the opportunity to submit questions to others

267. 14" Policies section V states: “A student, party to a matter of student conduct, may elect to be
accompanied at all formal proceedings by an advisor of his choice. The advisor must be a member of the
faculty, staff or student body of the University except that legal counsel may accompany a student, at the

student’s discretion, when a criminal charge arising from the matter is pending or is considered

likely.” In Plaintiff's case, he was denied his choice of advisor of John Buck or any person associated with

UMASS; at no time was there ever concern that this matter could possibly become criminal in nature.

42
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 44 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 43 of 78

268, 15" Per policies, section XII“, UMASSD subjected Plaintiff to “emergency suspension immediately
upon conclusion of the Conduct Conference on May 4", even though by Plaintiff's demonstrable conduct,
there was not the slightest indication that Plaintiff was a danger to the student body of UMASSD
community, or intended to be disruptive in any form, especially given the specific innocuous nature of
the questions posed to Plaintiff in his investigative interview.

269. 16” Because there was never an Administrative Review Panel, Plaintiff never received a letter within
3 business days by the Director of Student Conduct and Dispute Resolution, and thereby Plaintiff was never
offered the opportunity to appeal,® regardless of the decision which included the explicit and implicit
sanctions of the decision.

270. 17" Plaintiff requested a copy of the investigative file or report and all documents used in the
investigation®. Majewski denied same, and Plaintiff repeatedly has been denied a copy of the student conduct
records related to the Title LX and misconduct investigation of him.

273. 18," Policies guarantees the confidentiality of student disciplinary records; in Plaintiff's case
Majewski and Cummings disseminated the information maliciously.

272. 19%, Plaintiff was given a sanction inter alia of a warning despite being found not responsible.
“Appropriate intervention” increased sanctions of lossed privileges and of not to contact nearly everyone at
SMAST. In sanctioning Plaintiff after a finding him not responsible, UMASSD violated its Student Code of
Conduct*’, sections X and XI, which state a student can only be sanctioned if he was found responsible for

having committed the allegations against him.

273. 20" ,UMASSD FERPA policy strictly prohibits unauthorized release or sharing of student educational
Pp

records. The policy states that university officials with an education purpose can access records, but once

 

64 Handbook section XII states: Jn cases of discipline arising from extraordinary or emergency conditions, the Chancellor
or his/her designee may invoke the action of interim suspension of a student... who act, or refuse to act, if the result of said
conduct is to interfere with the rights of others and is non-peaceful or is disruptive or said conduct constitutes a clear and
present danger to the health, safety, or property of others.

65 Student Conduct Procedures, Section IX states: Following the review of the findings by the Administrative Review
Panel, the accused student, the reporting party, and anyone victimized in this incident will be sent a decision letter
within 3 business days by the Director of Student Conduct and Dispute Resolution or designee. The accused student
and in case of violence and/or sexual violence, the presenting party, and anyone victimized may accept the decision

or submit an appeal if they feel that they can meet grounds for appeal as outlined in the appeal process.

66 Student Conduct Records section explicitly states: “The Office of Student Affairs shall maintain the following records
pertaining to each disciplinary case: The original complaint; All documents, correspondence, forms, statements, etc.,
pertaining to the matter, and a record of the decision including any finding, sanction, and any action recommended or
taken. All case records and materials pertaining ta a student conduct proceeding shall be kept secure away from public
view. Except where confidentiality is further restricted by law, access to such case records or materials shall be limited to
the accused student, and Administrative Officers of the University having direct involvement with the case.”

67 “Students found responsible for unacceptable conduct will be subject to the complete range of sanctions and
penalties provided in the Student Conduct Policies and Procedures.” There is no provision to sanction students found

not responsible.

43
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 45 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 44 of 78

they have the information, they cannot share that information with a third party who did not (if they had
authority to access), or worse could not access the information themselves. Cummings and Majeski violated
Plaintiffs right of confidentiality when they promulgated the letter of May 4 and August 30" and verbally
discussed his academic records with unauthorized personnel.

274. 21, Plaintiff matriculated in the Master’s Thesis Program, but after the Title IX proceeding UMASSD
SMAST Dean amended his offering to a Master’s Non-thesis degree without Plaintiff's consent.

CAUSES OF ACTION
COUNT I

Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 168), ef seq.
As to Defendant UMASSD

275. Plaintiff incorporates by reference each of the above paragraphs as if fully set forth herein.

 

276. Title LX prohibits discrimination based on sex in education programs and activities receiving Federal
financial assistance. 20 U.S.C. § 1681, ef seg. “Discrimination” means “differential treatment” or “less
favorable treatment.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 174-75 (2005).

277. Title IX applies to all public and private educational institutions that receive federal funds, including
colleges and universities such as UMASSD.

278. Because Title IX prohibits (under covered circumstances) subjecting a person to discrimination on
account of sex, it is understood to ‘bar the imposition of university discipline where gender is a motivating
factor in the decision to discipline.’

279. Students attending public universities such as UMASSD, who have been accused of sexual
misconduct, have a right to due process under Title IX. See U.S. Dep’t of Education, Office for Civil Rights,
Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or
Third Parties -- Title LX (2001) at 22 (the “2001 OCR Guidance”); April 2011 Dear Colleague Letter at 12.
280. Both the Department of Education and the Department of Justice have promulgated regulations under Title
IX that require a school to “adopt and publish grievance procedures providing for the
prompt and equitable resolution of student complaints alleging any action which would be prohibited by”
Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (Dep’t of Education); 28 C.F.R. § 54.135(b) (Dep’t of
Justice) (emphasis added ). Such prohibited actions include all forms of sexual harassment, including sexual
intercourse, sexual assault, and rape.

281, The “prompt and equitable” procedures that a school must implement include, at a minimum:

i. “Notice... of the procedure, including where complaints may be filed”;

ii. “Application of the procedure to complaints alleging [sexual] harassment...”;

iii, “Adequate, reliable, and impartial investigation of complaints, including the opportunity to
present witnesses and other evidence”;

iv. “Designated and reasonably prompt timeframes for the major stages of the complaintprocess”;

44
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 46 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 45 of 78

v. “Notice to the parties of the outcome of the complaint......d at 20

282. Title [X Coordinators should not have a conflict of interest. “For example, serving as Title IX
coordinator and a disciplinary hearing board member may create a conflict of interest.” April 2011 Dear
Colleague Letter at 7; August 2015 Dear Colleague Letter at 2-3.

283. A school also has an obligation under Title [X to ensure that all employees involved in the
investigation and adjudication process have “adequate training as to what conduct constitutes sexual
harassment, which includes ‘alleged sexual assaults.”

284. A complaint under Title IX, alleging that Plaintiff was subjected to discrimination on account ofsex
in the imposition of university discipline, is sufficient with respect to the element of discriminatory intent,
like a complaint under Title VII, if it pleads specific facts that support a minimal plausible inference of such
discrimination. Education Amendments of 1972 § 901, 20 U.S.C.A. § 1681(a); Civil Rights Act of 1964, §

701 et seq., 42 U.S.C.A. § 2000¢ et seq.

Title IX Violations — Erroneous Outcome As To Defendant UMASSD
285. Plaintiff incorporates by reference each of the above paragraphs as if fully set forth herein.

 

286. To make an adequate erroneous outcome claim, Plaintiff must allege (1) facts sufficient to castsome
articulable doubt on the accuracy of the outcome of the disciplinary proceeding and (2) a particularized causal
connection between the flawed outcome and gender bias. Plaintiff may show the first element, articulable
doubt, by: (1) alleging particular evidentiary weaknesses behind the finding of an offense such as a motive
to lie on the part of a complainant or witnesses; (2) particularized strengths of the defense; or (3) alleging
particular procedural flaws affecting the proof.

287, In order to survive a motion to dismiss on this claim, Plaintiff must also allege facts showing “a
‘particularized causal connection between the flawed outcome and gender bias.”” “Such allegations might
include, inter alia, statements by members of the disciplinary tribunal, statements by pertinent university officials,

or patterns of decision-making that also tend to show the influence of gender.”
288. UMASSD discriminated against Plaintiff and deprived him of the benefits of its education program

on the basis of sex through its discriminatory, gender-biased Policies and Title IX Protocol, which
intentionally subject male students like Plaintiff to “less favorable” treatment than their femaleaccusers.
289. Plaintiff was found “not responsible,” an accurate finding, but conclusions that caused him to receive
a warning sanction and sanctions of ‘appropriate intervention’ (a legal change of status) were erroneous and
contrary to the weight of the evidence with gender bias as a motivating factor.

290. Particular circumstances suggest that gender bias was a motivating factor behind the erroneous

 

6 In Plaintiff's case, Majewski was Title [X coordinator and final authority since the independent panel was precluded.

45
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 47 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 46 of 78

findings and the decision to impose sanctions upon Plaintiff, despite a finding of ‘not responsible.’ These

circumstances include, without limitation:

i, | UMASSD faced internal and external pressure to preclude another male student, associated with
any type of criminal conduct, from potentially traumatizing UMASSD and from the devastating negative
historical consequences from its involvement in the Boston Marathon Bombing.

ii, | Beginning in 2014 and through the time when supposed complaints were investigated, UMASSD
was subject to immense federal, local, media, and campus pressures to: take measures to protect female
victims of sexual assault; to adopt a trauma-informed approach to investigating sexual misconduct
complaints; to tip the procedure in favor of women and against men and issue more severe sanctions to
those males found responsible and not responsible for sexual misconduct. Such pressure included
the previous OCR investigations, student outcry regarding compliance with the White House’s Not Alone
report, and the Public announcement that the OCR was investigating UMASSD for non-compliance with
Title IX.

iii, . UMASSD faced stinging media criticism for handling of female students’ sexual complaints and
highlighted the pressure from OCR’s investigation of UMASSD and the potential consequences of lost
Federal funding.

ivy. In response to the pressure from OCR investigations and media pressures, university officials,
specifically David Milstone, Defendant Hoey, and Interim Chancellor Helm were sensitive to and
acknowledged the pressure from OCR, and committed to meeting whatever the demands of the Dept. of
Education’s DCL. UMASSD responded to the pressures with organizational and procedural changes to
offer the perception of compliance with OCR and meet the demands of media and students.

y, | Newly appointed Interim Chancellor Helm suffered great pressure to satisfy OCR past and future
potential investigations into Title IX compliance as directed in DCL and from the ongoing legacy of
Tsarnez.

vi. University officials responded to media complaints of UMASSD, regarding the inadequate handling of
female complaints, by agreeing with the complaining female students, by equating females to victims, and by
labelling males as predators. David Milstone, who has ultimate appeal authority in disciplinary matters,
and John Hoey, espoused specific indications of male bias regarding Title IX procedures: Both claimed that
sexual assaults against females were under-reported implying that the school must explore increased
prosecutions of male students. Milstone specifically excluded the possibility that male students could be
included as a potential victim in the statistic of 11 sexual assaults, thereby implying all perpetrators are males.
After he implied that women were always victims, he claimed women victims must be protected, and the
student community must be protected from the male perpetrator. Supporting (female) victims equates to the
assumption that female accusers speak truthfully and male perpetrators are presumed guilty, which is
inconsistent with a fair and impartial investigation. | By Milstone’s automatically placing every male
perpetrator on suspension, the school inherently places every male student at a disadvantage in the
investigation proceedings over the female student, and violates specific directives under Policies, which states
that interim suspensions should only occur under emergency conditions.

vii, UMASSD acquiesced to federal government pressures to take a hard stance on sexual assault on
campus and limit procedural protections, when in August 2015, UMASSD changed their Title IX
investigation procedures directly in line with protocols detailed in the DCL and “Not Alone” report,
which severely restricted due process rights of predominately male students.

46
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 48 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 47 of 78

viii, UMASSD’s decision-makers and its investigator were motivated to favor the accusing female over
the accused male, so as to protect themselves and the University from accusations that they had failed to
protect female students from sexual misconduct. UMASSD had taken this position because it was “heavily
invested in protecting female accusers,” “to avoid further scrutiny from OCR,” and because it was “afraid
of a further investigation from OCR and/or a Title [X lawsuit from DOJ.” As a direct result, UMASSD
sexual misconduct investigations of male students from to 2014 to 2016 rose nearly 860% in response
to internal and external pressures.

ix. _UMASSD’s policies and procedures, and specific statements from UMASSD pertinent officials are
based on unfair and archaic gender stereotypes and assumptions that female complainants are invariably
fragile “victims” and “survivors” deserving of support regardless of their credibility or the veracity of
their claims, and accused male students are “hegemonic male[s]” prone to violence who are not deserving
of comparable support.

xX, Pursuant to UMASSD custom in matters related to Title IX investigations, and in violation to
Protocol and Policies, all male perpetrators in contrast to females, including Plaintiff were automatically
banned and issued an interim suspension without evaluation as to the merits of same.

xi, | Throughout the proceeding UMASSD was on notice of, and remained deliberately indifferent to,
the serious flaws in the investigation, the lack of equity and fairness, and the gender bias that infuses the
process, but did not correct obvious malfeasance.

xii, Upon information and belief Investigator Gomes received “trauma-informed investigation” training
which perpetuated the idea that female victims of sexual assault and harassment should never be
questioned, that trauma excuses all memory lapses and credibility issues and that complainants always
tell the truth. This approach caused Gomes to overlook profound inconsistencies regarding motive and
caused him to ignore victim(s) motive to prevaricate and to fabricate credibility issues in any victims
account.

xiii, Investigator Gomes was not an independent investigator inasmuch as he worked for and was
dependent on Majewski and Cummings for future professional advancement and his performance
reviews. Investigator Gomes failed to discover victim(s) motive to prevaricate, i.e. fabricate to protect
themselves from the misconduct charges of an academic cheating scandal.

xiv. Majewski has a conflict of interest in her role because part of her responsibilities was to ensure
UMASSD’s compliance with Title IX, and filed reports with the Chancellor ensuring overall compliance
with OCR directives. Additionally Majewski as Title IX Coordinator suffered the conflict of interest
specifically detailed in the DCL when she served as Title IX coordinator, investigator, and assumed
decision maker.

xy. Majewski has a further conflict of interest in that she aided and abetted Cummings’ extortion of
Plaintiff in her office on May 4" when both attempted to coerce Plaintiff into withdrawing or face
destruction of his reputation and publicly be accused of a crime. Majewski illustrated her conflict in
refusing to provide Plaintiff details of the allegations which precluded Plaintiff from receiving an
impartial investigation and opportunity to be heard.

xvi. UMASSD grossly violated Plaintiff's protected confidentiality (because he was a male) on three
different occasions as an effort to blight his reputation in the midst of the investigation while supposed
victims privacy was secured. In contrast female student’s privacy was protected.

xvii. UMASSD presumed Plaintiff guilty from the outset when it prepared and signed a letter for an
imposed interim suspension, prior to meeting or speaking with him, which precluded him from attending

47
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 49 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 48 of 78

classes or participate in UMASSD activities, legally banned him from UMASSD property, and issued a
Plaintiff a DNC denying his ability to communicate with all persons associated with UMASSD, whereas
victims were allowed to discuss the matter with whomever without punishment.

xviii, Upon information and belief, males invariably lose when charged with sexual harassment at
UMASSD and when found “not responsible” male students still suffer some type of sanction proscribed
by school policy.

xix. UMASSD officials presumed Plaintiff guilty from the outset when it decided to pursue an
investigation against him after it could not compel his resignation through extortion. Majewski and
Cummings directed an investigation calculated to lead to the foregone conclusion that Plaintiff was guilty
of the misconduct alleged.

xx. Majewski and Cummings utilized intimidation tactics and the threat of additional institutional
action against both Plaintiff and other students to prevent them from speaking with each other, speaking
with potential witnesses, or speaking about this matter in any capacity, thus depriving Plaintiff of a full
and fair opportunity to defend himself.

xxi. UMASSD officials refused to conduct an equitable investigation based on Plaintiff's complaints of
academic misconduct, ageism discrimination, and sexual harassment; meanwhile UMASSD encouraged
supposed victims to file false Title LX complaints related to Plaintiff.

xxii, Organizationally Cummings is directly subordinate to David Milstone, who espoused his male bias
regarding Title IX above. Cummings’ bias against males is indicated by (1) her history in placing a bounty
on a male perpetrator’s head; (2) in refusing to adhere to the very requirements she made for male
student’s return at UD; (3) in her lifetime advocations for female causes at the exclusion of and in
opposition to male interests; (4) in demanding Plaintiff’s withdrawal from school then stating she would
get “his kind” in a Title [X investigation; (5) in threatening a retaliation claim against Plaintiff instead of
looking into his complaints, which he stated at the Conduct Conference; (6) in participating in Plaintiff's
sanction after he was found “not responsible;” (7) in encouraging supposed complainants to file false
Title IX complaints; (8) in using the Title IX process for the purpose of correcting a supposed admissions
error; (9) in improperly using Plaintiff’s educational record to defame him, (10) in maliciously defaming
him and purposely interfering with educational opportunities outside of UMASSD, (11) in "serving as the
University's public voice against sexual assault" and (12) as stated publicly supporting women's advocacy
groups during the timeframe in which accusations of Plaintiff were investigated.

xxiii, UMASSD deprived Plaintiff of a meaningful opportunity to be heard when it refused to provide
him a factual basis to the allegations of sexual harassment, or the identities of his accusers.

xxiv. UMASSD deprived Plaintiff the opportunity to an impartial adjudication and opportunity to be
heard when he was never provided a copy of the investigator’s file nor was allowed to view any evidence
used to consider his guilt or innocence; he was not allowed to ask/send victim(s) questions;

xxy. UMASSD did not attempt to contact or interview witnesses identified by Plaintiff whereas all
female students who attended Plaintiff's classes were questioned as to Plaintiff's potential behavior to
cause a hostile learning environment.

xxvi, UMASSD showed bias against Plaintiff by failing to follow disciplinary proceedings of both
Protocol and Policies, and instead used the procedures of either that benefitted the investigation at the
sacrifice of Plaintiffs due process rights designed to protect accused students; such actions caused
Plaintiff disadvantages in disciplinary proceedings as compared to the alleged victim(s).

48
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 50 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 49 of 78

xxvii. UMASSD initiated and conducted an investigation informed by archaic stereotypes and innate
biases that a male with any conviction or associated with criminal accusations (Marathon bomber),
including Plaintiff, is predisposed to be aggressive, violent and hypermasculine, and deserves assumption
of guilt despite no evidence.

xxviii, UMASSD sanctioned Plaintiff despite a finding of not responsible.

xxix, In April of 2015 and 2016 UMASSD sponsored a student created hysteria around the issue of male
rape culture, sexual assault and sexual harassment. Leading up to and at the precise time of Plaintiff's
alleged harassment of students, UMASSD faced substantial criticism for allegedly looking the other way
when female students complained of sexual assault as well as not actively prosecuting alleged male
perpetrators.

XXX, UMASSD officials and UMASSD Police displayed bias against Plaintiff, a male student previously
convicted of a crime, in both knowingly and falsely accusing Plaintiff of a crime and investigating bogus
allegations against Plaintiff, while refusing to even consider accepting Plaintiff's statement related to potential
criminal charges against University officials.

291, The illegitimacy of the investigation to uncover some complaint worthy of Plaintiff's expulsion was
evidenced in part when Plaintiff was found not responsible - despite Cummings’s and Majewski’s biases in
predetermining Plaintiff's guilt.

292. As adirect and proximate cause of the above conduct, Plaintiff sustained damages including, without
limitation, Plaintiff's academic and career prospects, earning potential, and reputation have been severely
harmed. He has sustained significant damages, including but not limited to, damages to physical well-being,
emotional and psychological damages, damages to reputation, past and future economic losses, loss of
educational and professional opportunities, loss of future career prospects, and other direct and consequential

damages .

Title IX Violation - Selective Enforcement As to Defendant UMASSD
293. Plaintiff incorporates by reference each of the above paragraphs as if fully set forth herein.

 

294. As described above, the Title IX selective enforcement theory asserts that, regardless of the student’s
guilt or innocence, the severity of the penalty and/or decision to initiate the proceeding was affected by the
student’s gender.

295. As detailed herein, UMASSD violated Title [X’s prohibition against selectively enforcing its policies
on the basis of gender.

296. Plaintiff has shown that a similarly-situated member of the opposite sex, in this case the unnamed
victims and other female students facing disciplinary action or Title IX were treated more favorably than
Plaintiff due to his gender.

297. The foregoing, and the following show inferences of gender bias related to selective reinforcement,
including without limitation the following:

a. Upon information and belief, no female student - found not responsible - has ever been sanctioned or
received negative consequences related to an investigation. In Plaintiff's case sanctions issued after a

49
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 51 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 50 of 78

finding of not responsible denied him access to and enjoyment of his educational contract with
UMASSD.
b. UMASSD protected victims’ confidentiality but publicized Plaintiff's confidential information.
c. UMASSD has never conducted a sham investigation on a female student to correct an admissions
error or remove her for a matter unrelated to the Title IX purpose.
d. Female students are not automatically issued an interim suspension with a “Do Not Trespass Notice”
and universal DNC.
e. Plaintiff was denied his advisor of his choice and forced to retain private counsel, whereas female
victims were granted the opportunity to choose their advisor.
In contrast to female student witnesses, Plaintiff's witnesses were never interviewed.
. Plaintiff was warned that any complaint filed by him would face a retaliation misconduct charge,
whereas, female students were intentionally encouraged to file false allegations against Plaintiff.
. Cummings, Majewski and Gomes could not deny Plaintiff's allegations that the investigation was
based on his gender thereby giving tacit confession of discrimination.
i. Cummings could not deny Plaintiff's allegation that if a female student attempted to file charges at a
conduct hearing then the complaint would have been investigated, whereas Cummings considered
Plaintiff's attempted accusations as retaliation.

gQ th

>

298. University’s conduct is so severe, pervasive, and objectively offensive that it is denying Plaintiff equal
access to education that Title IX is designed to protect.

299, Upon information and belief, internal emails exist, which predetermined - prior to the Conduct
Conference, then prior to adjudication - that Plaintiff was guilty of some misconduct, and given the depth of
an investigation the misconduct could be identified, which could be used to expel him or force his departure.
300. Upon information and belief, UMASSD possesses communications and documents evidencing a
predisposition to favor female students accused of Title [X violations or as supposed victims.

301, Upon information and belief, Defendant UMASSD’s mishandling of supposed victim’s Spring 2016
allegation was informed by institutional, media and student pressures as well as external pressure from the
U.S. Department of Education, under the threat of rescission of federal funds.

302. Based on the foregoing, Plaintiff was subjected to a biased, prejudiced and unfair process in violation
of Title LX designed to find him, the male responsible for sexual misconduct and punished severely even if
found not responsible.

303. Asa direct and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to

those listed in 4 292.

Title [X Violation — Deliberate Indifference / Hostile Environment - As to Defendant UMASSD

304. Though deliberate indifference claims usually relate to sexual harassment, the 1* Circuit Courthas
allowed claim of harassment based on gender discrimination in Title [X disciplinary actions.

305. Plaintiff incorporates by reference each of the above paragraphs as if fully set forth herein.

306, The harassment of Plaintiff in the disciplinary process — outside the scope of normal reasonable

disciplinary procedures - was so severe, pervasive or objectively offensive that it could be said to deprive

50
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 52 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 51 of 78

Plaintiff of access to the educational opportunities or benefits provided by the school.

307. Plaintiff was intentionally subjected to unfounded allegations and an unfair process due in part to OCR
and his status as a male student with a properly disclosed and vetted criminal history.

308. UMASSD had actual notice of the harassment. Plaintiff filed multiple complaints with UMASSD
officials claiming the investigation was instituted solely because he was a male student with a criminal
conviction, and knowledgeable officials had authority to intervene.

309. UMASSD was deliberately indifferent to the harassment. Moreover since May 4", when Cummings’
and Majewski’s efforts ranged from attempting to extort Plaintiff into withdrawing, to the repeated
defamations, to the “all-hands meeting” at SMAST, to Plaintiff's punitive interim suspension, to false
criminal allegations by UMASSD, to Plaintiff's final sanctions despite a finding of not responsible, UMASSD
increased its pressure to compel Plaintiff’s withdrawal from school by creating a hostile learning environment
with ‘reasonable intervention’ whereby no reasonable person could endure the ongoing pervasive

environment, which denied Plaintiff's ability to pursue his academic career.

310. Plaintiff's educational experience was “permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive [so as] to alter the conditions of the victim’s educational
environment.
311. As adirect and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to
those listed in J 292.
312. Asa result of UMASSD’s violations of Title IX, which resulted in an unduly severe and unwarranted
sanction, which continues to injure Plaintiffs reputation and right to continue his education, an injunction
should issue directing UMASSD to (1) reverse the outcome and findings regarding the complaint; (2)
expunge Plaintiff's disciplinary record and remove a grade of “F” he received in a course related to his
constructive expulsion; (3) remove any negative sanction or action in Plaintiff's education record; (4)
permanently destroy any record related to the complaint against Plaintiff; and (5) allow Plaintiff to return to
UMASS at a campus and time of his choosing in order to complete the remaining credits remaining for
receiving his Ph.D. degree without the imposition of tuition, fees, expenses or any conditions for readmission
to the university.
313. As a result of the foregoing in each Title LX violation claim, Plaintiff is entitled to damages in the
amount to be determined at trial plus prejudgment interest, attorneys fees, expenses, costs and disbursements.
COUNT H

42 U.S.C. § 1983 Title IX: Retaliation for Opposing Title IX Process
(ALL DEFENDANTS in Individual and Official Capacities )

314. Plaintiff incorporates the allegations contained in the foregoing paragraphs as though fully set forth

51
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 53 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 52 of 78

herein in their entirety without duplication.
315. A private right of action exists to remedy retaliation against an individual who complains about sex
discrimination under Title LX. Title IX contains broad language prohibiting a funding recipient from

mit

intentionally subjecting any person to "discrimination" "on the basis of sex."

316. Retaliation is, by definition, an intentional act and a form of “discrimination because the complainant
is subjected to differential treatment “on the basis of sex" in response to having made an allegation of sex
discrimination.

317. Plaintiff engaged in the protected activity of participating in and protesting a Title [X investigation,
during which he asserted multiple complaints regarding the unfairness of UMASSD’s prosecution of Plaintiff

because of his gender.

318. Specifically on May 4", July 15", August 30", and circa September 7" Plaintiff complained that the
Title IX investigation was initiated and conducted solely to pressure Plaintiff into withdrawing because he
was a male student with a conviction.

319. On May 4" Plaintiff complained about being issued a Do Not Trespass Notice, a DNC directive and
being suspended unnecessarily. Additionally through his attorney, Plaintiff complained that he was being
denied basic fairness and his due process rights in the prosecution of the Title IX investigation because of his
gender.

320, On August 30, 2016 and circa September 7, 2016, Plaintiff protested the unwarranted sanctions related
to the Title [IX investigation, stating that having been found not responsible for any misconduct, he should
not be restricted or denied benefits or services related to his academic program. Additionally he complained
regarding losing his advisor resulting from the Title [X investigation.

321, Defendants knew Plaintiff was engaged in protected activity since Defendants conducted the Title IX
investigation of Plaintiff; school officials received the Plaintiff's complaints that it was a witch hunt to compel
him to withdraw solely because he was a male student with a conviction.

322. UMASSD and individual Defendants thereafter subjected Plaintiff to adverse action, treatment or
conditions because of his complaints of sexual discrimination in Title LX procedures including, without
limitation, the following:

i, Plaintiff was forced to sign a “Do Not Trespass Notice” denying him access to UMASSD under
penalty of criminal arrest.

ii, Plaintiff's property was unlawfully seized at SMAST AT&T building inasmuch as he was denied an

opportunity to retrieve his property on May 4" and the property was never retumed to him.

UMASSD issued Plaintiff an interim suspension from UMASSD from May 4" to August 30°.

UMASSD issued Plaintiff a “do not contact” directive on May 4“, denying him communication with

all persons associated with UMASSD.

y. UMASSD repeatedly and intentionally violated Plaintiff's confidentiality of his educational and

Iz IF

52
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 54 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 53 of 78

disciplinary records protected under FERPA, Policy and Protocol, in an attempted smear campaign,
causing him to suffer a hostile learning environment, and causing him to receive treatment as a pariah
precluding any opportunity for research collaboration.

vi. UMASSD defamed Plaintiff to outside Universities, which destroyed his ability to corroborate with
scientists at those locations.

vii, UMASSD sanctioned Plaintiff and instituted “appropriate intervention” with SMAST staff, which

denied Plaintiff benefit from his educational contract with UMASSD, even though Plaintiff was

found not responsible for the alleged misconduct.

Plaintiff lost his graduate advisor — John Buck.

Plaintiff's academic program was downgraded to a non-thesis Master’s.

ix.
323. Though Defendants actions do not constitute typical sexual harassment under hostile environment or
deliberate indifferent claims of Title IX violations, the actions of Defendants actions served to harass Plaintiff
because of his gender.

324. The harassing conduct of Defendants created a hostile environment sufficiently serious that it
interfered with or limited Plaintiff's ability to participate in or benefit from his graduate school program. In
UMASSD’s retaliation, it purposely created a hostile learning environment so severe and perverse that neither
Plaintiff nor a reasonable person could expect to endure under the circumstances, which constructively
expelled Plaintiff, compelling him to seek a leave of absence.

325. UMASSD had actual knowledge of the harassment based on Plaintiff's gender since they conducted
the investigation, received notice of complaints, and instigated the continuous harassing actions that
interfered with and altered Plaintiff's graduate program.

326. UMASSD was deliberately indifferent or failed to take adequate remedial action; instead UMASSD
increased pressure to compel Plaintiff to withdraw from his graduate program.

327. The “materially adverse actions” were motivated in all or in part by Plaintiff’s speech to remedy the
baseless investigation and failures to comply with state and federal law, including but not limited to,
Plaintiff's reports of harassment concerning UMASSD’s attempt to compel his withdrawal using Title IX
procedures - solely because he was a male student with a conviction.

328. Retaliatory actions were causally related to the protected activity by temporal nexus, in substance, in
purpose, and in the foregoing malice shown Plaintiff by UMASSD and its agents.

329, Based on the foregoing UMASSD intentionally and maliciously retaliated against Plaintiff in response
to his engaging in protected activity under Title [X, which caused Plaintiff approximate damages.

330, Asa direct and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to
those listed in { 292.

331, Asa result of the foregoing, Plaintiff is entitled to recover damages in an amount to be determined at

trial, plus prejudgment interest and attorneys’ fees and costs.

53
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 55 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 54 of 78

COUNT It

42 U.S.C. § 1983 — Denial of Due Process Under Fourteenth Amendment
(ALL DEFENDANTS in their Individual and Official Capacities)
332. Plaintiff incorporates the allegations contained in the foregoing paragraphs as though fully set forth

herein in their entirety without duplication.

333, Defendants violated Plaintiff's procedural and substantive rights under the Due Process Clause and the
Equal Protection Clause of the Fourteenth Amendment.

334, The Due Process Clause of Fourteenth Amendment provides that a state shall not "deprive any person
of life, liberty, or property, without due process of law." U.S. Const. amend. XIV, § 1. Questions of due
process are considered using two steps: (1) whether there exists a liberty or property interest which has been
interfered with by the state; and (2) “whether the procedures attendant upon that deprivation were
constitutionally sufficient." A similar right is stated in the Fifth Amendment to the U.S. Constitution.

335. Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

Every person who, under color of any statute, ordinance, regulation or custom, or usage, of any State or
Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity,
or other proper proceeding for redress...
336. Pursuant to the Fourteenth Amendment to the United States Constitution, and 1* Circuit caselaw
Plaintiff enjoyed a liberty and property interest in his contractual status as a student at UMASSD and in his
continued pursuit of his graduate program education free of arbitrary and bad faith restrictions thereon that
he had undertaken to receive and pursued as a student in good status.
337. Plaintiff has a protected liberty and property interest in his good name, reputation, honor, and integrity,
of which he cannot be deprived without due process.

338. Plaintiff had a liberty interest in pursuit of his academic field of choice and career of choice.

339. Plaintiff had a liberty and property interest in the continued use of his VA scholarship in support of his
academic and career choice, and his graduate program as matriculated per his contract with UMASSD.
340. Plaintiff had a liberty and property interest and right to petition the government.

341, Prior to his discipline, Plaintiff was a student in good standing at UMASSD. His constitutionally
protected interests in his continued enrollment and good standing at UMASSD and to be free from arbitrary
discipline and reputational harm arises from the policies, courses of conduct, practices and understandings,
established by UMASSD and from the express and implied contractual relationship between UMASSD and
Plaintiff. A student who has been admitted to a university, and who has paid tuition to that university, has a

protected property interest in continuing his education at that university, free of arbitrary discipline or

54
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 56 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 55 of 78

sanctions until he has completed his course of study in his matriculated and contracted degree program.

342. Pursuant to the Fourteenth Amendment, Plaintiff also enjoyed a right to equal protection of the laws,
i.e., to be treated like all persons to whom he is similarly situated.

343. Consequently, when Plaintiff faced disciplinary action that included the possibility of suspension or
dismissal if found responsible, UMASSD owed him Due Process as established by the Fourteenth
Amendment to the United States Constitution and Massachusetts law.

344, In the course of individual Defendants’ and UMASSD’s investigation and adjudication, they
flagrantly violated clearly established rights under the Due Process clause of the Fourteenth Amendment
through repeated acts of a gender biased tribunal and process that deprived Plaintiff of the minimal

requirements of procedural fairness by, without limitation:

Plaintiff was given inadequate notice; On May 4" Plaintiff was required to attend a Conduct
Conference within 21 hours of receiving the Notice of Investigation or conclusions would be drawn.

ir

ii, The email of May 3" failed to notice Plaintiff of basis of allegations, of potential sanctions or
seriousness of the meeting or even if Plaintiff allegedly violated the code of conduct;

iii, On May 4" Plaintiff was issued a “Do Not Trespass Notice without providing him a meaningful
hearing or adequate notice nor establishing that he constituted an “imminent threat” that would
warrant such an interim restriction;

iv. On May 4" Plaintiff was directed not to speak to anyone associated with UMASSD precluding an
opportunity to be heard and defend himself.

Y, The May 4" “meeting” was a sham because Cummings’ and Majewski’s decision to issue interim
sanctions had already been made. As such Plaintiff was denied an opportunity to be heard at the
May 4" Conduct Conference before an impartial decision maker.

vi, Majewski and Cummings predetermined Plaintiff's guilt on May 4, 2016 as to any potential
misconduct prior to assigning their employed investigator;

vii, | Gomes, Majewski, and Cummings failed to question victim(s) credibility and motivations to

prevaricate regarding a graduate course cheating scandal reported by Plaintiff; Cummings and
Majewski never spoke to victims in assessing credibility.

viii, | Defendants failed to provide Plaintiff with notice of the charges before the interview with Gomes
in violation of due process and Protocol 2015.

ix. Failure to provide an impartial adjudicator at any stage of the proceedings: Majewski, Gomes, and
Cummings all maintained conflicts of interest creating bias in the process.
X A school employed investigator was entrusted with responsibilities of detective. prosecutor, judge

and jury in one person;
xi. Throughout the 4-month investigation, Plaintiff was continuously denied the opportunity to be

heard in that Gomes/Majewski/Cummings denied Plaintiff any details or basis of the charges or

allegations or the identity of the complainants (at the conduct conference or at the investigative
review of Plaintiff) so he may be fully aware of the charges against him;

xii, | Majewski, Cummings, and Gomes denied Plaintiff ANY and ALL access to evidence or see witness
statements;

 

55
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 57 of 128

[E

ie.
s

2 E

E E

F

XxX.

 

Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 56 of 78

Plaintiff was repeatedly denied access to the Special Examiner’s report despite multiple requests.
Gomes/Majewski/Cummings failed to perform a thorough and impartial investigation of all
evidence from all parties.

Plaintiff was provided no form of hearing.

Plaintiff was not_permitted. to challenge the credibility or ask any questions of the supposed
complainant(s) or any other witnesses, even though credibility determinations were critical to the

Investigators’ findings; Students accused of violations other than sexual misconduct were permitted
to submit written questions to be asked of complainant.

Plaintiff was denied an opportunity to record the interview or even see the questions of Gomes, and
no record of the investigative interview was maintained.

Impairment of right to call witnesses and present evidence; though Plaintiff submitted a list of
exculpatory witnesses, none were interviewed;
Plaintiff was not entitled to an advisor of his choice per Protocol or Policies;

Plaintiff, despite being found not responsible, was sanctioned as though he was found responsible.
Special Examiner’s and Majewski’s decision as to sanction Plaintiff was essentially final, with no
appellate review— among other things, the decision that included sanctions - typical of a
responsible finding - could not be overturned on any ground; Plaintiff was denied any right to
appeal.

The process itself was used to explore and find an action that could warrant expulsion instead of
adjudicating self-reported allegations of sexual misconduct from actual victims.

Defendants’ conduct evidenced arbitrary and/or irrational behavior which was not justified by any
governmental interest.

Defendants violated Plaintiff's Due Process rights in part because Defendants’ conduct was
motivated by ill will, bad faith, and/or an intent to injure Plaintiff.

Defendants were improperly trained on sexual harassment and disciplinary implementation.

UMASSD’s constitutionally vague Protocol and Policies, related to sexual harassment and hostile
environment, precluded Plaintiff from receiving proper notice and from opportunity to be heard.

345, In the course of such investigation and adjudication, Defendants flagrantly violated Plaintiff's clearly

established rights under the Due Process Clause of the Fourteenth Amendment through its deprivation of the

minimum requirements of procedural and substantive fairness, including, but not limited to, his right to a fair

investigation free of bias, his right to be heard by an impartial factfinder, and his right to cross examine

witnesses and challenge witnesses.

346. Under both federal and state law, Plaintiff was entitled to due process including proper notice and a

meaningful opportunity to be heard, which were denied at various steps of the procedure. Defendants

Cummings, Majewski, Gomes, and Helm violated Plaintiff's clearly established right to due process: when

they willfully failed to give him adequate notice of the charges simply saying, “Plaintiff” may have engaged

in behaviors that violate the student code of conduct and/or the University's Policies on Equal Opportunity,
”q pp

Discrimination, Harassment and Sexual Violence” or “engaged in behavior that has created an

56
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 58 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 57 of 78

uncomfortable learning and work environment”; when they imposed interim sanctions and when they issued
a finding of what must be determined as “not responsible” but still imposed sanctions of warnings and
“appropriate intervention”; when despite the fact that there appears to be no reporting party or “victim”, there
was no opportunity for him to question the witnesses against him including the non-percipient third-party
reporter, or the supposed complainant; when he was afforded no hearing before an impartial panel of decision
makers; when he was provided no opportunity to challenge the participation of any person involved in the
process, and there was no attempt to collect exculpatory evidence or give due consideration to the alleged
“reporting party” who if it were Ashley Weston or Liberty Schillp maintained Plaintiff did not engage in any
conduct violative of UMASSD’s policies.

347. The Investigators prosecuted Plaintiff under a presumption of guilt, and conducted an investigation
designed to fit their narrative of what they believed a male with a conviction could do, despite clear evidence to
the contrary.

348. Plaintiff had obeyed all institutional rules when he was wrongly interim suspended and ultimately
constructively expelled from UMASSD.

349. Plaintiff was entitled to a process commensurate with the seriousness of the allegations and the
potential discipline, sanctions and repercussions he was facing. The allegations in this case resulted in a
sanction that will have lifelong ramifications for Plaintiff.

350. In their bias treatment of Plaintiff, Defendants made a distinction which “burdened a fundamental
right, targeted a suspect class, or intentionally treated one differently from others similarly situated
without any rational basis for the difference.” That such different treatment he received was based on
“purposeful or intentional” gender discrimination. The facts supporting bias in the Title IX claims above
buttress Plaintiff’s 1983 claim.

351. Defendants treated Plaintiff differently from others similarly situated when they instituted
“appropriate intervention,” failed to conduct equitable investigations against female students, and
intentionally and egregiously violated Plaintiff's privacy of confidential information while securing the
supposed victim(s)’ privacy in the disciplinary proceeding and in general.

352. Defendants, as well as other agents, representatives, and employees of UMASSD, were acting under color
of state law when they showed intentional, reckless, and outrageous disregard for Plaintiff's constitutional rights.
Defendants Helm, Cummings, Majewski, and Gomes deprived Plaintiff of his liberty and property interests
without affording him clearly established basic due process without good faith and thus are not afforded qualified
immunity for their actions. Defendants all agreed to, approved and ratified this unconstitutional conduct.

353. Defendants viclated the substantive component of the Due Process Clause because Defendants
engaged in the arbitrary abuse of executive power so egregious that shocks the conscience of the public, and

that it did not comport with traditional ideas of fair play and decency.
57
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 59 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 58 of 78

354. Defendants violated the substantive component when they: intentionally violated Plaintiff's
confidentiality; issued a DNC with anyone associated with UMASSD; extorted Plaintiff into withdrawing;
intentionally defamed Plaintiff to blight his reputation during the investigation; interfered with his
educational opportunities outside of UMASSD; targeted him for personal and political reasons because of
his conviction; brought unfounded charges of misconduct, conspiring with Unnamed Professor to concoct
false criminal allegations against him, and sanctioned him after a finding of not responsible.
355. UMASSD deprived Plaintiff of the requisite due process because the University had a pecuniary
interest in the outcome of the adjudication, and had decided that an admissions of a male with a prior
conviction must be corrected through a sham disciplinary proceeding.
356, Defendants had actual or constructive knowledge that they were engaging in conduct creating a
pervasive / unreasonable risk of deprivation of Plaintiff's clearly established rights under the Fourteenth
Amendments tothe United States Constitution.
357. Plaintiffhad a liberty interest to pursue his academic degree of choice in support of his career of choice
as an Oceanographer in a narrowly defined field. UMASSD and individual Defendants stigmatized Plaintiff
by inflicting reputational harm by wrongfully branding him as a sex offender, criminal and by sanctioning
him despite finding him not responsible for misconduct, which painted him as a student lingering under
stigmatization.
358. The reputational harm inflicted by Defendants adversely impacted some right or status previously
enjoyed by Plaintiff under substantive state or federal law.
359. Previously Plaintiff’s legal status was as a student in good standing seeking a Thesis Master’s degree
on a fastrack to Ph.D., freely associated and freely spoke with students and colleagues in his chosen field,
and enjoyed the right to petition the government, specifically to report a criminal complaint against
University officials with UMASSD police.
360, Defendants actions changed Plaintiff's legal status, causing him to lose his legal relationship with John
Buck his advisor, changed his degree to a Master’s non-thesis with no opportunity to continue his academic
program per his original matriculation, destroyed his advantageous relationships with outside research
opportunities, forbid him to associate and collaborate with colleagues in his graduate program and denied his
right to file a report of criminal complaint against Cummings and Majewski.
361, These actions impaired his right to occupational liberty by making it virtually impossible for him to
academically prepare for and seek employment in his field of choice as an oceanographer specifically
working with whales, and his night to petition the government, and abrogated the use of his VA scholarship
to seek his Ph.D. in his chosen field.
362, Defendants are "the same party responsible for the alleged defamation and for the termination of a
right or status previously enjoyed” by Plaintiff.

58
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 60 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 59 of 78

363. Based on the foregoing, UMASSD and Defendants violated the rights and guarantees set forth in the
Fourteenth Amendment of the United States Constitution during the investigation and adjudication of the
Spring/Summer 2016 allegation. Accordingly, Defendants are liable under 42 U.S.C. § 1983 forviolations of
the Due Process Clause of the Fourteenth Amendment, and for all damages arising therefrom.

364, Asa direct and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to
those listed in ¥ 292.

365, Plaintiff seeks punitive damages against Defendants Cummings, Majewski, Gomes and Helm in their
individual capacities; he is entitled to damages in the amount to be determined at trial plus prejudgment
interest, attorneys fees, expenses, costs and disbursements, and an injunction should issue directing
UMASSD to (1) reverse the outcome and findings regarding the complaint; (2) expunge Plaintiff's
disciplinary record and remove a grade of “F” he received in a course related to his constructive expulsion;
(3) remove any negative sanction or action in Plaintiff's education record; (4) permanently destroy any record
related to the complaint against Plaintiff; and (5) allow Plaintiff to return to UMASS at a campus and time
of his choosing in order to complete the remaining credits and academic work for receiving his Ph.D. degree

without the imposition of tuition, fees, expenses or any conditions for readmission to the university.

COUNT IV
42 U.S.C. § 1983 — Denial of First Amendment Rights/Free Speech Retaliation

(UMASSD, Helm, Cummings, Gomes, and Majewski in Individual/ Official Capacities)
366. Plaintiff incorporates the allegations contained in the foregoing paragraphs as though fully set forth

herein in their entirety without duplication.

367. Pursuant to the First Amendment to the United States Constitution and UMASSD Rights of Students,
Plaintiff enjoyed the right to speak freely to students in his graduate program prior to the initiation of and during
disciplinary proceedings, to complain to UMASSD officials as to their discriminatory Title IX disciplinary
practices, and to speak to fellow students and freely associate regarding what he considered discriminatory
and unfair treatment by the University.

368. In the absence of a specific showing of constitutionally valid reasons to regulate his speech, Plaintiff
was entitled to freedom of expression of his views.

369. UMASSD neither accused Plaintiff of using speech that could be considered true threats, nor lewd nor
were shown to cause a material disruption to the university or was likely to do so.

370. Plaintiffs 1" Amendment right to speak to members of UMASSD wasviolated via censorship in both
his overbroad interim and final sanction, which forbid him to speak to anyone associated with UMASSD as
to the former, and to students at SMAST as to the latter.

371. Plaintiff undoubtedly engaged in protected speech activities — namely (1) Plaintiff engaged academic

59
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 61 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 60 of 78

and personal discussions with peers and instructors in the university setting and (2) all of Plaintiff's reports
of gender discrimination related to his Title IX investigation, which made to Gomes, Lorentz, Cummings and
Majewski directly and through his attorney.

372. The second element of free speech retaliation, whether the “defendant's adverse action caused Plaintiff
to suffer an injury - that would likely “chill a person of ordinary firmness from continuing to engage in that
activity” - is not in dispute here. Defendants chilled and otherwise restricted Plaintiff's right to free speech
by issuing a gag order not to speak to any person associated with UMASSD from May 4", 2016 to August
30, 2016, directly or by proxy, under penalty of potential expulsion and then not to speak to SMAST students
after August 30, 2016. Plaintiff's related injuries included without limitation: (i) Plaintiff was banned from
UMASSD property and given an interim suspension and (ii) UMASSD officials intentionally violated
Plaintiff's privacy regards to Title IX and educational records confidentiality; (iii) Plaintiff lost his advisor
and suffered sanctions of “appropriate interventions” despite being found not responsible for misconduct and
speaking to his colleagues and professors.

373. The “materially adverse actions” or retaliatory actions were motivated in all or in part by Plaintiff's
speech to address and remedy the baseless investigation and failures to comply with state and federal law,
and were causally related to the protected activity in time with no delay, in substance, in purpose, and in the

foregoing malice shown against Plaintiff by UMASSD and its agents.

374, Based on the foregoing Defendants intentionally retaliated against Plaintiff in response to his engaging
in constitutionally protected speech, which caused Plaintiff proximate damages. Accordingly, Defendants are
liable under 42 U.S.C. § 1983 for violations of Plaintiff’s rights under the First Amendment of free speech
and association, and for all damages arising therefrom.
375. Asa direct and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to
those listed in | 292. Plaintiff is entitled to damages in the amount to be determined at trial plus prejudgment
interest, attorneys fees, expenses, costs and disbursements, and seeks punitive damages against Defendants
Cummings, Majewski, Gomes and Helm in their individual capacities.
COUNT V

Protocol 2015 and Policies are Unconstitutionally Overbroad As to Defendant UMASSD
376, Plaintiff incorporates the allegations contained in the foregoing paragraphs as though fully set forth
herein in their entirety without duplication.
377. UMASSD as a state college is legally bound to respect the constitutional rights of its students.
378. Because of the sexual harassment policy, the vague definitions of sexual harassment and hostile
learning environment, and the manner in which UMASSD attempted to enforce it for innocuous behavior,

Plaintiff subsequently felt inhibited in expressing his opinions in class concerning women, or even speaking

60
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 62 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 61 of 78

to women in general.

379, Subsequent to the investigation Plaintiff enrolled in an Ocean Policy class, mostly with women
requiring classroom deliberation. Plaintiff found every area of possible communication was implicated by
the policy in Protocol, and if a female student disagreed with his opinion, then it could have been considered a
hostile learning environment.

380. That, in turn, caused him to be concerned that discussing his social, cultural, political, and/or religious
views regarding these issues might be sanctionable by the University. As such Plaintiff suffered a chilling

effect on his ability to exercise his constitutionally protected rights, and enjoy his civil rights.

381. Plaintiff was compelled to withdraw from the class resulting from his inability to discuss matters that
had been susceptible to selective application amounting to content-based or viewpoint discrimination. Like
the regulation at issue in DeJohn v. Temple University, 537 F.3d 301 (3d Cir. 2008) and in Saxe v. State Coll.
Area School Dist., 240 F.3d 200 (3d Cir. 2001), the policy as to definitions of sexual misconduct and sexual
harassment in Protocol 2015 and Policies at UMASSD are facially overbroad.

382. Protocol and Policies should be found unconstitutionally “overbroad” since there is a likelihood that
the statute's very existence will inhibit free expression to a substantial extent, and deny a person notice and
opportunity to be heard when having to reference them in a disciplinary proceeding.

383. Plaintiff seeks declaratory judgment that Policies and Protocol 2015 as written are unconstitutionally
vague and overbroad, and that under the circumstances, Majewski/Cummings/Gomes could not have
justifiably initiated the investigation of Plaintiff, nor could Plaintiff have been given constitutionally

sufficient notice nor opportunity to be heard given the vague nature of the governing policies.

COUNT VI

Defamation (Libel and Slander) as to Defendants Cummings, Majewski, Unnamed Professor and

Gomes (in their Individual and Official Capacities)
384. Plaintiff hereby incorporates and adopts each and every foregoing allegations as set forth herein.
385, Immediately following Plaintiff's Conduct Conference, Cummings contacted staff at Duke Marine
Lab, including, Tom Schultz and verbally advised them to reject Plaintiffs application, that Plaintiff was a
threat to school safety under a Title [X investigation, that he had an extensive criminal history and lied on
his application to UMASSD, and he would likely be expelled from UMASSD.
386. Circa late April 2016 Cummings contacted staff at Marine Mammal Center at Woods Hole
Oceanographic Institute, including, Michael Moore, staff at University of Rhode Island Graduate School of
Oceanography, including, James Miller verbally advising them to discontinue their collaboration with
Plaintiff, that Plaintiff was a threat under Title [X investigation, that he had an extensive criminal history and
lied on his application to UMASSD and he would likely be expelled from UMASSD.

61
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 63 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 62 of 78

387. On May 4, 2016, Cummings and Majewski promulgated the above written letter concerning Plaintiff,
and therewith published false information accusing Plaintiff of fraudulently signing his application.

388. Cummings and Majewski published the false and defamatory material with ‘actual malice" --that is, with
knowledge that it was false or with reckless disregard of whether it was false or not, and acted with a “high degree
of awareness of [its] probable falsity" or, in other words, “entertained serious doubts as to the truth of the
publication."

389. Based on her communication with Webster prior to, and with Plaintiff at his Conduct Conference,
Cummings knew the information was false; should have known the information was false; should have taken
reasonable steps to verify the veracity, and had no justifiable reason nor legitimate educational purpose to
believe that Plaintiff had failed to fully disclose his history as required in his application, which Plaintiff
signed as true and accurate, that if he intentionally withheld information with deceitful intent, he would be
liable for perjury.

390. Cummings constructively and factually accused Plaintiff of violating Mass Gen Law Chapter 268,
Section 1, perjury, by implying alleging he falsified and signed his school application under which Plaintiff .
swore under penalty of perjury. Additionally her letter indicates that Plaintiff was involved in behavior
incompatible with the proper conduct of his business, trade or profession, which is also slander per se.
Additionally Cummings accused Plaintiff of committing a host of unidentified crimes left to the imagine of
the audience, thereby accusing him of a vast array of crimes, which is defamatory per se.

391. Persons who read the promulgated subject letter understood the allegations thereon meant that Plaintff
committed perjury on his application.

392. Unnamed Professor intentionally filed false criminal allegations against Plaintiff with actual malice.
News of the filing of the false criminal allegations spread throughout SMAST, which in part caused Plaintiff
to be shunned upon his return after his reinstatement.

393. Cummings’, Unnamed Professor, and Majewski’s verbal and written statements and filing of false
criminal allegations were defamatory in that they "may reasonably be read as discrediting Plaintiff in the
minds of any considerable and respectable class of the community."

394. That such accusations were false and defamatory per se which requires no proof of economic loss.
395. Cummings and Majewski were acting within and outside the scope of their school responsibility in a
“frolic and detour” on their own when defaming Plaintiff to Miller, Moore and Schultz and in publishing the
subject letter.

396. Defendants had no legitimate purpose to cause Plaintiff to lose his advantageous relationships or
destroy Plaintiff's good reputation at SMAST and UMASSD in general.

397. Cummings has ill-will toward men who are convicted, and ill-will against Plaintiff specifically. Their spite

toward Plaintiff is illustrated: in Cummings’ and Majewski’s baseless and sua sponte witch hunt to find any

62
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 64 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 63 of 78

misconduct whatsoever which she could use to establish their predetermined conclusion that Plaintiff must be
expelled from UMASSD; in Cumming’s statement that Plaintiff would never find an institution that would accept
him in Oceanography again, a result which her defamation made a fait accompli. Additionally, Cumming’s
illustrated her actual malice by illegally and willfully disclosing confidential information disclosed that was part
of Plaintiff's protected educational record secured by FERPA, and by participating in false criminal accusations.
398. Defendants’ actions caused Plaintiff immediate outrage and severe emotional distress.

399. Asadirect and proximate cause of the foregoing conduct, Plaintiff sustained harm and damages similar
to those listed in 4] 292. Plaintiff is entitled to damages in the amount to be determined attrial plus prejudgment
interest, attorneys fees, expenses, costs and disbursements. Plaintiff further seeks punitive damages against
Defendants Cummings, and Majewski, and Unnamed Professor in their individual capacities.

COUNT Vii
Violation of Massachusetts Civil Rights Act (M. As to Defendants Cummings, Majewski, Gom

and Unnamed Professor in their Individual and Official Capacities

400. The foregoing allegations are incorporated herein by reference.

401. To establish a claim under MCRA, a Plaintiff must prove 1) Plaintiff was exercising a right or privilege
protected by the Constitution or laws of the Commonwealth of Massachusetts or of the United States; 2) That
the defendant either injured, intimidated, interfered with, oppressed or threatened the exercise or enjoyment
of that legally protected right by Plaintiff, or attempted to do so; 3) That the defendant did so by such
interference was by threats, intimidation, or coercion.

402. Plaintiff had and enjoyed rights: secured by Title IX, to an education free of discrimination based on
gender; secured by the Vth & XIVth Amendments to the US Constitution and by Articles I & X of the
Massachusetts Declaration of Rights to continue enjoying his property right of his education at UMASSD
and use of his Veterans Affairs scholarship under Chapter 31; property and liberty right to enjoy his personal
and academic reputation; liberty interest to continue relationships and speak with colleagues and come and
go at UMASSD; liberty interest to pursue his profession as an Oceanographer or University Professor.

403. Civil rights asserted under MCRA are secured by the Constitutions of the Commonwealth and United
States against individual as well as State action. A Plaintiff need not allege "State action" in order to make

outa claim for relief against a private person under the civil rights statute, G. L. c. 12, Section 111.

404. The facts in this case resemble those in Wodinsky v. Kettenbach, 22 N.E.3d 960 (Mass. App. Ct.
2015). The primary difference is that Crossen and the Kettenbachs coerced, intimidated, and threatened
the Wodinskys in an effort to force them out of their home, whereas the facts herein contain ample
evidence in totality, from which a reasonable person could plausibly infer that Defendants coerced,
intimidated and threatened Plaintiff in an effort to force Plaintiff to leave UMASSD outside of and in

63
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 65 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 64 of 78

violation of normal disciplinary procedures with animus, and otherwise interfere with his enjoyment of
his foregoing stated civil rights.

405. By way of examples, without limitation were: (i) Cummings’ and Majewski’s instituting baseless
misconduct and Title IX disciplinary proceedings in which procedures were not followed and Plaintiff's due
process rights were intentionally violated; (ii) Cummings’ and Majewski’s attempts at extortion forcing his
withdrawal; (iii) Cummings’ and Majewski’s repeated threats to and actual dissemination of confidential
information in an effort to defame Plaintiff and thwart his ability to pursue his academic program at
UMASSD; (iv) Unnamed Professor’s filing of false criminal allegations of trespass; (v) Majewski’s and
Cummings forcing extreme and unwarranted interim sanctions on Plaintiff; and (vi) Cummings’, Gomes, and
Majewski’s intentionally creating a hostile learning environment with “appropriate intervention” after
finding him not responsible of any misconduct. The actions in total coerced his departure from UMASSD.
406. Plaintiff's scholarship contract with Veteran’s Affairs under Chapter 31, in part, requires a Plaintiff to
comply with the student Code of Conduct, and if Plaintiff was expelled for disciplinary reasons then he would
be required to reimburse Veteran’s Affairs for all expenses. However, if he withdrew and transferred
elsewhere, then he would not face reimbursement. Cummings knew Plaintiff was on a VA Scholarship with
such terms when she made her threats and commanded Plaintiff to withdraw or face expulsion, and when
Defendants coerced Plaintiff to withdraw.

407. Cumming’s threat of criminal prosecution of trespassing, and threat of accusing him of a crime,
commanded Plaintiff's attention, since any criminal charge or violation of the good conduct clause of his
unsupervised probation would cause a revocation warrant, and cause his immediate incarceration. Cummings
and other Defendants knew Plaintiff was on unsupervised probation and used such information to leverage

their coercion and intimidation.

408. Majewski was knew of her role of an overall illegal or tortious activity at the time she provided
Cummings assistance in violating his rights under MCRA. Majewski witnessed Cummings twice command
Plaintiff's withdrawal from school. In between, Cummings offered Plaintiff documents to read which
implicated definite threats to compel Plaintiff to commit actions against his will to wit to sacrifice his property
and liberty rights under MCRA. Majewski participated in Cummings’ efforts to pressure Plaintiff into

withdrawing from school against his will inter alia by providing Cummings the physical venue (her office).

409. Though Massachusetts has no civil remedy for extortion, Cummings threats to ruin Plaintiff's
reputation and accuse him of crimes stood squarely in the center of Massachusetts criminal statute of
extortion. Not only did Cummings threaten such action but followed through with her threats as a form of
coercion.

410. Defendants were acting within the scope of their school responsibility and agent authority when

64
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 66 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 65 of 78

violating Plaintiff's Massachusetts Civil Rights. As an alternative Plaintiff pleads Defendant we acting outside
the scope of her school responsibility and agent authority.

411. Based on the foregoing, Defendants maliciously violated Plaintiff's civil rights under MCRA using
threats, coercion and intimidation.

412. Plaintiff has suffered harm similarly as stated in paragraph 330 above.

413. Plaintiff's damages were the direct and proximate cause of Defendants’ actions.

fame

414, Pursuant to M.G.L. c. 12 Mass. Civil Rights Act § 111, Plaintiff seeks award of compensatory money
damages, punitive damages, costs of the litigation and reasonable attorneys' fees.

COUNT Vill
Intentional Interference with 3" Party Advantageous Relations as to Defendants Cummings and

Majewski in their Individual/Official Capacities
415. The foregoing allegations are incorporated herein by reference.

bo

16, Under Massachusetts law, to prevail on a claim of tortious interference with advantageous relations, a

Plaintiff must establish that: (1) he had advantageous relations with a third party; (2) defendant knowingly

induced the third party to break the advantageous relations; (3) defendant’s interference, in addition to being
intentional, was improper in motive or means; and (4) Plaintiff was harmed by defendant’s actions.

417, Plaintiff had advantageous relations with advisors and scientists with whom he had developed
relationships of a definite type and agreements to corroborate on scientific research and potentially join as a
Ph.D. candidate including with: Michael Moore, Ph.D. and Woods Hole Oceanographic Institute; Douglas
Nowacek, Ph.D. and Duke Marine Lab; John Buck, Ph.D; Jennifer L. Miksis-Olds, Ph.D., Director, Center
for Marine Science & Technology at The Pennsylvania State University; and James Miller, Ph.D. and U.R.I.

418. The advantageous relations between an Ph.D. candidate and advisors are often considered a potential
employment relationship since Ph.D. candidates receive stipends and grants under the academic advisor.
Additionally the pursuit of a Ph.D. under leading scientists has a likelihood of well-paid employment as a
consultant or professor.

419. Majewski and Cummings knew of the advantageous relationships which Plaintiff had with various
scientists and Universities and the past, present and future corroborations, and Plaintiff's continued
expectancy for advantageous relationships that would engender his research and career growth.

420. In their official capacity Majewski and Cummings, acted with actual malice, spiteful, malignant
purpose or personal animus, unrelated to legitimate corporate interest of UMASSD, and knowingly induced
Plaintiff’s advantageous relationships to end.

421. Among other specific examples, Majewski and Cummings displayed actual malice unrelated to

legitimate corporate interests by the following:

65
il.

ili.

iv.

Vii.

422.

Case 1:20-cv-12154-RGS Document1-1 Filed 12/02/20 Page 67 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 66 of 78

Inan effort to believed “correct an admissions error” Defendants concerted to compel Plaintiff's
withdrawal from UMASSD through extortion.

Defendants concerted and individually violated Plaintiff's privacy of statutory confidential
information on more than three occasions.

Defendants concerted and individually contacted persons and institutions, outside of and unrelated
to Plaintiff's matriculation with UMASSD, and maliciously defamed him spreading false allegations
that Plaintiff fraudulently completing his applications and by spreading false innuendo regarding his
Title [IX investigation.

Defendants instituted and maintained two disciplinary proceedings with knowledge thatneither had
merit nor probable cause in an effort to coerce Plaintiff to withdraw from school because he was a
male with a conviction.

Defendants gathered Plaintiff's educational records, which contained his admissions disclosure
statement, then twisted the contents therein to cast him in a false light of negative publicity.
Defendants sanctioned Plaintiff despite having found him not responsible with the intent to exile him
from SMAST.

Defendants concerted to damage Plaintiffs reputation by having criminal false charges filed against
him with UMASSD Police when he “somehow” logged onto a professor’scomputer.

Based on the foregoing, and in their individual capacity, Majewski and Cummings, with intentional

improper motive or means, knowingly induced Plaintiff’s advantageous relationships to end.

423.

As the direct result of Defendants improper and malicious actions, all of Plaintiff's aforementioned

advantageous relationships terminated. Each institution and person refused to respond to Plaintiff's attempts

at communication in writing, texts and calls.

424, Asa direct and proximate cause of the above conduct, Plaintiff sustained harm and damages similar to

those listed in ] 292. Plaintiff seeks award of compensatory money damages, punitive damages, costs of the

litigation and reasonable attorneys’ fees.

COUNT Ix

Negligence In Disclosing Confidential Information As to Defendants UMASSD, Helm, Cummings,

25.

426.

Gomes, Webster and Majewski in their Individual and Official Capacities
The foregoing allegations are incorporated herein by reference.

Family Educational Rights and Privacy Act of 1976: FERPA guarantees the privacy of astudent’s

educational records. FERPA policy and guidelines at UMASSD for all times relevant was controlled by
policy number STU-012 UMASSD FERPA Policy Statement.

427.

Disclosure of Educational Records to Others: FERPA and STU-012 restricts significantly the right

of others to view a student’s educational records. Exceptions include in relevant part: The student and

individuals who are “officials” of the campus and university and who have a “legitimate educational

interest” in the record or a “need to know” information in the record.

66
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 68 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 67 of 78

428, Such officials can access records if performing a task that includes each of the following: (a) It falls
within the context of their assigned institutional duties or responsibilities; (b) It relates to the functioning of
the office, position, or committee involved; (c) It relates to the education of the disciplining of the student,

and (d) It is consistent with the purposes for which the information is kept.

429. Persons authorized to view or retain a student’s educational records, as above, “may in no case
transmit, share, or disclose the information to any third party.” All third-party requests for information
should be addressed to the Office of University Records.

430, UMASSD and its officers have a general duty to UMASSD students to protect student information
under FERPA since the source of the duty exists in furthering existing social values and customs’ and
UMASSD voluntarily assumed a duty by accepting funds under a program administered by the U.S.
Department of Education.

431, UMASSD, Helm, Cummings and Majewski specifically owed Plaintiff a duty of reasonable carenot
to disclose sensitive and confidential records to third parties in violation to FERPA and STU-012.

432. Cummings and Majewski accessed Plaintiff's educational records “under a legitimate educational
interest” in conjunction with a disciplinary proceeding per policy STU-012. Inter alia they accessed Plaintiff's
admissions application and criminal disclosure statement.

433. Cummings, Majewski and UMASSD breached that duty of care in carelessly disseminating Plaintiff's
student information to third parties, and knowing what the Defendants knew or should have known with
foreseeability, would anticipate that harm of the general nature of that suffered was likely toresult.

434, Asa direct and proximate cause of the Defendants’ foreseeable conduct, Plaintiff sustained harm and
damages similar to those listed in 292. Plaintiff is entitled to recover damages in an amount to be determined

at trial, plus prejudgment interest and attorneys’ fees and costs.
COUNT X

Breach Of Fiduciary In Disclosing Information Under FERPA / Protocol / Policies Defendants
UMASSD, Helm, Cummings Gomes And Majewski in their Individual and Official Capacities

435. The foregoing allegations are incorporated herein by reference.

436. Under Massachusetts Law, "A fiduciary relationship arises when one reposes faith, confidence, and
trust in another's judgment and advice. Where a confidence has been betrayed by the party in the position of
influence, this betrayal is actionable, and the origin of the confidence is immaterial.

437. Plaintiff placed trust, faith and confidence in UMASSD, its officers and staff to protect his sensitive
and confidential student information secured under FERPA / Protocol / Policies. Plaintiff had an established
fiduciary relationship with UMASSD and its officers regarding the protection and proper handling of his
confidential educational records. As fiduciaries UMASSD, Cummings and Majewski owed Plaintiff'a duty of

67
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 69 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 68 of 78

not to betray his confidences by disclosing and widely disseminating his student information to third parties
in violation to FERPA and STU-012 / Protocol / Policies.

438. Cummings and Majewski accessed Plaintiff's records “under a legitimate educational interest” in
conjunction with a disciplinary proceeding, and were responsible for securing disciplinary records.

439. Cummings, Majewski and UMASSD breached their fiduciary duty in violating Plaintiff's trust by
carelessly and/or intentionally disseminating Plaintiffs student information to third parties.

440. Asa direct and proximate cause of the Defendants’ foreseeable conduct, Plaintiff sustained harm and
damages similar to those listed in ] 292. Plaintiff is entitled to recover damages in an amount to be determined

at trial, plus prejudgment interest and attorneys’ fees and costs.

COUNT XI

Invasion of Privacy”? As to Defendants D m. Gomes. Cummings and Majewski i
their Individual and Official Capacities

441. The foregoing allegations are incorporated herein by reference

442. Defendants, without cause or institutional / corporate purpose, made a public disclosure of Plaintiff's
confidential private educational records to students, faculty, and staff inside and outside of UMASSD to wit
the subject matters of Plaintiff’s disclosure letter explaining his conviction and the Title IX investigation.
443. Plaintiffs application and the disclosures thereon were part of a private matter and part of a contract
between UMASSD and Plaintiff, and any information regarding his application or Title IX investigation was
held confidential.

444, Defendants with such dissemination communicated to the public at large, or to so many persons that
the matter must be regarded as substantially certain to become one of public knowledge.

445, The wrongful intrusion into Plaintiff's private activities was in such a manner as to outrage or to cause
mental suffering, shame or humiliation to a person of ordinary sensibilities, since release of the sensitive and
compromising information protected under FERPA is similar to the release of confidences in the doctor
patient relationship protected under HIPPA.

446. The facts publicized related to Plaintiff's application and subsequent admission served no concern of
the public.

447. A reasonable person would find the disclosure “highly offensive or highly objectionable.” Plaintiff

experienced outrage and emotional distress upon learning of the wrongful breaches ofconfidentiality.

 

69 Mass G.L. Chapter 214, Section 1B states: A person shall have a right against unreasonable, substantial or serious
interference with his privacy. The superior court shall have jurisdiction in equity to enforce such right and in
connection therewith to award damages.

68
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 70 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 69 of 78

448. Defendants published the facts with actual malice as described herein.
449. As adirect and proximate cause of the Defendants’ foreseeable conduct, Plaintiff sustained harm and
damages similar to those listed in 4292. Plaintiff is entitled to recover damages in an amount to be determined

at trial, plus prejudgment interest and attorneys’ fees and costs.

COUNT XII

Malicious Prosecution And Abuse of Process as to UMASSD, Gomes, Helm, Cummings and
Majewski in their Individual and Official Capacities

450. The foregoing allegations are incorporated herein by reference

451. A Title IX disciplinary proceeding is an administrative quasi-judicial civil proceeding. Massachusetts
Law allows claims of malicious prosecution and abuse of process related to a civil administrative matters.
452. Cummings and Majewski initiated process of a disciplinary proceeding when they emailed Plaintiff on
May 3, 2016, and compelled plaintiff to submit to the jurisdiction of UMASSD’s authority, to retain counsel,
to provide testimony, and to abide by the decisions of UMASSDofficials.

453, Cummings and Majewski initiated the misconduct process under Policies for an ulterior or illegitimate
purpose to wit to use as leverage in extortion and defamation and use as a predetermined means to expel
Plaintiff or coerce him to withdraw.

454. Cummings, Helm, Gomes and Majewski actively participated in a disciplinary process per Handbook
without probable cause having known that Plaintiff had adequately disclosed his convictions in his disclosure
statement. Additionally, Cummings, Helm, Gomes, and Majewski could not have reasonably believed that
there was a chance that their claim may be held valid upon adjudication, or find Plaintiff responsible for any
alleged misconduct.

455. Only upon learning that their claim, related to Plaintiff's insufficient disclosure statement had no
merit, did they institute a Title [X claim under Protocol — as Plan B - to rid him from UMASSD.

456. Likewise Defendants had no probable cause as to their Title [IX allegations, and lacked belief that
Plaintiff could be found “responsible” for misconduct. As proof to lack of probable cause and malice,
Cummings stated that she would use the Title IX to cause Plaintiff to withdraw if he refused to voluntarily
withdraw from school, and attempted to file false criminal charges against Plaintiff.

457. Also Defendants encouraged students to file false Title [IX charges against Plaintiff when it was
obvious no potential claims could succeed.

458. Defendants prosecuted the investigation with malice by using the process to first coerce Plaintiff into
withdrawing from UMASSD, then using the basis of the claim (perjuring himself on his school admissions
application) to defame Plaintiff.

459. Defendants used their special privilege to access Plaintiff's educational records protected under

69
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 71 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 70 of 78

FERPA and UMASSD explicit policy, then distorted the truth of the information in the confidential records to
defame Plaintiff.

460. Defendants acted primarily for a purpose other than succeeding on the merits of the claim; specifically
Defendants sought to coerce Plaintiff into withdrawing, or cause those associated with SMAST to
constructively exile him with the improper publicity of the investigation, thereby violating contractual and
statutory requirements of confidentiality.

461. David Gomes conducted a supposed independent investigation that could find no facts to justify a
finding of responsible of any misconduct under Policies or Protocol.

462. The original actions terminated in Plaintiff’s favor in the finding of “not responsible.”

463. Asa direct and proximate cause of the Defendants’ foreseeable conduct, Plaintiff sustained harm and
damages similar to those listed in 9292. Plaintiff suffered special damages when Defendants denied him his
contractual right to name his unpaid school advisor, and but for the improper “No Contact” order that
Cummings issued against Plaintiff, he would not have retained private counsel at great financial cost.
Plaintiff is entitled to recover damages in an amount to be determined at trial, plus prejudgment interest and

attorneys’ fees and costs.

COUNT XU

Breach of Contract As to Defendant UMASSD
464, Plaintiff incorporates the allegations contained in the foregoing paragraphs as though fully set forth
herein in their entirety without duplication.
465. Atall times relevant herein Plaintiff developed and maintained a contract with UMASSD.
466. UMASSD’s obligations are explicitly set forth in its contract with Plaintiff, and are further informed
by Massachusetts case law infusing every contract with a “reasonable expectations” requirement and
mandating that college and university disciplinary proceedings cannot be “arbitrary or capricious.”
467. For all the reasons set forth above, UMASSD has materially breached its contracts with Plaintiff by
failing to comply with its obligations, standards, policies, and procedures set forth in the policies and
procedures noted above in the course of the Special Examiner’s Process against Plaintiff, and by subjecting

him to a blatantly arbitrary and capricious disciplinary proceeding.

468. Asa direct, proximate, and foreseeable consequence of UMASSD’s numerous material breaches,
Plaintiff sustained harm and damages similar to those listed in § 292. Plaintiff suffered special damages when
Defendants denied him his contractual right to name his unpaid school advisor, and but for the improper “No
Contact” order that Cummings issued against Plaintiff, he would not have retained private counsel at great
financial cost. Plaintiffis entitled to recover damages in an amount to be determined at trial, plus prejudgment

interest and attorneys’ fees and costs.

70
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 72 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 71 of 78

COUNT XIV

Breach of the Implied Covenant of Good Faith and Fair Dealing As to UMASSD
469. The foregoing allegations are incorporated herein by reference.

470. Implicit in the implied contract between a university and its student under Massachusetts law is the
requirement that the institution act in good faith in its dealing with its students; at the same time, the student
must fulfill his end of the bargain by satisfying the university’s academic requirements and complying with its
procedures.

471. In addition to these contractual breaches, the Special Examiner’s Process lacks the most essential
elements of due process to safeguard the rights of the accused, and is systemically inequitable. Although the
accuser knows his or her story before the investigation even begins, the accused is left in the dark concerning
the facts, never knowing what the accuser and witnesses actually have said except as filtered through the
Special Examiner. The accused is subjected to a secret investigation process that in Plaintiff's case was
handled by the Special Examiner like a police interrogation of a suspect rather than an independent, impartial
investigation. Despite the fact that Plaintiff meticulously documented UMASSD officials these contractual
breaches, as well as the fundamental unfairness of the process and irrationality and capriciousness of the
decisions, inter alia to punish Plaintiff with interim sanctions, UMASSD did nothing to correct this flawed
and unfair process and outcome.

472. Instead of proceeding to a hearing at which both sides hear all of the evidence and have an equal
opportunity to present their claims and defenses before an impartial tribunal, the Special Examiner’s Process
effectively ends with the interrogation, completely short circuiting due process by allowing the Interrogator
to decide issues of credibility and serve as the de facto prosecutor, judge and jury.

473. In Plaintiff's case, the University compounded the systemic lack of due process by failing to follow its
own procedures, choosing which rights to deny Plaintiff based on which procedure in either Handbook or
Protocol that officials chose at the moment. In the end UMASSD officials complied with the stated

procedures of neither.

474, Theconfusion and gaps in the two disciplinary procedures allowed UMASSD officials to usurp either,
and in the end disciplined Plaintiff despite the fact he was found “not responsible” for any misconduct which
goes against the basis of jurisprudence.

475. UMASSD and Majewski based the improper sanctions on the credibility attributed to statements of
supposed complainants; hence Plaintiff's inability to face his accusers to contest such credibility is unfair
and in bad faith.

476. Since Plaintiff’s case, UMASSD has changed few of its deeply flawed procedures in the Special

Examiner’s Process, despite new OCR guidelines from the Trump administration.

71
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 73 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 72 of 78

477, Asadirect, proximate, and foreseeable consequence of UMASSD’s breach of the implied covenant of
good faith and fair dealing, Plaintiff sustained harm and damages similar to those listed in {| 292. Plaintiff
suffered special damages when he was compelled to retain private counsel. Plaintiff is entitled to recover

damages in an amount to be determined at trial, plus prejudgment interest and attorneys’ fees and costs.

COUNT XV

Promissory Estoppel as to Defendants Buck and Webster in Individual/Official Capacities

478. The foregoing allegations are incorporated herein by reference.

479, Defendant Buck made a clear and unambiguous promise that he would serve as Plaintiff's sponsor and
continue providing him guidance, corroboration and direction in completing his degree and pursuing his
research interest.

480. Defendant Webster made a clear and unambiguous promise that the details of Plaintiff's disclosure
statement would not be released, and neither the students, staff, nor faculty at SMAST would learn of the
contents or nature of the subject matter included in his disclosure statement.

481. Both promisors made a promise which they individually should reasonably expect to induce action or
forbearance of a definite and substantial character on the part of Plaintiff.

482. Both promises individually and jointly did induce such action or forbearance, in that Plaintiff sacrificed
all other options and chose to apply his VA scholarship and matriculate at UMASSD. But for the promises
Plaintiff would have chosen an alternative educational program.

483. | Buck breached his promise when he abruptly terminated all communication with Plaintiff and ceased
any action in assisting Plaintiff pursue his career. As a proximate result Plaintiff can no longer pursue his research

interests and the opportunity to apply his VA scholarship in this endeavor is destroyed.

484. Webster breached his promise when he either shared educational information of Plaintiff, or allowed
Cummings to disseminate information without acting to protect Plaintiff which has proximately caused Plaintiff
damages.

485. Upon information and belief Defendants intentionally concealed that either would breach their
unambiguous promises if pressed by UMASSD for matters unrelated to admission/academic performance.
486. Injustice can be avoided only by enforcement of the promise.

487. As a direct, proximate, and foreseeable consequence of Buck’s and Webster’s failure to honor their
promises, Plaintiff sustained harm and damages similar to those listed in { 292, suffered special damages when
he was compelled to retain private counsel. Plaintiff is entitled to recover damages in an amount to be

determined at trial, plus prejudgment interest and attorneys’ fees and costs.

72
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 74 of 128

Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 73 of 78

COUNT XVI

Intentional Infliction of Emotional Distress As to Defendants Majewski, Gomes, Cummings,

Unnamed Professor, Buck, Fiorayanti and Helm in their Individual / Official Capacities

488. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forthherein.

489. During the investigation and adjudication process, Defendants exhibited extreme and outrageous

conduct, beyond all possible bounds of decency, including but not limited to the following:

IF

pte
ao
ie
-

Is

Is.

E

iF

Ix

[E:

xiii,

Defendants instituted bogus disciplinary proceedings and criminal investigations of Plaintiff to
correct an “admissions error” and baselessly remove Plaintiff from UMASSD because Defendants
contended his conviction disqualified his matriculation.

Defendants criminally extorted Plaintiff, threatening to accuse him of crimes and threatening to
destroy his reputation with colleagues, advisors, and faculty if he refused to withdraw from
UMASSD on May 4" or soon thereafter.

Defendants repeatedly and maliciously defamed Plaintiff accusing him of crimes and other
defamatory conduct within UMASSD and outside UMASSD with whom Plaintiff had
advantageous relations in Defendants’ successful effort to deny Plaintiff's ability to pursue those
educational opportunities.

UMASSD maliciously and repeatedly disseminated Plaintiff's confidential educational and
disciplinary records related to Title IX in their effort to destroy Plaintiff's pursuit of his graduate
academic program while protecting privacy of all others involved.

Defendants imposed an interim suspension, without justification, banning him from campus,
issuing him a DNC denying communication with anyone associated with UMASSD, and
suspending him prior to meeting or speaking with Plaintiff, which precluded him from attending
classes during his summer semester at UMASSD, and prevented him from receiving rehabilitative
care for his hip surgery.

Defendants publicly escorted Plaintiff off campus, prohibiting him from even clearing out his
workspace or obtaining his property therein prior to any investigation being performed, despite the
absence of any disciplinary history.

Defendants treated Plaintiff as an adversary and prosecuted him criminally and administratively
under a presumption of guilt, based on innate biases against male students with aconviction.
Defendants pursued an investigation against Plaintiff despite the alleged “victim’s” repeated
declarations that he had not engaged in any prohibited conduct.

Defendants refused to conduct equitable criminal and administrative investigations into Plaintiff's
complaints while encouraging supposed victims and professors to file falsereports.

Defendants utilized intimidation tactics and the threats of additional institutional action to prevent
Plaintiff from speaking with anyone thus depriving Plaintiff of a full and fair opportunity to defend
himself.

The week after May 4", Defendants directed SMAST staff to hold an all hands meetings and
publicly disclose the nature and content of Plaintiff's interim suspension and Title IX investigation.
Defendants’ investigation far exceeded the scope of the alleged violations when they sought to
elicit information wholly irrelevant to the conduct at issue for the sole purpose of embarrassment
and to impugn Plaintiff character and reputation.

Defendants’ failed to conduct a prompt and timely investigation; the nature and leading manner of

73
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 75 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 74 of 78

the questions asked contributed to ongoing rumors, gossip, and ridicule directed atPlaintiff.
xiy. Defendants intentionally leaked the contents of Plaintiff's disclosure statement on his graduate
school application for the purpose of harming his reputation and academic program.
Defendants punished Plaintiff despite finding him not responsible for the alleged conduct, and in
implementing “‘appropriate interventions,’ censored Plaintiff from speaking to other students,
confined him to a workspace adjacent to the Dean’s office, and kept Plaintiff from his normal routine
in benefitting from his educational experience.
xvi, Defendants initiated baseless and false misconduct allegations and criminal complaints knowing
Plaintiff was innocent.

EF

490. Such extreme and outrageous conduct was either intentional or in reckless disregard to cause
emotional distress to Plaintiff, and was effected with personal animus against Plaintiff.

491, Asadirectresult of the foregoing, Plaintiff has in fact suffered severe emotional distress with physical
impact including panic attacks, headaches, insomnia, grinding of teeth and excessive wear that caused two
molars to crack in half requiring removal, insomnia, weight loss, loss of appetite, PTSD flashbacks and
symptomology from wrongfully being prosecuted, extreme depression, excessive alopecia, and his hair

turned pure white.

492. Asa direct, proximate, and foreseeable consequence Plaintiff sustained harm and damages similar to
those listed in | 292. Plaintiff is entitled to recover damages in an amount to be determined at trial, plus

prejudgment interest and attorneys’ fees and costs.

COUNT XVII
Negligent Infliction of Emotional Distress as to Defendants UMASSD, Majewski, Cummings, and

Helm in their Individual and Official Capacities
493. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forthherein.

494, Based on the foregoing, Defendants have been liable of negligence toward Plaintiff during the initiation
and prosecution of the disciplinary proceedings under Policies and Protocol as stated above.

495. Plaintiff has suffered severe emotional distress.

496. Defendants negligence has been the proximate and direct cause of Plaintiff's emotional distress.

497. Plaintiff has suffered physical harm manifested by objective symptomology for which hereceived and
continues receiving treatment.

498. Asa direct result of the foregoing, Plaintiff has in fact suffered severe emotional distress with physical
impact including panic attacks, headaches, insomnia, grinding of teeth and excessive wear that caused two
molars to crack in half requiring removal, insomnia, weight loss, loss of appetite, PTSD flashbacks and
symptomology from wrongfully being prosecuted, extreme depression, excessive alopecia, and his hair
turned pure white. .

499. A reasonable person would have suffered emotional distress under the circumstances of thecase.

74
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 76 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 75 of 78

500. Asa direct, proximate, and foreseeable consequence of Defendants’ actions, Plaintiff sustained harm
and damages similar to those listed in | 292. Plaintiff is entitled to recover damages in an amount to be

determined at trial, plus prejudgment interest and attorneys’ fees and costs.

COUNT. J

Intentional Interference with Contractual Relations with Veterans Affairs (Defendants
Cummings, Buck, Gomes, Helm and Majewski in their Individual/OfficialCapacities)

501. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forth herein;

502. Plaintiff applied his vocational rehabilitation contractual scholarship with U.S. Department of Veterans
Affairs (VA) under 38 USC Ch. 31 - which fully funded tuition, books, stipend, medical insurance and other
expenses for five years in pursuit of Ph.D. in Oceanography — at UMASSD.

503. Plaintiff was contracted with the VA to complete the Ph.D. program satisfactorily within 5 years, to

comply with school procedures, and maintain a B minus average.

§04. Plaintiff informed all advisors, professors, UMASSD admissions staff, and students that he attended
UMASSD with a VA scholarship.

505, Defendants knew Plaintiff was fully funded under a contract per 38 USC Ch. 31, which provided
Plaintiff a fully-funded 5 year scholarship.

506. Based on the foregoing, Defendants with intentional improper motive or means, actual malice and with
personal animus, knowingly induced Plaintiff's inability to perform the contract or caused his performance
to be more expensive or burdensome, while engendering a hostile learning environment in which he could
not endure.

507. As the direct result of Defendants improper and malicious actions, Plaintiff was compelled to receive a

leave of absence, and lose the benefit of his VA contract.

508. Asa direct, proximate, and foreseeable consequences of Defendants’ actions, Plaintiff sustained harm
and damages similar to those listed in 292. Plaintiff is entitled to recover damages in an amount to be
determined at trial, plus prejudgment interest and attorneys’ fees and costs. Plaintiff further seeks punitive
damages against Defendants Cummings, Buck, Gomes, Helm, and Unnamed Professor Majewski, in their

individual capacities.

75
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 77 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 76 of 78

COUNT XIX

Civil Conspiracy as to Defendants Cummings, Unnamed Professor, Buck, Gomes, Fioravanti,
Helm and Majewski in their Individual/Official Capacities

509. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forth herein; he
alleges both possible causes of action for civil conspiracy under Massachusetts law.

510. First, Plaintiff alleges an independent tort where Defendants acting in unison, had somepeculiar power
of coercion over the Plaintiff that they would not have had if they had been acting independently. Based on
the foregoing together Defendants, with mere force of numbers and the impact therefrom were able to destroy
Plaintiff's academic program and chosen career path, which coerced his departure from UMASSD. By way of
examples, without limitation were: (i) the tortious interference with Plaintiff's contract with VA and advantageous
relations with external/internal researchers denying Plaintiff the ability to complete his academic program at
UMASSD or corroborate outside UMASSD; (ii) the consummate destruction of Plaintiff's reputation through
the all-hands SMAST meeting and malicious disclosure of confidential information that caused students, staff
and faculty to shun Plaintiff; (iii) the lack of due process from the May 3" email until the implementation of
unprecedented “appropriate interventions” created a hostile learning environment and precluded Plaintiff's ability
to continue benefitting from his educational experience; (iv) the withdrawal of Plaintiff's academic advisor denied
Plaintiff's ability to continue his matriculated program in his research field; (v) the filing of false criminal charges
painted Plaintiff as a perpetrator and dangerous student; (vi) the interim sanctions precluded Plaintiff from
Defending himself in the investigation and in his reputation.

511. The combined action of UMASSD officials, where through the power of combination pressure was
created and brought about different in kind from anything that could have been accomplished by separate
individuals. Plaintiff could have successfully managed the proper adjudication of a legitimate misconduct or
Title IX investigation, which found him not responsible and released him from culpability or allowed him to
continue his academic program in good standing with an academic advisor. Plaintiff could have managed a
legitimate interim suspension, narrowed in focus, that allowed him to defend his reputation as the need arose.
Yet the combination of Defendants’ actions overwhelmed Plaintiff and coerced him into submitting to the
combined pressure to withdraw from UMASSD and sacrifice his careerpath.

§12, Plaintiffs academic and career prospects, earning potential, and reputation have been severely harmed.
He has sustained significant damages, including but not limited to, damages to physical well-being, emotional
and psychological damages, damages to reputation, past and future economic losses, loss of educational and

professional opportunities, loss of future career prospects, and other direct and consequential damages.

513. As a direct, proximate, and foreseeable consequences of Defendants’ actions, Plaintiff sustained harm
and damages similar to those listed in 4 292. Plaintiff is entitled to recover damages in an amount to be

determined at trial, plus prejudgment interest and attorneys’ fees and costs. Plaintiff further seeks punitive

76
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 78 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 77 of 78

damages against Defendants Cummings, Buck, Gomes, Helm, and Unnamed Professor Majewski, in their
individual capacities.

514. As to the second type of civil conspiracy — assigning joint liability - Defendants developed a common
concerted action to commit a tortious act where participants knew of the plan and its purpose, and took
affirmative steps to encourage the achievement of the result.

515. Based on information and belief, internal UMASSD email and communications exist that will sound
that upon or shortly after Cummings’ and Majewski’s learning of the contents in Plaintiff's disclosure
statement, Defendants entered into an agreement to cause Plaintiff harm, in general to force his withdrawal
from UMASSD, and specifically as claimed in Counts I thru IV, VI thru VIII, [X, XII, XIV, XVIII and XX,
and acted in furtherance of that agreement.

516. Upon information and belief Majewski and Cummings were the initial duo who concerted to initiate the
bogus misconduct proceedings and issued the baseless interim sanctions; Gomes and Helm acquiesced to
pressures and recommendations of Majewski and Cummings and denied Plaintiff any due process; the
Unnamed Professor was added to the mix - likely related to the cheating scandal that was never investigated - and
with animus agreed to file bogus criminal charges; Buck granted Cummings’ request in ceasing communication
with Plaintiff; and Fioravanti agreed to assist in removing Plaintiff from UMASSD and to protect the interest
of his co-Defendants.

517. By way of examples, without limitation were: (i) Majewski, Gomes, Helm and Gomes refused to
provide Plaintiff notice and an opportunity to be heard among other due process violations; (ii) Majewski,
Gomes and Cummings violated Plaintiff's confidentiality in disseminating private information to other schools,
and via the all hands meeting at SMAST; (iii) Majewski and Cummings attempted to extort Plaintiff, then
issued unwarranted interim sanctions on Plaintiff without cause; (iv) Despite Defendants’ finding that Plaintiff
was not responsible for misconduct, he was sanctioned and caused to suffer a hostile learning environment; (v)
Unnamed Professor knowingly filed false criminal charges against Plaintiff; (vi) Fioravanti knowingly assigned
a detective to investigate a baseless criminal allegation, then recused his entire Department from investigating
a criminal complaint against Co-Defendants, unlawfully concealed the identity of the Unnamed Professor, and
required Plaintiff to obtain escort before entering UMASSD property to speak to witnesses or Defendants; and

(vii) Majewski, Cummings, Helm and Gomes intentionally violated nearly every protocol required in the

disciplinary process.
518. As a result of the civil conspiracy Defendants are jointly and severally liable for Counts I thru IV,

VI, VI, (IX, XI, Xl, XVI and XVII.

77
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 79 of 128
Case 1:19-cv-10705-RGS Document 28-1 Filed 07/17/19 Page 78 of 78

JURY DEMAND
Plaintiff herein demands a trial by jury of all triable issues in the present matter.

PRAYER FOR RELIEF

WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against Defendants, jointly
and severally, individually and in official capacities as follows: Plaintiff requests that this Court enter
judgment against Defendants jointly and severally on all counts of this complaint as described above in
each count. Plaintiff further requests that this Court: (A) Retain jurisdiction of this matter for the purpose
of enforcing this Court’s order; (B) Award to Plaintiff compensatory and other damages in an amount to
be determined at trial; (C) Award reasonable costs and expenses, including attorney’s fees, in accordance
with 42 U.S.C. § 1988; (D) Grant such other and further relief as this Court deems equitable and just AND:

Specifically against each named Defendant regarding any damages and/or injunctive relief for each
of the following Counts cited in respective paragraphs: (1) Count per 9 312, 313; (2) Count I per
331 (punitive damages against Defendants Majewski and Cummings); (3) Count III per J 365; (4) Count
IV per { 375; (5) Count V a judgment declaring both policies unconstitutionally vague per 383; (6)
Count VI per {| 399; (7) Count VII per { 414; (8) Count VIM per J 424; (9) Count IX per J 434; (10)
Count X per { 440; (11) Count XI per F 449; (12) Count XM per { 463; (13) Count XMM_per { 468;
(14) Count XIV per { 477; (15) Count XV per { 487; (16) Count XVI per § 492; (17) Count XVII per
q 500; (18) Count XVII per 9508, and (19) Count XIX per Ff 513, 518.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
non-frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. I agree to provide the Clerk's Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

Date: July 17, 2019

Respectfully Submitted: John Harnois, Pro Se

By: /s/ John Harnois

53 Child Street, Unit 669, Warren, RI 02885
doe. Plaintiff. 123199@gmail.com, (508) 333-1728

78
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 80 of 128

EXHIBIT TWO

 
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 81 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 19-10705-RGS
JOHN HARNOIS
v.
UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH, et al.
MEMORANDUM AND ORDER ON
DEFENDANTS’ RULE 12(b)(1) MOTION TO DISMISS
September 30, 2019
STEARNS, D.J.

By way of a Third Amended Complaint, John Harnois, a former
graduate student at the University of Massachusetts (UMass) Dartmouth, is
suing UMass Dartmouth and a host of UMass Dartmouth employees in their
official and personal capacities.. Harnois alleges a series of violations
associated with UMass Dartmouth’s initiation and execution of a Title IX

investigation into his conduct, and punitive measures taken in response to

 

1 Defendants include: then-Interim Chancellor of UMass Dartmouth
Peyton R. Helm; Assistant Vice Chancellor for Student Affairs Cynthia
Cummings; Assistant Vice Chancellor Deborah Majewski; Director of
Graduate Studies and Admissions Scott Webster; then-Deputy Director, now
Director, of Diversity and Inclusion David Gomes; UMass Dartmouth
Professor John Buck; and UMass Dartmouth Chief of Police Emil Fioravanti.
Harnois also indicates an intent to sue an unnamed UMass Dartmouth
professor.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 82 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 2 of 11

perceived deficiencies in Harnois’s application for admission.?

Specifically, Harnois’s Third Amended Complaint sets out nineteen
claims against defendants, in varying combinations: violation of Title IX
(Count I); violation of 42 U.S.C. § 1983 owing to retaliation against Harnois
for complaining about sex discrimination under Title IX; (Count IT); denial
of due process in violation of 42 U.S.C. § 1983 (Count III); denial of First
Amendment rights in violation of 42 U.S.C. § 1983 (Count IV); the imposition
on Harnois of an unconstitutionally vague and overbroad University
protocol, and policies (Count V); defamation (Count VI); violation of the
Massachusetts Civil Rights Act (MCRA) (Count VII); intentional interference
with advantageous third party relations (Count VIII); negligence in
disclosing confidential information (Count IX); breach of fiduciary duty in
disclosing confidential information (Count X); invasion of privacy (Count
XI); malicious prosecution and abuse of process (Count XII); breach of
contract (Count XIID; breach of the implied covenant of good faith and fair
dealing (Count XIV); promissory estoppel (Count XV); intentional infliction
of emotional distress (Count XVI); negligent infliction of emotional distress
(Count XVII); intentional interference with contractual relations (Count

XVIID); and a civil conspiracy (Count XIX).

 

2 Harnois’s detailed complaint comprises seventy-eight pages.
2
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 83 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 3 of 11

For the reasons explained below, defendants’ Fed. R. Civ. P. 12(b)(1)
motion will be allowed as to Counts IX, XIII, XIV, and XVII. The court also
dismisses under Rule 12(b)(1) claims against UMass Dartmouth and/or
defendants acting in their official capacities as alleged in Counts III, IV, VI,
VII, VII, X, XI, XII, XV, XVI, XVIII, and XIX, but not those claims against
defendants named in their individual capacities. Additionally, the court
dismisses claims alleged in Count II against all defendants except for UMass
Dartmouth.

DISCUSSION

Defendants move to dismiss the Third Amended Complaint for lack of
subject-matter jurisdiction and for failure to state a claim upon which relief
can be granted, pursuant to Rules 12(b)(4) and 12(b)(6).

When faced with motions to dismiss under both 12(b)(1) and

12(b)(6), a district court, absent good reason to do otherwise,

should ordinarily decide the 12(b)(1) motion first. . . . It is not

simply formalistic to decide the jurisdictional issue when the case
would be dismissed in any event for failure to state a claim.

Different consequences flow from dismissals under 12(b)(1) and

12(b)(6): for example, dismissal under the former, not being on

the merits, is without res judicata effect.

Ne. Erectors Ass’n of the BTEA v. Sec’y of Labor, 62 F.3d 37, 39 (ist Cir.
1995). “The party invoking the jurisdiction of a federal court carries the
burden of proving its existence.” Murphy v. United States, 45 F.3d 520, 522

(ast Cir. 1995), quoting Taber Partners, I v. Merit Builders, Inc., 987 F.2d

3
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 84 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 4 of 11

57, 60 (ist Cir. 1993). In assessing whether that burden is met, a court
“take[s] as true all well-pleaded facts in the plaintiffs’ complaints,
scrutinize[s] them in the light most hospitable to the plaintiffs’ theory of
liability, and draw[s] all reasonable inferences therefrom in the plaintiffs’
favor.” Fothergill v. United States, 566 F.3d 248, 251 (ist Cir. 2009).

Immunity. The Eleventh Amendment states that “(t]he judicial
power of the United States shall not be construed to extend to any suit in law
or equity, commenced or prosecuted against one of the United States by
citizens of another State, or by citizens or subjects of any foreign state.” U.S.
Const. amend. XI. “The Supreme Court... has expanded the doctrine of
sovereign immunity beyond the literal words of the Eleventh Amendment,
holding that state governments, absent their consent, are not only immune
from suit by citizens of another state, but by their own citizens as well.”
Guillemard-Ginorio v. Contreras-Gomez, 585 F.3d 508, 529 n.23 (ist Cir.
2009), citing Alden v. Maine, 527 U.S. 706, 728-729 (1999).

A State entity similarly is immune from suit if it functions as an “arm
of the state.” Coggeshall v. Massachusetts Bd. of Registration of
Psychologists, 604 F.3d 658, 662 (1st Cir. 2010); In re Dupont Plaza Hotel
Fire Litig., 888 F.2d 940, 942 (ist Cir. 1989). Whether an agency is in fact

an “arm of the state” is determined by applying federal law. Regents of the
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 85 of 128
Case 1:19-cv-10705-RGS Document52 Filed 09/30/19 Page 5 of 11

Univ. of California v. Doe, 519 U.S. 425, 429 n.5 (1997).

The University of Massachusetts “is a public institution established
under the laws of the Commonwealth of Massachusetts and is therefore an
‘arm’ of the state.” Ali v. Univ. of Massachusetts Medical Ctr., 140 F. Supp.
2d 107, 110 (D. Mass. 2001); see also United States v. Univ. of
Massachusetts, Worcester, 812 F.3d 35, 40 (ist Cir. 2016) (“[T]he statutory
framework crafted by the Massachusetts legislature lends itself to the
conclusion that the University of Massachusetts . . . is an arm of the state.”).
Because a State, its agencies, and agency officials are not “persons” for
purposes of § 1983, these entities are not subject to suit for money damages
in the federal courts without the State’s consent or a clear abrogation of State
sovereignty by Congress. Will v. Michigan Dep’t of State Police, 491 U.S. 58,
65-67 (1989) (“[A] State is not a ‘person’ within the meaning of § 1983. ...
We cannot conclude that § 1983 was intended to disregard the well-
established immunity of a State from being sued without its consent.”); see
also Caisse v. DuBois, 346 F.3d 213, 218 (ist Cir. 2003) (“Absent an explicit
waiver from the state, the Eleventh Amendment bars ‘official capacity suits’
against state actors in federal court unless the suit seeks prospective
injunctive relief.”); Maraj v. Massachusetts, 836 F. Supp. 2d 17, 30 (D. Mass.

2011) (“Plaintiffs MCRA claims against the Commonwealth . . . as well as
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 86 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 6 of 11

against the individual [defendants] in their official capacities, fail on the
threshold ground that the Commonwealth and its agencies cannot be sued
under the MCRA.”).3

Because under the Eleventh Amendment, defendants in this case may
not be sued in their official capacities for money damages, the court lacks
subject matter jurisdiction over the claims for such damages set out in:
Counts III and IV (alleging violations of 42 U.S.C. 1983); Count VI (violation
of the MCRA); Count X (breach of fiduciary duty in disclosing information);
Count XV (promissory estoppel); and Count XIX (alleging civil conspiracy).
The court dismisses under Rule 12(b)(1) Counts XIII and XIV, asserting
contract claims against UMass Dartmouth, also on the basis of Eleventh
Amendment immunity.

The Massachusetts Torts Claims Act (MTCA). The University of
Massachusetts “is an agency of the Commonwealth and thus is a public
employer [within the meaning of the MTCA].” McNamara v. Honeyman,

406 Mass. 43, 47 (1989). The MTCA outlines “a comprehensive statutory

 

3 Harnois does not argue that an exception to Eleventh Amendment
immunity applies. See Metcalf & Eddy, Inc. v. Puerto Rico Aqueduct &
Sewer Auth., 991 F.2d 935, 938 (ist Cir. 1993), holding modified by
Fresenius Med. Care Cardiovascular Res., Inc. v. Puerto Rico & Caribbean
Cardiovascular Ctr. Corp., 322 F.3d 56 (ist Cir. 2003) (outlining
circumstances under which the Eleventh Amendment may not bar federal
court lawsuits by private parties).

6
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 87 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 7 of 11

scheme governing the tort liability of public employers.” Morrissey v. New
England Deaconess Ass’n—Abundant Life Communities, Inc., 458 Mass.
580, 590 (2010), holding modified by Shapiro v. City of Worcester, 464
Mass. 261, 982 (2013). Specifically, the MTCA “imposes liability on a public
employer for a public employee’s negligent act performed within the scope
of his [or her] employment and relieves the public employee from liability.”
Schenker v. Binns, 18 Mass. App. Ct. 404, 404 (1984). Accordingly, the
MTCA “shields public employees from personal liability for negligent
conduct.” Caisse v. DuBois, 346 F.3d 213, 218 (1st Cir. 2003). Also under
the MTCA, a public employer may not be held liable for the intentional torts
of its employees. See Mass. Gen. Laws ch. 258, § 10(c); McNamara, 406
Mass. at 46.

The MTCA incorporates strict presentment requirements. See Mass.
Gen. Laws ch. 258, § 4 (“A civil action shall not be instituted against a public
employer on a claim for damages under this chapter unless the claimant shall
have first presented his claim in writing to the executive officer of such public
employer within two years after the date upon which the cause of action
arose, and such claim shall have been finally denied by such executive officer
in writing and sent by certified or registered mail, or as otherwise provided

by this section.”); see also Shapiro, 464 Mass. at 267. “[T]he failure to make
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 88 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 8 of 11

a proper presentment does not deprive a court of jurisdiction over the subject
matter of a complaint brought under G.L. c. 258, but that presentment is a
condition precedent to bringing suit.” Vasys v. Metro. Dist. Comm'n, 387
Mass. 51, 52 (1982). Strict compliance is the rule, Richardson v. Dailey, 424
Mass. 258, 261-261 (1997), and performance must be pled in the complaint.
Rodriguez v. City of Somerville, 472 Mass. 1008, 1010 n.3 (2015).

There are two exceptions to the strict compliance rule.

First, under the ‘lulling’ exception, the public employer will be

estopped from asserting any defect in presentment . . . if, during

the conduct of the litigation and at a time when presentment still

could have been made, the plaintiff was led to believe that

presentment would not be an issue in the case. . .. Second, under

the ‘actual notice’ exception, the presentment requirement will

be deemed fulfilled if the plaintiff can show that, despite

defective presentment, the designated executive officer had

actual notice of the written claim.
Bellanti v. Bos. Pub. Health Comm’n, 70 Mass. App. Ct. 401, 406-407
(2007).

Here, Harnois does not plead compliance with the presentment
requirement of Mass. Gen. Laws ch. 258, § 4, nor does he set out facts that
would satisfy either exception to the strict compliance rule.4 Accordingly,

this court will dismiss those Counts that fall under the ambit of the MTCA.

 

4 Defendants raise Harnois’s failure to present his tort claims in
accordance with the terms of Mass. Gen. Laws ch. 258, § 4 in their Rule
12(b)(1) motion. (Dkt # 41) at 9.

8
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 89 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 9 of 11

This includes all claims made against defendants in their individual and
official capacities under Counts IX (negligence in disclosing confidential
information) and XVII (negligent infliction of emotional distress).

Relatedly, the failure to make a presentment notwithstanding, because
UMass Dartmouth may not be held liable for the intentional torts of its
employees, see Mass. Gen. Laws ch. 258, § 10(c), the court will dismiss claims
against UMass Dartmouth and defendants acting in their official capacities
as alleged in Count VI (defamation), Count VIII (intentional interference
with third party advantageous relations), Count XI (invasion of privacy),
Count XII (malicious prosecution and abuse of process), Count XVI
(intentional infliction of emotional distress), Count XVIII (intentional
interference with contractual relations), and Count XIX (alleged civil
conspiracy).

Title IX. In Count II, alleging Title IX retaliation, Harnois names all
defendants in their official and individual capacities. “Title IX’s private right
of action encompasses suits for retaliation, because retaliation falls within
the statute’s prohibition of intentional discrimination on the basis of sex.”
Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 178 (2005). However,
Title IX’s implied private right of action for money damages extends “only to

claims against the educational institution itself.” Frazier v. Fairhaven Sch.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 90 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 10 of 11

Comm., 276 F.3d 52, 65 (ast Cir. 2002). Harnois’s attempt to re-cast his Title
IX claim as a violation under 42 U.S.C. § 1983 is unavailing. See Doe v. Town
of Stoughton, 917 F. Supp. 2d 160, 165 (D. Mass. 2013), quoting Doe v. School
Bd. of Broward County, Fla., 604 F.3d 1248, 1266 n.12 (11th Cir. 2010)
(“providing a § 1983 claim against individuals for Title IX liability ‘would
permit an end run around Title IX’s explicit language limiting liability to
funding recipients”).

Accordingly, this court will dismiss damages claims under Count IT
made against all defendants apart from UMass Dartmouth.

ORDERS

For the foregoing reasons, defendants’ motion to dismiss for lack of
subject-matter jurisdiction is ALLOWED as to Counts IX, XIII, XIV, and
XVII. The court also dismisses under Rule 12(b)(1) claims against UMass
Dartmouth and/or defendants acting in their official capacities as alleged in
Counts III, IV, VI, VII, VIII, X, XI, XII, XV, XVI, XVIII, and XIX, but not
claims against defendants in their individual capacities. Additionally, the

court dismisses claims alleged in Count II against all defendants except for

 

5 In ruling on defendants’ Rule 12(b)(1) motion, the court has sought to
cull out complicated but unassailable jurisdictional issues. Plaintiff is
directed to focus his opposition to the Rule 12(b)(6) motion on the viable
portions of the remaining Counts: Counts I-VIII, X-XII, XV-XVI, and XVII-
XIX,

10
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 91 of 128
Case 1:19-cv-10705-RGS Document 52 Filed 09/30/19 Page 11 o0f11

UMass Dartmouth.

SO ORDERED.

/s/ Richard G. Stearns
UNITED STATES DISTRICT JUDGE

11
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 92 of 128

 

EXHIBIT THREE
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 93 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 1 of 36

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 19-10705-RGS

JOHN HARNOIS
v.
UNIVERSITY OF MASSACHUSETTS AT DARTMOUTH, et al.
MEMORANDUM AND ORDER ON
DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS
October 28, 2019
STEARNS, D.J.

John Harnois, a former graduate student at the University of
Massachusetts (UMass) Dartmouth, brought suit against UMass Dartmouth
and a number of its employees: for the alleged mishandling of a Title IX
investigation and inquiries into the truthfulness of his application for

admission. Having decided defendants’ Rule 12(b)(1) motion, the court now

 

1 Defendants include: then-Interim Chancellor of UMass Dartmouth
Peyton R. Helm; Assistant Vice Chancellor for Student Affairs Cynthia
Cummings; Assistant Vice Chancellor Deborah Majewski; Director of
Graduate Studies and Admissions Scott Webster; then-Deputy Director, now
Director, of Diversity and Inclusion David Gomes; UMass Dartmouth
Professor John Buck; and UMass Dartmouth Chief of Police Emil Fioravanti.
Harnois also indicates an intent to sue an unnamed UMass Dartmouth
professor (Professor Doe).
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 94 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 2 of 36

turns to the related Rule 12(b)(6) motion.
For the reasons explained below, defendants’ Fed. R. Civ. P. 12(b)(6)

motion will be denied with respect to Counts I, II, III (procedural due process

 

2 Claims that survived the Rule 12(b)(1) motion include: claims against
UMass Dartmouth for violating Title IX (Counts I and II); claims against all
defendants in their individual capacities for denying Harnois due process in
violation of 42 U.S.C. § 1983 (Count ITI); claims against Helm, Cummings,
Gomes, and Majewski in their individual capacities for violating Harnois’s
First Amendment rights in violation of 42 U.S.C. § 1983 (Count IV); a claim
against UMass Dartmouth for imposing upon Harnois an unconstitutionally
vague and overbroad Sexual Violence Protocol and Student Conduct Policies
and Procedures (Count V); claims against Cummings, Majewski, Professor
Doe, and Gomes in their individual capacities for defamation (Count VI);
claims against Cummings, Majewski, Gomes, and Professor Doe in their
individual capacities for violation of the Massachusetts Civil Rights Act
(MCRA) (Count VII); claims against Cummings and Majewski in their
individual capacities for intentional interference with advantageous third
party relations (Count VIII); claims against Helm, Cummings, Gomes, and
Majewski in their individual capacities for breach of fiduciary duty in
disclosing confidential information (Count X); claims against Helm, Gomes,
Cummings, and Majewski in their individual capacities for invasion of
privacy (Count XI); claims against Gomes, Helm, Cummings, and Majewski
in their individual capacities for malicious prosecution and abuse of process
(Count XII); claims against Buck and Webster in their individual capacities
for promissory estoppel (Count XV); claims against Majewski, Gomes,
Cummings, Professor Doe, Buck, Fioravanti, and Helm in their individual
capacities for intentional infliction of emotional distress (Count XVI); claims
against Cummings, Buck, Gomes, Helm, and Majewski in their individual
capacities for intentional interference with contractual relations (Count
XVIII); and claims against Cummings, Professor Doe, Buck, Gomes,
Fioravanti, Helm, and Majewski in their individual capacities for civil
conspiracy (Count XIX). Harnois concedes that Count X is vulnerable to
defendants’ Rule 12(b)(6) motion. Dkt #56 at 29.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 95 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 3 of 36

claims against Cummings, Majewski, Gomes, and Helm only), IV, VII
(against Cummings and Majewski only), VI (against Cummings, Majewski,
and Professor Doe only), Count VIII (against Cummings only), and XV
(Webster only). Defendants’ Rule 12(b)(6) motion will be allowed as to all
remaining claims.

BACKGROUND

The essential facts, viewed in the light most favorable to plaintiff as the
nonmoving party, are as follows. Harnois is a disabled veteran, who enrolled
at UMass Dartmouth to pursue a Ph.D. in Oceanography.

In April of 2015, after completing a graduate internship in underwater
acoustics, Harnois was recommended to UMass Dartmouth Professor John
Buck, who agreed to serve as his PhD supervisor. Professor Buck also
promised to help Harnois develop research projects for his dissertation.

Harnois has a prior criminal conviction which he had disclosed to the
Director of Graduate Studies and Admissions, Scott Webster. Webster
assured Harnois that he and his staff would keep the conviction confidential.
Assistant Vice Chancellor for Student Affairs Cynthia Cummings knew that
Webster had reviewed Harnois’s disclosure statement.

In September of 2015, Harnois enrolled in three classes at UMass

Dartmouth as part of a Master’s degree program. Harnois joined the
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 96 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 4 of 36

Master’s program with the understanding that he “would be considered on
the FastTrak program for acceptance into the Ph.D. program once [he] wrote
a research proposal.” Third Am. Compl. (TAC) {1 37 n.3. His three course
teachers, together with Professor Buck, recommended Harnois for the PhD
program.

In December of 2015, Harnois developed a joint research project with
Professor Buck and another senior scientist. In February of 2016, Professor
Buck arranged for Harnois’s admission to a prestigious bioacoustics summer
program. During the Spring of 2016, Harnois was recruited by Duke
University to apply to a summer internship at the Duke Marine Lab. In the
Spring of 2016, Harnois maintained a 4.0 GPA in his graduate classes.

On May 3, 2016, Cummings ordered Harnois to attend a meeting to
discuss the disclosure statement that Harnois provided on his application for
admission. The following day, Harnois met with Cummings and Majewski.
At the start of the meeting, Cummings accused Harnois of “fraudulently
disclosing his history in his application.” Id. 113. She demanded that
Harnois withdraw from UMass Dartmouth. Cummings also told Harnois
that several individuals “had recently filed formal complaints regarding
[Harnois’s] misconduct, which created a hostile learning environment, and

that [UMass Dartmouth was] considering a Title IX investigation.” Id. ] 118.
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 97 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 5 of 36

Harnois asked to be informed of the specifics of the allegations made against
him, including when and by whom the allegations were made. Cummings
told him no more than that complaints about his conduct had been received
as early as December of 2015.

During the meeting, Cummings demanded that Harnois sign a
document acknowledging that if he were to remain on the UMass Dartmouth
campus after the meeting, he would subject himself to arrest for criminal
trespass. Harnois objected and asked to speak with Professor Buck for
advice. Cummings rejected the request.

Cummings then told Harnois that if he withdrew voluntarily from
UMass Dartmouth he would not be subjected to the Title IX investigation
and his criminal history would be kept secret. Cummings promised to ensure
that Harnois would receive excellent letters of recommendation, to continue
his education elsewhere. When Harnois declined to withdraw, Cummings
threatened to “get his kind.”3 Id. 4146.

UMass Dartmouth suspended Harnois effective immediately on May
4, 2016, citing a pending Title IX investigation and the allegation that

Harnois had “a more extensive criminal history than [he] disclosed prior to

 

3 More specifically, the Third Amended Complaint quotes Cummings
as saying: “If you won't leave, I'll get your kind with a Title IX investigation.”
TAC 7 146.

5
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 98 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 6 of 36

being admitted to the Master’s program in Marine Science.” Dkt # 43-1 at 1
(incorporated by reference). Cummings wrote a letter reporting Harnois’s
suspension, his criminal record, and that Harnois had been banned from the
UMass Dartmouth campus without a police escort. Cummings copied others
on the letter, including the Dean of Harnois’s degree program and three of
her staff members who had no prior knowledge of Harnois’s criminal record.

Following the suspension, Cummings and Majewski ordered Steve
Lorenz, a dean at the UMass Dartmouth School for Marine Science and
Technology (SMAST), “to hold an unprecedented all hands meeting with
compulsory attendance regarding Plaintiff.” TAC { 160. The meeting
participants were told of the Title IX investigation and the fact that Harnois
had been banned from campus grounds. In conveying this information,
Lorenz intimated that students should avoid speaking with Harnois and
should consider him dangerous. Within a week of the “all hands” meeting,
the entire faculty, staff, and students in Harnois’s degree program were
aware that he had a criminal record and was the subject of an impending
Title [X investigation.

In the weeks that followed, Harnois attempted to learn the nature of
the specific allegations made against him. In response to a May 9, 2016 email

asking Majewski for a written copy of the complaints, Majewski told Harnois
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 99 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 7 of 36

the Title IX investigation would begin immediately and informed Harnois of
his procedural rights in anticipation of an investigatory interview session.
Majewski said only that UMass Dartmouth was investigating alleged
violations of the University’s Policies on Equal Opportunity, Discrimination,
Harassment, and Sexual Violence. Harnois sought to have Professor Buck
serve as his advisor during the Title IX investigation; Majewski rejected
Harnois’s request and suggested that he retain outside counsel.

On May 17, 2016, UMass Dartmouth Police filed a report based on
information provided by Cummings and Professor Doe that Harnois had
logged into his campus computer in violation of the “Do Not Trespass” order.
During a subsequent investigation, a UMass Dartmouth police detective
confiscated Harnois’s computer to conduct a forensic examination. The
police failed to uncover any violation by Harnois of the no trespassing order.4

On May 20, 2016, Mehmet Baysan, Harnois’s attorney, emailed
Majewski raising the first of several objections to UMass Dartmouth’s refusal
to provide details of the allegations against Harnois. On June 7, 2016,

Majewski responded only that Harnois’s behavior had created “an

 

4 In March of 2019, UMass Dartmouth Chief of Police Fioravanti
allegedly refused to assist Harnois in his effort to file felony extortion charges
against Cummings and Majewski. Fioravanti also refused to reveal the
identity of Professor Doe.

7
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 100 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 8 of 36

uncomfortable learning and work environment” for his colleagues. Id. {| 201
n.50.

During its investigation, UMass Dartmouth’s Title IX office asked two
female students in Harnois’s graduate program to file complaints against
Harnois but both refused to do so. Eventually, the Title [X investigator
contacted every female student in Harnois’s classes in search of derogatory
information.

On July 15, 2016, Harnois and Baysan met with Cummings, Majewski,
and then-Deputy Director (now Director) of Diversity and Inclusion David
Gomes, for an investigative interview. Harnois was not informed of his
accusers or the details of the allegations. The interview was conducted in an
adversarial manner with questions often so vague — for example, “did you
ever deny helping someone with their homework” — that Harnois was unable
to answer them. Id. { 210. In total, Gomes asked Harnois approximately 15-
20 questions, addressing generally “innocuous behavior.” Id. 4 209.
Harnois’s request for a written copy of the questions was denied.

As a result of his suspension from campus for the spring/summer term,
Harnois was unable to attend classes, seminars, and university-sponsored
programs. Harnois also was unable to access academic books, notes, and a

personal computer that had been seized by the investigators. In August of
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 101 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 9 of 36

2016, Harnois began suffering from panic attacks, insomnia, headaches,
depression, PTSD flashbacks, loss of hair and hair color, and grinding of
teeth so severe that two molars cracked.

In a letter dated August 30, 2016, Majewski informed Harnois that the
evidence was insufficient to support a finding that Harnois had violated
UMass Dartmouth’s Policies on Equal Opportunity, or Title IX.
Nevertheless, Harnois was “sanctioned with a warning in writing.” Id. 1228.
In addition, Harnois was informed that his studies would be restricted and
that any repeat behavior would incur “immediate harsh penalties.” Id.

Subsequently, Harnois was confined to a remote, supervised
workspace; his engagements with other students became limited; and he was
prevented from going about his day in the graduate student work area.
Although Harnois enrolled in classes for the 2016 Fall semester, he felt exiled
from the academic community. In September of 2016, a SMAST dean
informed Harnois that because of the investigation, Professor Buck would no
longer serve as his thesis advisor. The dean told Harnois that his
matriculation status was being changed to that of a non-thesis degree
candidate from that of a Master’s student “with a research thesis/fasttrack to
PhD.” Id. { 236. Harnois withdrew from an oceanography course because

the course required “classroom deliberation with other students, mostly
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 102 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 10 of 36

females.” Id. 1249. He felt compelled to seek a leave of absence to receive
psychological treatment because his on-campus work environment became
“hostile and toxic.” Id. 48.

Harnois filed this lawsuit on April 12, 2019 and filed a Third Amended
Complaint on July 17, 2019.

DISCUSSION

“To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the
court’s analysis. “First, the tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions.”
Iqbal, 556 U.S. at 678. “Second, only a complaint that states a plausible claim
for relief survives a motion to dismiss.” Id. at 679. A claim is facially
plausible if its factual content “allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Counts I and II: Title [IX violations. Harnois alleges that UMass
Dartmouth violated Title [IX of the Educational Amendments of 1972, 20
U.S.C. § 1681, et seq. He separately alleges selective enforcement, erroneous

outcome, deliberate indifference/hostile environment harassment, and Title

10
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 103 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 11 of 36

IX retaliation.

Title IX provides in pertinent part that “[n]Jo person . . . shall, on the
basis of sex, be excluded from participation in, be denied the benefits of, or
be subjected to discrimination under any education program or activity
receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Title IX provides
for an implied private right of action for money damages, extending “only to
claims against the educational institution itself.” Frazier v. Fairhaven Sch.
Comm., 276 F.3d 52, 65 (ist Cir. 2002).

The University of Massachusetts receives federal financial assistance;
accordingly, UMass Dartmouth is liable to suit under Title IX. See Doe v.
Univ. of Massachusetts-Amherst, 2015 WL 4306521, at *6 (D. Mass. July 14,
2015). Harnois asserts that he was a student pursuing a graduate degree at
UMass Dartmouth; he thus alleges participation in an “education program
or activity receiving Federal financial assistance.” 20 U.S.C. § 1681.

Selective enforcement. To make out a selective enforcement claim, a
plaintiff must allege facts sufficient to support a reasonable inference that
“the severity of the penalty and/or the decision to initiate the proceeding
was affected by [Harnois’s] gender,” Haidak v. Univ. of Massachusetts-
Amherst, 933 F.3d 56, 74 (1st Cir. 2019), quoting Yusuf v. Vassar Coll., 35

F.3d 709, 715 (2d Cir. 1994), and — more specifically — that gender was a

11
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 104 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 12 of 36

“motivating factor.” Haidak, 933 F.3d at 74.5

Here, Harnois points to Cummings’s alleged threat: “If you won't leave,
I'll get your kind with a Title IX investigation.” TAC 146. Harnois invites
the inference that “your kind” referred to students with Harnois’s
characteristics, including his gender. Harnois alleges also that funding
pressures motivated UMass Dartmouth to open Title IX investigations
against males specifically, a) because University leadership operated under
a belief — as allegedly expressed publicly by UMass Dartmouth’s Vice
Chancellor for Student Affairs — that “sexual assaults are perpetrated
[exclusively] by men,” id. { 84; b) because the U.S. Department of Education
had named the University of Massachusetts as one of several colleges and
universities under investigation for possible Title IX violations; and c)
because news media, and institutional actors from other universities,
recognized, as Harnois explains it, that “a fear of governmental intervention
and withdrawal of funds could lead colleges to rush to judgment against male
students.” Id. § 67. According to Harnois, “[t]he threat of revocation of
federal funds — the ultimate penalty — was a powerful tool in motivating

colleges, including [UMass Dartmouth], to aggressively pursue and punish

 

5 The First Circuit has “never recognized a private right of action for
disparate-impact discrimination under Title IX.” Haidak, 933 F.3d at 75.

12
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 105 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 13 of 36

male students accused of sexual misconduct.” Id. { 69.

Harnois also maintains that UMass Dartmouth’s recent settlement of
a costly gender discrimination lawsuit initiated by a female employee
“hypersensitized” UMass Dartmouth to “suits by females filing Title IX
discrimination complaints,” id. | 83, such that UMass Dartmouth was
motivated to undertake preemptive and precipitous investigation of male
students accused of Title [IX misconduct. These allegations, collectively, if
believed by a jury, are sufficient to support an inference that Harnois’s
gender was a “motivating factor” in the decision of UMass Dartmouth to
initiate a baseless Title [X investigation.

Erroneous outcome. “To succeed on [an] erroneous outcome claim, [a
plaintiff] must offer evidence (1) that would ‘cast some articulable doubt on
the accuracy of the outcome of the [Title IX] disciplinary proceeding’ and (2)
show ‘gender bias was a motivating factor [behind the erroneous finding].””
Doe v. Trs. of Bos. Coll., 892 F.3d 67, 91 (ast Cir. 2018), quoting Yusuf, 35
F.3d at 715. Generally, to demonstrate the requisite articulable doubt in an
erroneous outcome claim, a plaintiff:

may allege particular evidentiary weaknesses behind the finding

of an offense such as a motive to lie on the part of a complainant

or witnesses, particularized strengths of the defense, or other

reason to doubt the veracity of the charge. A complaint may also
allege particular procedural flaws affecting the proof.

13
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 106 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 14 of 36

Yusuf, 35 F.3d at 715. To demonstrate that gender bias was a motivating
factor, a plaintiff may allege facts including, “inter alia, statements by
members of the disciplinary tribunal, statements by pertinent university
officials, or patterns of decision-making that also tend to show the influence
of gender.” Yusuf, 35 F.3d at 715. Facts alleged must “tend to show that there
was a causal connection between the outcome of [Harnois’s] disciplinary
proceedings and gender bias.” Trs. of Bos. Coll., 892 F.3d at 91.

Here, Harnois identifies several alleged procedural flaws corrosive of
the proof in his case, including the official solicitation of baseless complaints
from Harnois’s female fellow students. Harnois also alleges that during his
Title IX investigation, Gomes did not interview any of Harnois’s witnesses,
and failed to consider potentially exculpatory evidence — such as, for
instance, Harnois’s discovery and reporting of an on-campus cheating
scandal, which might have given several individuals a motive to disparage
him. Harnois points additionally to public statements by UMass Dartmouth
officials, which he alleges demonstrate an inappropriate institutional bias
towards an indiscriminate belief in the truth of Title IX complaints. For
instance, Harnois points to a UMass Dartmouth spokesperson’s alleged
statement that “[w]e want to assume accuracy in what the victim is saying.”

Id. { 81 0.13. Finally and most forcefully, Harnois asserts that he was

14
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 107 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 15 of 36

subjected to sanctions without any finding of a disciplinary violation. These
alleged facts, taken alongside the allegations described in the court’s review
of Harnois’s selective enforcement claim, supra, make out a plausible
erroneous outcome claim.

Deliberate indifference/hostile environment harassment. To set out a
“deliberate indifference” claim under Title IX, a plaintiff must allege facts to
demonstrate that:

(1) “he or she was subject to ‘severe, pervasive, and objectively

offensive’ [harassment cognizable under Title IX]”; (2) “the

harassment caused the plaintiff to be deprived of educational
opportunities or benefits”; (3) the funding recipient was aware of

such harassment; (4) the harassment occurred “in [the funding

recipient’s] programs or activities”; and (5) the funding

recipient’s response, or lack thereof, to the harassment was

“clearly unreasonable.”

Doe v. Brown Univ., 896 F.3d 127, 130 (ast Cir. 2018), quoting Porto v. Town
of Tewksbury, 488 F.3d 67, 72-73 (1st Cir. 2007).

Here, Harnois alleges that he was “intentionally subjected to
unfounded allegations and an unfair process” because he was male, TAC {
307; that he was deprived of an adequate “educational environment” as a
result of “discriminatory intimidation, ridicule, and insult” stemming from
“repeated defamations. . . the ‘all-hands meeting’ at SMAST .. . [his] punitive
interim suspension . . . false criminal allegations by UMass Dartmouth .. .

[and] final sanctions,” id. 1] 309, 310; that UMass Dartmouth “had actual

15
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 108 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 16 of 36

notice of the harassment” as a result of the complaints Harnois lodged with
University officials; that the harassment occurred in the context of a
University-imposed disciplinary process; and that UMass Dartmouth’s
response to the harassment was to impose restrictions which “no reasonable
person could endure.” Id. { 309. These alleged facts suffice to make out a
claim for deliberate indifference/hostile environment harassment.

Title IX retaliation. “[W]hen a funding recipient retaliates against a
person because he complains of sex discrimination, this constitutes
intentional ‘discrimination’ ‘on the basis of sex,’ in violation of Title IX.”
Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 174 (2005). “[A] plaintiff
may establish a prima facie case for a Title IX retaliation claim by alleging
facts sufficient to show that [he] engaged in activity protected by Title IX,
that the alleged retaliator knew of the protected activity, that the alleged
retaliator subsequently undertook some action disadvantageous to the actor,
and that a retaliatory motive played a substantial part in prompting the
adverse action.” Frazier, 276 F.3d at 67.

Harnois alleges that after he became the subject of a Title IX
investigation, he complained to UMass Dartmouth officials on four distinct
occasions “that the Title [IX investigation was initiated and conducted solely

to pressure [Harnois] into withdrawing because he was a male student with

16
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 109 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 17 of 36

a [criminal] conviction.” TAC { 318. According to Harnois, because he
complained, UMass Dartmouth took measures that “purposely created a
hostile learning environment so severe and perverse that neither [Harnois]
nor a reasonable person could expect to endure under the circumstances,
which constructively expelled [Harnois], compelling him to seek a leave of
absence.” Id. 1324. These measures included the “interventions” described
above, the downgrading of Harnois’s academic program to a non-thesis
Master’s degree, and an alleged “smear campaign” on campus that “caus[ed]
him to receive treatment as a pariah precluding any opportunity for research
collaboration.” These allegations sketch out a plausible claim for Title IX
retaliation.

Counts III and IV: Denial of due process and First
Amendment rights. Proceeding under the federal Civil Rights Act, 42
U.S.C. § 1983, Harnois alleges violations of his procedural and substantive
due process rights and First Amendment rights. To state a claim under
section 1983, Harnois must plead a prima facie case showing that a person
acting “under color of state law” deprived him of a “right[] secured by the
Constitution or by federal law.” Santiago v. Puerto Rico, 655 F.3d 61, 68 (1st
Cir. 2011), quoting Redondo—Borges v. U.S. Dep’t of HUD, 421 F.3d 1, 7 (ast

Cir.2005). The University of Massachusetts “is a public institution

17
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 110 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 18 of 36

established under the laws of the Commonwealth of Massachusetts,” Ali v.
Univ. of Massachusetts Medical Ctr., 140 F. Supp. 2d 107, 110 (D. Mass.
2001); see also United States v. Univ. of Massachusetts, Worcester, 812 F.3d
35, 40 (ist Cir. 2016), and as such it and its agents acting in their official
capacities are immune from suit under the Eleventh Amendment. Thus, to
the extent that Harnois seeks damages, his claims lie against defendants —
all UMass Dartmouth employees — only in their individual capacities.
Harnois makes such claims against all defendants under Count II (due
process), and defendants Helm, Cummings, Gomes, and Majewski under
Count IV (denial of First Amendment Rights/free speech retaliation).®
Procedural Due Process. “In order to establish a procedural due
process claim under section 1983, a plaintiff ‘must allege first that [he] has a
property interest as defined by state law and, second, that the defendants,
acting under color of state law, deprived [him] of that property interest

393

without constitutionally adequate process.” Marrero-Gutierrez v. Molina,
491 F.3d 1, 8 (ast Cir. 2007), quoting PFZ Props., Inc. v. Rodriguez, 928 F.2d
28, 30 (ist Cir. 1991). Under First Circuit law, a public university student,

such as Harnois, has a constitutionally protected property right in his or her

 

6 In ruling on defendants’ Rule 12(b)(1) motion, the court dismissed
Harnois’s claim against UMass Dartmouth under Count IV. Dkt #52 at 10.

18
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 111 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 19 of 36

education. See Gorman v. Univ. of Rhode Island, 837 F.2d 7, 12 (ist Cir.
1988), citing Goss v. Lopez, 419 U.S. 565, 574-576 (1975) (“[A] student facing
expulsion or suspension from a public educational institution is entitled to
the protections of due process.”).

Harnois alleges that he did not receive constitutionally adequate
process, both with respect to his suspension from UMass Dartmouth and his
treatment following termination of the Title IX investigation. “Notice and an
opportunity to be heard have traditionally and consistently been held to be
the essential requisites of procedural due process.” Gorman, 837 F.2d at 12.
“In the school disciplinary context, the opportunity to be heard requires
‘some kind of hearing.” Haidak, 933 F.3d at 66, quoting Goss, 419 U.S. at
579 (emphasis added). “As a general rule [absent exigencies that may
provide an exception], both notice and a hearing should precede a
suspension.” Haidak, 933 F.3d at 72.

According to Harnois, Cummings’s stayed practice was to place an
accused student “immediately” on interim suspension pending an
investigation. TAC { 84. Harnois maintains that his summary suspension
was unjustified by any exigency. Harnois also alleges violations of his due
process rights in the conduct of the Title IX investigation, notably the

defendants’ refusal to inform him of the specific charges. Harnois further

19
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 112 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 20 of 36

claims that whether or not due process should have afforded him or his
attorney the right to cross-examine the Title IX complainants, “Gomes,
Majewski, and Cummings failed to question victim(s) credibility and
motivations to prevaricate regarding a graduate course cheating scandal
reported by [Harnois].” Id. | 344. See Haidak, 933 F.3d at 72 (concluding
that “due process in the university disciplinary setting requires ‘some
opportunity for real-time cross-examination, even if only through a hearing
panel”).

Finally, Harnois avers that despite repeated requests he was never
given a copy of the investigation report or given an opportunity to respond
to the findings or conclusions, nor was he allowed to appeal the post-
termination sanctions imposed by Cummings, which, which had the effect of
“constructively expel[ing]” him. TAC 4324. Although sketchy, the collective
allegations of a denial of basic due process rights is disturbing enough to

merit further development of the facts on discovery.”

 

7 Although Harnois names all defendants under Count ITI, he does not
plead facts to indicate that any defendants other than Cummings, Majewski,
Gomes, and Helm had influence over the initiation or execution of the
disciplinary process. Accordingly, the court will permit Harnois to maintain
Count III against these defendants only. Defendants argue that they are in
any event protected by qualified immunity. Dkt #41 at 7. “The doctrine of
qualified immunity protects government officials ‘from liability for civil
damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have

20
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 113 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 21 of 36

Substantive Due Process. Harnois posits that defendants violated his
substantive due process rights by engaging in “arbitrary and/or irrational
behavior which was not justified by any governmental interest.” TAC {| 344.
The First Circuit has held that for a substantive due process claim to be
viable, “state action must in and of itself be egregiously unacceptable,
outrageous, or conscience-shocking.” Amsden v. Moran, 904 F.2d 748, 754
(ast Cir. 1990); see also, Connor B. ex rel. Vigurs v. Patrick, 774 F.3d 45, 53
(ist Cir. 2014) (same). The Supreme Court has recognized a substantive due
process violation in but a few instances involving intimate matters of
personal autonomy. The facts alleged by Harnois do not remotely rise to that
level.

Count 4: Denial of First_Amendment Rights and Free Speech
Retaliation. Harnois contends that defendants Helm, Cummings, Gomes,

and Majewski deprived him of his First Amendment rights by infringing on

 

known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009), quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). “It is not always possible to determine
before any discovery has occurred whether a defendant is entitled to
qualified immunity, and courts often evaluate qualified immunity defenses
at the summary judgment stage.” Giragosian v. Bettencourt, 614 F.3d 25,
29 (ist Cir. 2010). The court declines to decide the issue of qualified
immunity at this stage, noting that defendants are free to assert qualified
immunity after further development of the factual record. Without a more
comprehensive and balanced fleshing out of the facts, any decision on the
issue of qualified immunity would be premature.

21
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 114 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 22 of 36

his right to speak freely with UMass Dartmouth faculty and students and by
retaliating against him when he protested the resirictions. As defendants
have declined to address either allegation, see Dkt # 43 at 8 n.7, the court
will deny the motion to dismiss Harnois’s First Amendment claims.

Count VII: Violation of the MCRA as to defendants
Cummings, Majewski, Gomes, and Professor Doe. To set out a claim
under the Massachusetts Civil Rights Act (MCRA), Mass. Gen. Laws ch. 12, §
11I, a plaintiff must allege facts to establish that:

“(1) their exercise or enjoyment of rights secured by the

Constitution or laws of either the United States or of the

Commonwealth, (2) have been interfered with, or attempted to

be interfered with, and (3) that the interference or attempted
interference was by threats, intimidation, or coercion.”
Davis v. Rennie, 264 F.3d 86, 111 (ast Cir. 2001), quoting Swanset Dev. Corp.
v. City of Taunton, 423 Mass. 390, 395 (1996) (internal quotation marks
omitted). Whether a defendant’s conduct amounted to “threats,
intimidation, or coercion” for purposes of the MCRA is gauged by an

objective “reasonable person” standard. Planned Parenthood League of

Massachusetts, Inc. v. Blake, 417 Mass. 467, 474-475 (1994).8

 

8 “The MCRA is intended to provide a remedy coextensive with that of
§ 1983. Violations of § 1983, however, are not per se violations of the
MCRA.” Margaj v. Massachusetts, 836 F. Supp. 2d 17, 30 (D. Mass. 2011)
(internal citation and quotations omitted).

22
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 115 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 23 of 36

For purposes of the MCRA,

a “[t]hreat” . . . involves the intentional exertion of pressure to

make another fearful or apprehensive of injury or harm.. ..

‘Intimidation’ involves putting in fear for the purpose of

compelling or deterring conduct. . . . [“Coercion” involves] “the

application to another of such force, either physical or moral, as

to constrain [a person] to do against his will something he would

not otherwise have done.”

Planned Parenthood League of Massachusetts, Inc., 417 Mass. at 474. While
most cases decided under the MCRA involve a factual element of physical
confrontation or force, this is not an absolute requirement. See Buster v.
George W. Moore, Inc., 438 Mass. 635, 648 (2003) (“[I]n certain
circumstances, economic coercion, standing alone, may be actionable under
the act.”); Kennie v. Natural Res. Dep’t of Dennis, 451 Mass. 754, 760, 763
(2008) (interference with protected property rights).

Harnois alleges that defendants “coerced, intimidated and threatened”
him in attempting to force him to leave UMass Dartmouth, depriving him of
his rights under Title IX, his constitutional due process rights, and his
property right to continued public education. He asserts that Cummings and
Majewski repeatedly threatened to disseminate confidential information
about him and extort him to withdraw. He points to “extreme and

unwarranted interim sanctions” and the “interventions” implemented at

Cummings’s and Majewski’s direction. Id. 4 405. The allegations are

23
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 116 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 24 of 36

sufficient to overcome a motion to dismiss by Cummings and Majewski but
in the absence of allegations sufficient to state an MCRA claim as to
defendants Gomes and Professor Doe, the MCRA claim as to these two
defendants will be dismissed.9

Count V: UMass Dartmouth’s Student Conduct Policies and
Procedures and Sexual Violence Protocol. Harnois alleges that
UMass Dartmouth’s Student Conduct Policies and Procedures and Sexual
Violence Protocol, as they existed in 2015, were constitutionally overbroad
and seeks declaratory judgment to that effect. Even if this were a
recognizable claim under federal law (it is not), it is precluded by Eleventh
Amendment considerations.

Count VI: Defamation as to defendants Cummings,
Majewski, Professor Doe, and Gomes. “A defamation action, which
encompasses libel and slander, affords a remedy for damage to the
reputation of the injured party.” HipSaver, Inc. v. Kiel, 464 Mass. 517, 522

(2013). To set out a claim for defamation, a plaintiff must allege facts

 

9 Public officials may claim immunity from suit under the state MCRA
patterned after immunity under the federal civil rights statutes. Duarte v.
Healy, 405 Mass. 43, 46-47 (1989); Rodriques v. Furtado, 410 Mass. 878,
881-882 (1991). As noted, supra, the court declines to decide the issue of
qualified immunity at this stage, noting that defendants are free to assert
qualified immunity after further development of the factual record.

24
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 117 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 25 of 36

sufficient to infer that “the defendant was at fault for the publication of a false
statement regarding the plaintiff, capable of damaging the plaintiffs
reputation in the community, which either caused economic loss or is
actionable without proof of economic loss.” White v. Blue Cross & Blue
Shield of Mass., Inc., 442 Mass. 64, 66 (2004) (footnote omitted).

The test is whether, in the circumstances, the writing discredits

the plaintiff in the minds of any considerable and respectable

class of the community. A publication is defamatory when it

tends to injure one’s reputation in the community and to expose

him to hatred, ridicule, and contempt, an imputation of crime or

of bad character or an injury in one’s office or business not being

essential.
Brauer v. Globe Newspaper Co., 351 Mass. 53, 55-56 (1966), quoting
Muchnick v. Post Pub. Co., 332 Mass. 304, 306 (1955).

An allegedly defamatory statement need not be an explicit assertion.
“An insinuation may be as actionable as a direct statement.” Mabardi v.
Boston Herald-Traveler Corp., 347 Mass. 411, 413 (1964), quoting Thayer v.
Worcester Post Co., 284 Mass. 160, 162 (1933). “The existence of defamatory
innuendo is a question of fact for a jury to consider.” Reilly v. Associated
Press, 59 Mass. App. Ct. 764, 774 (2003). In Massachusetts, “private
persons, as distinguished from public officials and public figures, may

recover compensation on proof of negligent publication of a defamatory

falsehood.” Stone v. Essex Cty. Newspapers, Inc., 367 Mass. 849, 858

25
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 118 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 26 of 36

(1975). In addition, “Massachusetts, by statute, allows a plaintiff to recover
for a truthful defamatory statement if it was published in writing (or its
equivalent) and with actual malice.” Barrows v. Wareham Fire Dist., 82
Mass. App. Ct. 623, 628 n.6 (2012), citing Mass. Gen. Laws ch. 231, § 92.
“There is no requirement [that a defamatory] matter be communicated to a
large or even substantial group of persons. It is enough that it is
communicated to a single individual other than the one defamed.” Brauer,
351 Mass. at 56 (internal quotation omitted).

Here, Harnois alleges that he learned from the director of the Marine
Conservation Molecular Facility at the Duke University Marine Lab that
defendant Cummings made at least two false statements about him to the
Duke Marine Lab. According to Harnois, Cummings told Marine Lab staff
that Harnois was a threat to school safety and that Harnois lied on his
application to UMass Dartmouth about his criminal history. Harnois alleges
that Duke denied him admission because of these statements, and that these
statements damaged his reputation. Further, Harnois alleges that
Cummings and Majewski promulgated a written letter to others in the
UMass Dartmouth community falsely stating that Harnois fraudulently
signed his application, harming his reputation. Finally, Harnois alleges that

Cummings and Professor Doe intentionally filed a false report of criminal

26
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 119 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 27 of 36

conduct against Harnois with the UMass Dartmouth police department,
“which in part caused [Harnois] to be shunned upon his return after his
reinstatement.” TAC 4392. The alleged facts state a claim of defamation
against Cummings, Majewski, and Professor Doe in their individual
capacities, but not defendant Gomes.

Count VIII: Intentional interference with third party
advantageous relations as to defendants Cummings and
Majewski. Harnois alleges that he had present and prospective
advantageous relations with his advisor John Buck and with scientists with
whom he had agreed to collaborate on scientific research, including
individuals at Duke Marine Lab, Woods Hole Oceanographic Institute, and
the Center for Marine Science & Technology at the Pennsylvania State
University.

The tort of intentional interference with advantageous relations

protects a plaintiff's present and future economic interests from

wrongful interference. . . . To make a successful claim for
intentional interference with advantageous relations, a plaintiff

must prove that (1) he had an advantageous relationship with a

third party (eg., a present or prospective contract or

employment relationship); (2) the defendant knowingly induced

a breaking of the relationship; (3) the defendant’s interference

with the relationship, in addition to being intentional, was

improper in motive or means; and (4) the plaintiff was harmed

by the defendant’s actions.

Blackstone v. Cashman, 448 Mass. 255, 259-260 (2007).

27
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 120 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 28 of 36

Here, Harnois (1) alleges that he had advantageous professional
relationships with several third parties; that Cummings (2) knowingly
induced a breaking of these relationships by conveying false information
about his character and status at UMass Dartmouth; that (3) Cummings did
so intentionally and maliciously; and that (4) Harnois was harmed by
Cummings’s actions, because his advantageous relationships ended and
former collaborators and prospective collaborators ceased communicating
with Harnois. These allegations state a claim against Cummings under
Count VIII, but not as to Majewski against whom no competent facts are
pled.

Count XI: Invasion of privacy as to defendants Helm, Gomes,
Cummings, and Majewski. Under Mass. Gen. Laws ch. 214, § 1B, “[a]
person shall have a right against unreasonable, substantial or serious
interference with his privacy.” “To sustain a claim for invasion of privacy,
the invasion must be both unreasonable and substantial or serious.” Nelson
v. Salem State Coll., 446 Mass. 525, 536 (2006); see also Ayash v. Dana-
Farber Cancer Inst., 443 Mass. 367, 382 (2005), quoting Schlesinger v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 409 Mass. 514, 517-518 (1991)
(“We have stated that, despite the disjunctive ‘or,’ the phrase ‘unreasonable,

substantial or serious’ is inclusive, as § 1B ‘obviously was not intended to

28
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 121 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 29 of 36

prohibit serious or substantial interferences which are reasonable or
justified.’”). The Massachusetts Supreme Judicial Court “has interpreted §
1B to proscribe the required disclosure of facts about an individual that are
of a highly personal or intimate nature when there exists no legitimate,
countervailing interest.” Bratt v. Int'l Bus. Machines Corp., 392 Mass. 508,
518 (1984). Viable cases usually involve the public disclosure of private facts
and require proof of dissemination. Ayash v. Dana-Farber Cancer Inst., 443
Mass. 367, 382 n.16 (2005). As the Supreme Judicial Court has explained:

As recognized in the Restatement (Second) of Torts, “[e]very

individual has some phases of his life and his activities and some

facts about himself that he does not expose to the public eye, but

keeps entirely to himself or at most reveals only to his family or

to close personal friends. . .. When these intimate details of his

life are spread before the public gaze in a manner highly offensive

to the ordinary reasonable [person], there is an actionable

invasion of his privacy, unless the matter is one of legitimate

public interest.”
Ayash, 443 Mass. at 382 (2005), quoting Restatement (Second) of Torts §
652D comment b (1977).

Here, Harnois asserts that defendants Helm, Gomes, Cummings, and
Majewski invaded his privacy by publicly disclosing his confidential
educational records, including information about his criminal conviction

and the Title IX investigation, to students, faculty, and staff both internally

within UMass Dartmouth and externally. However, the Title IX

29
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 122 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 30 of 36

investigation, led by employees of UMass Dartmouth and thus by definition
involving other individuals, cannot itself be a fact about Harnois of an
intimate or highly personal nature. Similarly, Harnois’s prior criminal
conviction is not highly personal by dint of the fact that a criminal conviction
is a matter of public record. Accordingly, Harnois has not alleged facts
sufficient to state a claim for invasion of privacy.

Count XII: Malicious prosecution and abuse of process as to
Gomes, Helm, Cummings, and Majewski. “To make out a claim for
malicious prosecution, a plaintiff must prove: ‘(1) the institution of criminal
process against the plaintiff with malice; and (2) without probable cause; and
(3) the termination of the criminal proceeding in favor of the plaintiff.”
Gutierrez v. Massachusetts Bay Transp. Auth., 437 Mass. 396, 405 (2002),
quoting J.R. Nolan & L.J. Sartorio, Tort Law § 77, at 88 (2d ed. 1989).
Separately, “[t]he tort of malicious abuse of process consists in [sic] the use
of lawful process primarily for a purpose for which it is not designed.” Id.
“The elements of an abuse of process claim are that: ‘(1) ‘process’ was used;
(2) for an ulterior or illegitimate purpose; (3) resulting in damage.”
Gutierrez, 437 Mass. at 407, quoting Datacomm Interface, Inc. v.
Computerworld, Inc., 396 Mass. 760, 775-776 (1986). In Massachusetts,

“cases recognizing abuse of process claims have been limited to three types

30
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 123 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 31 of 36

of process: writs of attachment, the process used to institute a civil action,
and the process related to bringing criminal charges.” The Alpha Co., Inc. v.
Kilduff, 72 Mass. App. Ct. 104, 115 (2008); see also Scholz v. Goudreau, 901
F.3d 37, 49 (ist Cir. 2018) (citing to Massachusetts case law as “limiting
abuse of process claims to writs of attachment, instituting a civil action, and
the bringing of criminal charges”).

Harnois alleges that defendants’ initiation and execution of the Title IX
investigation constitutes malicious prosecution and abuse of process.
Because the Title IX investigation was not a criminal prosecution, a writ of
attachment, or civil action in the courts — nor did the action involve
administrative proceedings before an administrative law judge, see Cignetti
v. Healy, 967 F. Supp. 10, 18 (D. Mass. 1997) — Harnois’s claim fails as a
matter of law.

Count XV: Promissory estoppel as to defendants Buck and
Webster. “When a promise is enforceable in whole or in part by virtue of
reliance, it is a ‘contract,’ and it is enforceable pursuant to a ‘traditional
contract theory’ antedating the modern doctrine of consideration.” Rhode
Island Hosp. Tr. Nat. Bank v. Varadian, 419 Mass. 841, 849 (1995).
“Circumstances that may give rise to an estoppel are (1) a representation

intended to induce reliance on the part of a person to whom the

31
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 124 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 32 of 36

representation is made; (2) an act or omission by that person in reasonable
reliance on the representation; and (3) detriment as a consequence of the act

see

or omission.” Bongaards v. Millen, 440 Mass. 10, 15 (2003). “[A] promise
made with an understood intention that it is not to be legally binding, but
only expressive of a present intention, is not a contract.” Rhode Island
Hosp. Tr. Nat. Bank, 419 Mass. at 850, quoting Kuzmeskus v. Pickup Motor
Co., 330 Mass. 490, 493 (1953).

Here, Harnois alleges promissory estoppel as to defendants Buck and
Webster. Harnois alleges that Buck (1) clearly and unambiguously promised
Harnois that he would serve as Harnois’s sponsor and continue to provide
him with guidance and direction while Harnois pursued his academic
interests, and that Webster “made a clear and unambiguous promise that the
details of [Harnois’s] disclosure statement would not be released, and
neither the students, staff, nor faculty at SMAST would learn of the contents
or nature of the subject matter included in his disclosure statement.” TAC {
480. Harnois asserts that in reliance on these promises, he (2) “sacrificed all
other options and chose to apply his VA scholarship and matriculate at
[UMass Dartmouth]. But for the promises [Harnois] would have chosen an
alternative educational program.” Jd. | 482. According to Harnois, Buck

broke his promise “when he abruptly terminated all communication with

32
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 125 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 33 of 36

[Harnois] and ceased any action in assisting [Harnois] pursue his career,” id.
{ 483, and “Webster breached his promise when he either shared educational
information [pertaining to Harnois], or allowed Cummings to disseminate
information without acting to protect [Harnois].” Id. 484. Harnois claims
that as a result of defendants’ broken promises, he suffered damages to his
career prospects, earning potential, and reputation, as well as the cost of
attorneys’ fees. The court views Buck’s promise to Harnois as a classic
statement of present intention, made in light of an implicit condition that
was not within Buck’s control: namely, that Harnois remain a student in
good standing, and no reasonable jury could think differently. Accordingly,
the court will dismiss the claim against Buck under this Count. On the other
hand, whether Harnois reasonably relied on Webster’s apparent authority to
bind UMass Dartmouth with respect to disclosure of his criminal conviction
is an issue of fact not to be decided on a motion to dismiss.

Count XVI: Intentional infliction of emotional distress as to
defendants Majewski, Gomes, Cummings, Professor Doe, Buck,
Fioravanti, and Helm.

To sustain a claim of intentional infliction of emotional distress,

a plaintiff must show (1) that the defendant intended to cause, or

should have known that his conduct would cause, emotional

distress; (2) that the defendant’s conduct was extreme and

outrageous; (3) that the defendant’s conduct caused the
plaintiffs distress; and (4) that the plaintiff suffered severe

33
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 126 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 34 of 36

distress. To be considered extreme and outrageous, the

defendant’s conduct must be “beyond all [possible] bounds of

decency and . . . utterly intolerable in a civilized community.”
Sena v. Commonwealth, 417 Mass. 250, 263-264 (1994), quoting Agis v.
Howard Johnson Co., 371 Mass. 140, 145 (1976) (internal citation omitted).
While Harnois certainly alleges conduct that caused him distress, he does not
allege conduct that was “beyond all possible bounds of decency” and “utterly
intolerable in a civilized society.” Accordingly, Count XVI will be dismissed.

Count XVIII: Intentional interference with contractual
relations with the VA as to defendants Cummings, Buck, Gomes,
Helm, and Majewski. Harnois asserts that defendants Cummings, Buck,
Gomes, Helm, and Majewski tortuously interfered with his contractual
relations with the VA. Under Massachusetts law:

To prevail on a claim of tortious interference with a contract, a

plaintiff must establish that “(1) he had a contract with a third

party; (2) the defendant knowingly induced the third party to

break that contract; (3) the defendant’s interference, in addition

to being intentional, was improper in motive or means; and (4)

the plaintiff was harmed by the defendant’s actions.”
Psy-Ed Corp. v. Klein, 459 Mass. 697, 715-716 (2011), quoting G.S. Enters.,
Ine. v. Falmouth Marine, Inc., 410 Mass. 262, 272 (1991).

Here, Harnois asserts that he had a valid contract with VA, under
which the VA agreed to fund five years of graduate education and Harnois

agreed to comply with school procedures and maintain a B minus average.

34
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 127 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 35 of 36

Harnois alleges that defendants’ actions induced his inability to perform the
contract, and compelled Harnois to seek a leave of absence that caused him
to lose benefits associated with his VA contract. However, Harnois has not
pled facts to support an inference that defendants knowingly induced the VA
to break a contract with Harnois. Accordingly, the court will dismiss Count
XVIII.

Count XIX: Civil conspiracy as to defendants Cummings,
Professor Doe, Buck, Gomes, Fioravanti, Helm, and Majewski.
Massachusetts law recognizes two kinds of civil conspiracy claims. Kurker
v. Hill, 44 Mass. App. Ct. 184, 188 (1998). Harnois alleges the type of civil
conspiracy where “defendants, acting in unison, had some peculiar power of
coercion over plaintiff that they would not have had if they had been acting
independently.”*° Aetna Cas. Sur. Co. v. P& B Autobody, 43 F.3d 1546, 1563
(ist Cir. 1994), quoting Jurgens v. Abraham, 616 F. Supp. 1381, 1386 (D.
Mass. 1985). “To establish a civil conspiracy, a plaintiff must demonstrate
that ‘a combination of persons [acted] pursuant to an agreement to injure

the plaintiff.” Gutierrez, 437 Mass. at 415, quoting J.R. Nolan & L.J. Sartorio

 

10 The other type of civil conspiracy under Massachusetts law, which
Harnois does not plead, “derives from ‘concerted action,’ whereby liability is
imposed on one individual for the tort of another.” Kurker v. Hill, 44 Mass.
App. Ct. 184, 188 (1998), citing Aetna Cas. Sur. Co. v. P & B Autobody, 43
F.3d 1546, 1564 (ast Cir. 1994).

35
Case 1:20-cv-12154-RGS Document 1-1 Filed 12/02/20 Page 128 of 128
Case 1:19-cv-10705-RGS Document 60 Filed 10/28/19 Page 36 of 36

at 136. “Civil conspiracy is a very limited cause of action in Massachusetts.”
Jurgens, 616 F. Supp. at 1386.

Here, Harnois alleges that defendants’ actions gave rise to
“combination pressure” that was “different in kind from anything that could
have been accomplished by separate individuals.” TAC {| 511. However,
Harnois does not plead facts sufficient to infer that defendants agreed to act
together with the express purpose of injuring him. Accordingly, Count XIX
will be dismissed.

ORDER

For the foregoing reasons, defendants’ Rule 12(b)(6) motion is
DENIED with respect to Counts I, II, III (procedural due process claims
against Cummings, Majewski, Gomes, and Helm only), IV, VII (against
Cummings and Majewski only), VI (against Cummings, Majewski, and
Professor Doe only), Count VIII (against Cummings only), and XV (Webster

only), and otherwise is ALLOWED.

SO ORDERED.

/s/ Richard G. Stearns
UNITED STATES DISTRICT JUDGE

36
